Exhibit 10.39

 

AMENDED AND RESTATED FINANCING AGREEMENT

 

 

HSBC BANK USA, NATIONAL ASSOCIATION

(AS AGENT AND AS LENDER)

 

 

and

 

 

THE OTHER LENDERS SIGNATORY HERETO

FROM TIME TO TIME

(AS LENDERS)

 

 

with

 

 

RAFAELLA APPAREL GROUP, INC.

 

 

and

 

 

THE OTHER LOAN PARTIES SIGNATORY HERETO

(AS LOAN PARTIES)

 

 

May 21, 2010

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

I.

DEFINITIONS

2

 

1.1.

Accounting Terms

2

 

1.2.

General Terms

2

 

1.3.

UCC Terms

22

 

1.4.

Certain Matters of Construction

22

 

 

 

 

II.

ADVANCES, PAYMENTS

22

 

2.1.

Maximum Advances

22

 

2.2.

Procedure for Borrowing

23

 

2.3.

Disbursement of Advance Proceeds

26

 

2.4.

Intentionally Omitted

26

 

2.5.

Intentionally Omitted

26

 

2.6.

Repayment of Advances

26

 

2.7.

Repayment of Excess Revolving Advances

27

 

2.8.

Statement of Account

27

 

2.9.

Letters of Credit and Air Releases/Steamship Guarantees

27

 

2.10.

Issuance of Letters of Credit and Air Releases/Steamship Guarantees

28

 

2.11.

Requirements For Issuance of Letters of Credit and Air Releases/Steamship
Guarantees

29

 

2.12.

Additional Payments

30

 

2.13.

Manner of Borrowing and Payment

31

 

2.14.

Mandatory Prepayments

31

 

2.15.

Use of Proceeds

32

 

2.16.

Defaulting Lender

32

 

2.17.

Term Loans

33

 

 

 

 

III.

INTEREST AND FEES

33

 

3.1.

Interest

33

 

3.2.

Letter of Credit and Air Release/Steamship Guarantee Fees; Cash Collateral

34

 

3.3.

Loan Fees

35

 

3.4.

Computation of Interest and Fees

35

 

3.5.

Maximum Charges

36

 

3.6.

Increased Costs

36

 

3.7.

Basis For Determining Interest Rate Inadequate or Unfair

37

 

3.8.

Capital Adequacy

37

 

3.9.

Gross-Up for Taxes

38

 

 

 

 

IV.

COLLATERAL: GENERAL TERMS

38

 

4.1.

Security Interest in the Collateral

38

 

4.2.

Perfection of Security Interest

39

 

4.3.

Disposition of Collateral

40

 

4.4.

Preservation of Collateral

40

 

4.5.

Ownership of Collateral

40

 

4.6.

Defense of Agent’s and Lenders’ Interests

41

 

i

--------------------------------------------------------------------------------


 

 

4.7.

Books and Records

41

 

4.8.

Financial Disclosure

41

 

4.9.

Compliance with Laws

42

 

4.10.

Inspection of Premises

42

 

4.11.

Insurance

42

 

4.12.

Failure to Pay Insurance

43

 

4.13.

Payment of Taxes

43

 

4.14.

Payment of Leasehold Obligations

44

 

4.15.

Receivables

44

 

4.16.

Inventory

46

 

4.17.

Maintenance of Equipment

46

 

4.18.

Exculpation of Liability

47

 

4.19.

Environmental Matters

47

 

4.20.

Financing Statements

49

 

4.21.

Collateral Audits

49

 

 

 

 

V.

REPRESENTATIONS AND WARRANTIES

49

 

5.1.

Authority

49

 

5.2.

Formation and Qualification

50

 

5.3.

Survival of Representations and Warranties

50

 

5.4.

Tax Returns

50

 

5.5.

Financial Statements

51

 

5.6.

Organization Name

51

 

5.7.

O.S.H.A. and Environmental Compliance

51

 

5.8.

Solvency; No Litigation, Violation, Indebtedness or Default

52

 

5.9.

Patents, Trademarks, Copyrights and Licenses

53

 

5.10.

Licenses and Permits

53

 

5.11.

No Defaults

54

 

5.12.

No Burdensome Restrictions

54

 

5.13.

No Labor Disputes

54

 

5.14.

Margin Regulations

54

 

5.15.

Investment Company Act

54

 

5.16.

Disclosure

54

 

5.17.

Delivery of Senior Note Documentation and Factoring Agreement

55

 

5.18.

Swaps

55

 

5.19.

Conflicts

55

 

5.20.

Application of Certain Laws and Regulations

55

 

5.21.

Business and Property of Loan Parties

55

 

5.22.

Material Contracts

55

 

 

 

 

VI.

AFFIRMATIVE COVENANTS

56

 

6.1.

Payment of Fees

56

 

6.2.

Conduct of Business and Maintenance of Existence and Assets

56

 

6.3.

Violations

57

 

6.4.

Government Receivables

57

 

6.5.

Execution of Supplemental Instruments

57

 

6.6.

Payment of Indebtedness

57

 

ii

--------------------------------------------------------------------------------


 

 

6.7.

Standards of Financial Statements

57

 

6.8.

Financial Covenants

57

 

6.9.

Subsidiaries

59

 

 

 

 

VII.

NEGATIVE COVENANTS

59

 

7.1.

Merger, Consolidation, Acquisition and Sale of Assets

59

 

7.2.

Creation of Liens; Negative Pledges

59

 

7.3.

Guarantees

59

 

7.4.

Investments

60

 

7.5.

Loans

60

 

7.6.

Intentionally Omitted

60

 

7.7.

Dividends and Distributions

60

 

7.8.

Indebtedness

61

 

7.9.

Nature of Business

62

 

7.10.

Transactions with Affiliates

62

 

7.11.

Intentionally Omitted

62

 

7.12.

Subsidiaries

62

 

7.13.

Fiscal Year and Accounting Changes

63

 

7.14.

Pledge of Credit

63

 

7.15.

Amendment of Organizational Documents and Material Agreements

63

 

7.16.

Compliance with ERISA

63

 

7.17.

Prepayment of Indebtedness

64

 

7.18.

Senior Secured Notes

64

 

7.19.

State of Organization

64

 

7.20.

Other Agreements

64

 

 

 

 

VIII.

CONDITIONS PRECEDENT

64

 

8.1.

Closing Conditions

64

 

8.2.

Conditions to Each Advance and Each of the Term Loans

66

 

8.3.

Conditions to Each Term Loan

67

 

 

 

 

IX.

INFORMATION AS TO BORROWER

67

 

9.1.

Disclosure of Material Matters

67

 

9.2.

Schedules

67

 

9.3.

Environmental Reports

68

 

9.4.

Litigation

68

 

9.5.

Material Occurrences

68

 

9.6.

Government Receivables

69

 

9.7.

Annual Audited Financial Statements

69

 

9.8.

Semi-Annual Reviewed Financial Statements

69

 

9.9.

Quarterly Internally Prepared Financial Statements

70

 

9.10.

Other Reports

70

 

9.11.

Additional Information

70

 

9.12.

Projected Operating Budget

71

 

9.13.

Variances From Operating Budget

71

 

9.14.

Notice of Suits, Adverse Events

71

 

9.15.

ERISA Notices and Requests

72

 

iii

--------------------------------------------------------------------------------


 

 

9.16.

Additional Documents

72

 

 

 

 

X.

EVENTS OF DEFAULT

72

 

 

 

XI.

LENDERS’ RIGHTS AND REMEDIES AFTER DEFAULT

74

 

11.1.

Rights and Remedies

74

 

11.2.

Allocation of Payments After Event of Default

75

 

11.3.

Agent’s Discretion

77

 

11.4.

Setoff

77

 

11.5.

Rights and Remedies not Exclusive

78

 

 

 

 

XII.

WAIVERS AND JUDICIAL PROCEEDINGS

78

 

12.1.

Waiver of Notice

78

 

12.2.

Delay

78

 

12.3.

Jury Waiver

78

 

 

 

 

XIII.

EFFECTIVE DATE AND TERMINATION

79

 

13.1.

Term

79

 

13.2.

Termination

79

 

 

 

 

XIV.

REGARDING AGENT

79

 

14.1.

Appointment

79

 

14.2.

Nature of Duties

80

 

14.3.

Lack of Reliance on Agent and Resignation

80

 

14.4.

Certain Rights of Agent

81

 

14.5.

Reliance

81

 

14.6.

Notice of Default

81

 

14.7.

Indemnification

82

 

14.8.

Agent in its Individual Capacity

82

 

14.9.

Delivery of Documents

82

 

14.10.

Intentionally Deleted

82

 

14.11.

Agent under Collateral Documents and Guaranty

82

 

 

 

 

XV.

GUARANTEE

83

 

15.1.

Guaranty

83

 

15.2.

Waivers

83

 

15.3.

No Defense

84

 

15.4.

Guaranty of Payment

84

 

15.5.

Liabilities Absolute

84

 

15.6.

Waiver of Notice

85

 

15.7.

Agent’s Discretion

85

 

15.8.

Reinstatement

85

 

15.9.

Action Upon Event of Default

87

 

15.10.

Statute of Limitations

87

 

15.11.

Interest

87

 

15.12.

Guarantor’s Investigation

88

 

15.13.

Termination

88

 

iv

--------------------------------------------------------------------------------


 

 

15.14.

Discharge of Guaranty Upon Sale of Guarantor

88

 

 

 

 

XVI.

MISCELLANEOUS

88

 

16.1.

Governing Law

88

 

16.2.

Entire Understanding; Amendments

89

 

16.3.

Successors and Assigns; Participations; New Lenders

91

 

16.4.

Application of Payments

93

 

16.5.

Indemnity

94

 

16.6.

Notice

94

 

16.7.

Survival

96

 

16.8.

Severability

96

 

16.9.

Expenses

96

 

16.10.

Injunctive Relief

96

 

16.11.

Consequential Damages

97

 

16.12.

Captions

97

 

16.13.

Counterparts; Telecopied Signatures

97

 

16.14.

Construction

97

 

16.15.

Confidentiality; Sharing Information

97

 

16.16.

Publicity

98

 

v

--------------------------------------------------------------------------------


 

List of Exhibits and Schedules

 

Exhibits

 

 

 

Exhibit A

Form of Borrowing Base Certificate

Exhibit 2.1(a)

Form of Revolving Credit Note

Exhibit 2.17

Form of Term Note

Exhibit 6.9

Form of Joinder Agreement

Exhibit 16.3

Form of Commitment Transfer Supplement

 

 

Schedules

 

 

 

Schedule 2.10(g)

Existing Letters of Credit and Existing Air Release/Steamship Guarantees

Schedule 4.5

Equipment and Inventory Locations

Schedule 4.15(c)

Location of Executive Offices

Schedule 5.2(a)

States of Qualification and Good Standing

Schedule 5.2(b)

Subsidiaries and Equityholders

Schedule 5.4

Federal Tax Identification Number

Schedule 5.6

Prior Names

Schedule 5.7

Environmental

Schedule 5.8(b)

Litigation

Schedule 5.8(d)

Plans

Schedule 5.9

Intellectual Property, Source Code Escrow Agreements

Schedule 5.10

Licenses and Permits

Schedule 5.13

Labor Disputes

Schedule 5.22

Material Contracts

Schedule 7.2

Existing Liens

Schedule 7.4

Investments

Schedule 7.8

Existing Indebtedness

 

vi

--------------------------------------------------------------------------------


 

AMENDED AND RESTATED FINANCING AGREEMENT

 

Amended and Restated Financing Agreement dated as of May 21, 2010 among RAFAELLA
APPAREL GROUP, INC., a Delaware corporation (the “Borrower”), Verrazano, Inc., a
New York corporation (“Verrazano”), each other subsidiary of the Borrower which
becomes a guarantor of the obligations hereunder from time to time (collectively
with Verrazano, the “Guarantors”; each a “Guarantor”), HSBC BANK USA, NATIONAL
ASSOCIATION (“HSBC”), CERBERUS CAPITAL MANAGEMENT, L.P., a Delaware limited
partnership, (“CCM”) and the other financial institutions which are now or which
hereafter become a party hereto (with respect to their Commitments to make
Advances) (each a “Lender” and collectively, the “Lenders”), CCM, as the term
loan lender (“Term Lender”) and HSBC, as agent for the Lenders and the Term
Lender (in such capacity, the “Agent”).

 

BACKGROUND

 

Borrower and Guarantors (jointly and severally, “Loan Parties”), Lenders and
Agent entered into a certain Financing Agreement dated as of June 20, 2005 (as
amended, restated or otherwise modified from time to time prior to the date
hereof, the “Original Financing Agreement”) pursuant to which Agent and Lenders
provide Borrower with certain financial accommodations.

 

Loan Parties, Term Lender, Lenders and Agent entered into a certain Amended and
Restated Financing Agreement dated as of February 22, 2010 (the “Originally
Restated Agreement”) pursuant which Term Lender agreed to extend to Borrower a
term loan in the aggregate principal amount of up to $10,000,000 (“Proposed Term
Loan”), as a “first-in last-out” loan, repayable by Borrower as set forth in
therein, with the concurrent reduction in the Maximum Loan Amount from
$30,000,000 to $20,000,000.  Term Lender agreed to fund the Proposed Term Loan
on the terms and subject to the conditions set forth therein.  The Originally
Restated Agreement purported to amend and modify the Original Financing
Agreement, inter alia, to (a) provide for the Proposed Term Loan, (b) modify the
amount of the Availability Reserve, (c) modify the Working Capital requirements,
(d) modify the Net Income requirements and (e) extend the term of the Financing
Agreement from December 15, 2010 to April 1, 2011.  The conditions precedent to
the effectiveness of the Originally Restated Agreement were not satisfied and,
prior to the effectiveness of this Agreement, the Original Financing Agreement
remains in full force and effect.

 

Loan Parties have now requested Lender and Agent to again amend and modify the
Original Financing Agreement, inter alia, to (a) provide for Term Lender to
extend Term Loans, from time to time, in the aggregate sum of up to $5,000,000,
(b) eliminate the right of Borrower to obtain Revolving Advances during the
period commencing on the Closing Date hereunder and continuing until after
December 15, 2010, and provide for Revolving Advances thereafter to be funded by
CCM in an aggregate amount not to exceed $5,000,000 from time to time
outstanding, (c) require the cash collateralization of all Letters of Credit and
Air Release/Steamship Guarantees on and after December 16, 2010, (d) revise the
Borrowing Base and the requirements for Cash Collateral, (e) revise the Minimum
Working Capital requirements and (f) extend the term of the Financing Agreement
from December 15, 2010 to June 10, 2011, and Agent and Lenders (including
without limitation HSBC and CCM) are willing to do so on the terms and
conditions set forth herein.

 

--------------------------------------------------------------------------------


 

Loan Parties, Term Lender, Lenders and Agent now wish to amend and restate the
Original Financing Agreement on the terms and conditions set forth in this
Agreement.

 

AMENDMENT AND RESTATEMENT

 

The parties hereto acknowledge and agree that the Originally Restated Agreement
was ineffective due to the failure of the conditions precedent set forth therein
to be timely satisfied.  Upon and subject to the satisfaction of the conditions
precedent set forth in Section 8.1, the terms, conditions, covenants,
agreements, representations and warranties contained in the Original Financing
Agreement shall be deemed amended and restated in their entirety as follows and
the Original Financing Agreement shall be consolidated with and into and
superseded by this Agreement; provided, however, that nothing contained in this
Agreement shall impair, limit or affect the Liens heretofore granted, pledged
and/or assigned to Agent and Lenders as security for Borrower’s Obligations to
Lenders under the Original Financing Agreement or for Borrower’s Obligations to
Term Lender under this Agreement.

 

IN CONSIDERATION of the mutual covenants and undertakings herein contained,
Borrower, Guarantors, Term Lender, Lenders and Agent hereby agree as follows:

 


I.                                         DEFINITIONS.


 

1.1.                              Accounting Terms.


 

As used in this Agreement, the Notes, any Other Document, or any certificate,
report or other document made or delivered pursuant to this Agreement,
accounting terms not defined in Section 1.2 or elsewhere in this Agreement and
accounting terms partly defined in Section 1.2 to the extent not defined, shall
have the respective meanings given to them under GAAP; provided, however,
whenever such accounting terms are used for the purposes of determining
compliance with financial covenants in this Agreement, such accounting terms
shall be defined in accordance with GAAP as applied in preparation of the
audited financial statements of Borrower for the fiscal year ended June 30,
2009.

 

1.2.                              General Terms.


 

For purposes of this Agreement the following terms shall have the following
meanings:

 

“Accountants” shall have the meaning set forth in Section 9.7.

 

“ACH Transactions” shall mean any cash management, disbursement, or related
services, including overdrafts and the automated clearinghouse transfer of funds
by HSBC or any affiliate of HSBC for the account of any Loan Party.

 

“Adjusted LIBO Rate” shall mean, with respect to any Eurodollar Rate Loan for
any Interest Period a rate of interest equal to:

 


(A)                                  THE OFFERED RATE FOR DEPOSITS IN U.S.
DOLLARS IN THE LONDON INTERBANK MARKET FOR THE RELEVANT INTEREST PERIOD WHICH IS
SHOWN ON THE REUTERS SCREEN LIBOR01 AS OF 11:00 A.M.

 

2

--------------------------------------------------------------------------------



 


(LONDON TIME) ON THE DAY WHICH IS TWO (2) BUSINESS DAYS PRIOR TO THE FIRST DAY
OF SUCH INTEREST PERIOD FOR A TERM COMPARABLE TO SUCH INTEREST PERIOD; PROVIDED,
HOWEVER, THAT IF, FOR ANY REASON, SUCH A RATE IS NOT PUBLISHED BY THE BRITISH
BANKERS’ ASSOCIATION OR AVAILABLE ON THE REUTERS SCREEN LIBOR01, ADJUSTED LIBO
RATE SHALL BE EQUAL TO A RATE PER ANNUM EQUAL TO THE AVERAGE RATE (ROUNDED
UPWARDS, IF NECESSARY, TO THE NEAREST ONE-SIXTEENTH OF ONE PERCENT (0.0625%)) AT
WHICH AGENT DETERMINES THAT U.S. DOLLARS IN AN AMOUNT COMPARABLE TO THE AMOUNT
OF THE APPLICABLE ADVANCES OR TERM LOANS ARE BEING OFFERED TO PRIME BANKS AT
APPROXIMATELY 11:00 A.M. (LONDON TIME) ON THE DAY WHICH IS TWO (2) BUSINESS DAYS
PRIOR TO THE FIRST DAY OF SUCH INTEREST PERIOD FOR A TERM COMPARABLE TO SUCH
INTEREST PERIOD FOR SETTLEMENT IN IMMEDIATELY AVAILABLE FUNDS BY LEADING BANKS
IN THE LONDON INTERBANK MARKET SELECTED BY AGENT; DIVIDED BY


 


(B)                                 A NUMBER EQUAL TO 1.0 MINUS THE AGGREGATE
(BUT WITHOUT DUPLICATION) OF THE RATES (EXPRESSED AS A DECIMAL FRACTION) OF
RESERVE REQUIREMENTS IN EFFECT ON THE DAY WHICH IS TWO (2) BUSINESS DAYS PRIOR
TO THE BEGINNING OF SUCH INTEREST PERIOD (INCLUDING, WITHOUT LIMITATION, BASIC,
SUPPLEMENTAL, MARGINAL AND EMERGENCY RESERVES UNDER ANY REGULATIONS OF THE BOARD
OF GOVERNORS OF THE FEDERAL RESERVE SYSTEM OR OTHER GOVERNMENTAL AUTHORITY
HAVING JURISDICTION WITH RESPECT THERETO, AS NOW AND FROM TIME TO TIME IN
EFFECT) FOR EUROCURRENCY FUNDING (CURRENTLY REFERRED TO AS “EUROCURRENCY
LIABILITIES” IN REGULATION D OF SUCH BOARD) WHICH ARE REQUIRED TO BE MAINTAINED
BY A MEMBER BANK OF THE FEDERAL RESERVE SYSTEM; SUCH RATE (IF GREATER THAN ZERO)
TO BE ROUNDED UPWARD TO THE NEXT WHOLE MULTIPLE OF ONE-SIXTEENTH OF ONE PERCENT
(0.0625%).


 

“Advance Rates” shall mean the Receivables Advance Rate and the Inventory
Advance Rate.

 

“Advances” shall mean and include the Revolving Advances, Letters of Credit, and
Air Release/Steamship Guarantees.

 

“Affiliate” of any Person shall mean (a) any Person (other than a Subsidiary)
which, directly or indirectly, is in control of, is controlled by, or is under
common control with such Person, or (b) any Person who is a director or
executive officer (i) of such Person, (ii) of any Subsidiary of such Person or
(iii) of any Person described in clause (a) above.  For purposes of this
definition, control of a Person shall mean the power, direct or indirect, (x) to
vote 10% or more of the securities having ordinary voting power for the election
of directors of such Person, or (y) to direct or cause the direction of the
management and policies of such Person whether by contract or otherwise.

 

“Agent” shall have the meaning set forth in the preamble to this Agreement and
shall include its successors and assigns.

 

“Agreement” shall mean this Financing Agreement, as amended, restated, modified
or supplemented from time to time.

 

“Air Release/Steamship Guarantee” shall mean a guarantee issued by Agent, a
Lender or any Affiliate of Agent or a Lender to a steamship line or airway
carrier for the benefit of Borrower covering the absence for any reason of a
steamship or airway bill of lading applicable to goods shipped to Borrower to
expedite delivery of such goods and to facilitate Customs entry.

 

3

--------------------------------------------------------------------------------


 

“Assignment of Factoring Proceeds” shall mean, the Assignment of Factoring
Proceeds among Agent, Factor, and Borrower dated as of December 19, 2008, as
such agreement may be supplemented, modified, amended, amended and restated, or
replaced from time to time with the consent of Agent.

 

“Authority” shall have the meaning set forth in Section 4.19(d).

 

“Availability Reserve” shall mean (a) $10,000,000 from the Closing Date through
December 15, 2010 and (b) $0 on and after December 16, 2010.

 

“Bank Products” shall mean each and any of the following types of services or
facilities extended to the Loan Parties by HSBC or any Affiliate of HSBC:  (a)
commercial credit cards; (b) cash management services (including controlled
disbursement services, ACH Transactions, and interstate depository network
services); (c) return items; (d) Hedge Agreements, and (e) foreign exchange.

 

“Base Rate” shall mean, on any date, a variable rate of interest per annum equal
to the greater of (a) the highest of the “prime rate,” “reference rate,” “base
rate” or other similar rate as determined by Agent (or any successor to Agent)
announced from time to time by HSBC (or any successor to HSBC) (with the
understanding that any such rate may merely be a reference rate and may not
necessarily represent the lowest or best rate actually charged to any customer
by such bank), (b) the Federal Funds Rate plus ½ of 1% and (c) the equivalent of
the Eurodollar Rate for a one month period plus 100 basis points (1%) (for the
avoidance of doubt, with such Eurodollar Rate under this clause (c) being
determined pursuant to the definitions of “Eurodollar Rate” and “Adjusted LIBO
Rate”, each as set forth in this Agreement, with respect to a Eurodollar Rate
Loan and an Interest Period beginning on such date).

 

“Blocked Accounts” shall have the meaning set forth in Section 4.15(h).

 

“Borrower’s Account” shall have the meaning set forth in Section 2.8.

 

“Borrowing Base Certificate” shall mean a certificate duly executed by an
officer of Borrower appropriately completed and in substantially the form of
Exhibit A.

 

“Business Day” shall mean, with respect to Eurodollar Rate Loans, any day on
which commercial banks are open for domestic and international business,
including dealings in Dollar deposits, in London, England and New York, New
York, and with respect to all other matters, any day other than a day on which
commercial banks in New York are authorized or required by law to close.

 

“Capital Lease” means any lease of any property (whether real, personal or
mixed) that, in conformity with GAAP, should be accounted for as a capital
lease.

 

“Cash Collateral” shall have the meaning set forth in Section 6.8(c).

 

“Cash Equivalents” shall mean: (a) marketable direct obligations issued or
unconditionally guaranteed by the United States Government or issued by any
agency thereof and backed by the full faith and credit of the United States, in
each case maturing within 1 year

 

4

--------------------------------------------------------------------------------


 

from the date of acquisition thereof; (b) commercial paper maturing no more than
1 year from the date issued and, at the time of acquisition, having one of the
two highest ratings obtainable from Standard & Poor’s Corporation or Moody’s
Investment Service when acquired; (c) marketable direct obligations issued by
any state of the United States of America or any political subdivision of any
such state or public instrumentality thereof, in each case, maturing within one
year after such date and having, at the time of the acquisition thereof, one of
two highest ratings from Standard & Poor’s Corporation or Moody’s Investors
Service, (d) certificates of deposit or bankers’ acceptances maturing within 1
year from the date of issuance thereof issued by, or overnight reverse
repurchase agreements from, any commercial bank organized under the laws of the
United States of America or any state thereof or the District of Columbia having
combined capital and surplus of not less than $250,000,000 and whose debt
obligations, or those of a holding company of which it is a Subsidiary, are
rated not less than A (or the equivalent rating) by a nationally recognized
investment rating agency when acquired and not subject to setoff rights in favor
of such bank and (e) shares of any money market mutual fund that (i) has
substantially all of its assets invested continuously in the types of
investments referred to in clauses (a) through (d) above, (ii) has net assets of
not less than $250,000,000, and (iii) has one of the two highest ratings
obtainable from Standard & Poor’s Corporation or Moody’s Investors Service when
acquired.

 

“CCM” shall mean Cerberus Capital Management L.P., a Delaware limited
partnership.

 

“CERCLA” shall mean the Comprehensive Environmental Response, Compensation and
Liability Act of 1980, as amended, 42 U.S.C. §§9601 et seq.

 

“Change of Control” shall mean (a) the occurrence of any event (whether in one
or more transactions) which results in a transfer of control of any Loan Party
to a Person who is not a Permitted Holder; (b) more than 50% of the equity
interests in any Loan Party (including for the purposes of the calculation of
percentage ownership, any equity interests into which any equity interests in
any Loan Party held by any of the Permitted Holders is convertible or for which
any such equity interests in any Loan Party or of any other Person may be
exchanged and any equity interests issuable to such Permitted Holders upon
exercise of any warrants, options or similar rights which may at the time of
calculation be held by such Permitted Holders) (with full power to elect
directors) is no longer owned or controlled by a Person who is a Permitted
Holder or (c) any merger or consolidation of or with any Loan Party or sale of
all or substantially all of the property or assets of any Loan Party.  For
purposes of this definition, “control” of a Person shall mean (x) ownership of,
or the right to vote, more than 50% of the securities having ordinary voting
power for the election of directors or managers of such Person or (y) the power,
direct or indirect, to direct or cause the direction of the management and
policies of such Person by contract or otherwise.

 

“Charges” shall mean all taxes, charges, fees, imposts, levies or other
assessments, including, without limitation, all net income, gross income, gross
receipts, sales, use, ad valorem, value added, transfer, franchise, profits,
inventory, capital stock, license, withholding, payroll, employment, social
security, unemployment, excise, severance, stamp, occupation and property taxes,
custom duties, fees, assessments, liens, claims and charges of any kind
whatsoever, together with any interest and any penalties, additions to tax or
additional

 

5

--------------------------------------------------------------------------------


 

amounts, imposed by any taxing or other authority, domestic or foreign
(including, without limitation, the PBGC or any environmental agency or
superfund), upon the Collateral, Loan Parties or any of their Affiliates.

 

“Closing Date” shall mean the date that all conditions precedent to the
effectiveness of the amendment and restatement set forth in Section 8.1 of this
Agreement shall have been satisfied.

 

“Code” shall mean the Internal Revenue Code of 1986, as amended from time to
time and the regulations promulgated thereunder.

 

“Collateral” shall mean and include:

 


(A)                                  ALL RECEIVABLES;


 


(B)                                 ALL EQUIPMENT;


 


(C)                                  ALL GENERAL INTANGIBLES;


 


(D)                                 ALL INVENTORY;


 


(E)                                  ALL INVESTMENT PROPERTY;


 


(F)                                    ALL REAL PROPERTY;


 


(G)                                 ALL OF EACH LOAN PARTY’S RIGHT, TITLE AND
INTEREST IN AND TO (I) ITS GOODS AND OTHER PROPERTY INCLUDING, BUT NOT LIMITED
TO, ALL MERCHANDISE RETURNED OR REJECTED BY CUSTOMERS, RELATING TO OR SECURING
ANY OF THE RECEIVABLES; (II) ALL OF EACH LOAN PARTY’S RIGHTS AS A CONSIGNOR, A
CONSIGNEE, AN UNPAID VENDOR, MECHANIC, ARTISAN, OR OTHER LIENOR, INCLUDING
STOPPAGE IN-TRANSIT, SETOFF, DETINUE, REPLEVIN, RECLAMATION AND REPURCHASE;
(III) ALL SUPPORTING OBLIGATIONS AND ALL ADDITIONAL AMOUNTS DUE TO ANY LOAN
PARTY FROM ANY CUSTOMER RELATING TO THE RECEIVABLES; (IV) OTHER PROPERTY,
INCLUDING WARRANTY CLAIMS, RELATING TO ANY GOODS SECURING THIS AGREEMENT; (V)
ALL OF EACH LOAN PARTY’S CONTRACT RIGHTS, RIGHTS OF PAYMENT WHICH HAVE BEEN
EARNED UNDER A CONTRACT RIGHT, LETTER OF CREDIT RIGHTS (WHETHER OR NOT THE
LETTER OF CREDIT IS EVIDENCED BY A WRITING), INSTRUMENTS (INCLUDING PROMISSORY
NOTES), DOCUMENTS, CHATTEL PAPER (WHETHER TANGIBLE OR ELECTRONIC), WAREHOUSE
RECEIPTS, DEPOSIT ACCOUNTS, MONEY AND SECURITIES; (VI) IF AND WHEN OBTAINED BY
ANY LOAN PARTY, ALL REAL AND PERSONAL PROPERTY OF THIRD PARTIES IN WHICH SUCH
LOAN PARTY HAS BEEN GRANTED A LIEN OR SECURITY INTEREST AS SECURITY FOR THE
PAYMENT OR ENFORCEMENT OF RECEIVABLES; AND (VII) ANY OTHER GOODS, PERSONAL
PROPERTY OR REAL PROPERTY NOW OWNED OR HEREAFTER ACQUIRED IN WHICH ANY LOAN
PARTY HAS EXPRESSLY GRANTED A SECURITY INTEREST OR MAY IN THE FUTURE GRANT A
SECURITY INTEREST TO AGENT HEREUNDER, OR IN ANY AMENDMENT OR SUPPLEMENT HERETO
OR THERETO, OR UNDER ANY OTHER AGREEMENT BETWEEN AGENT AND ANY LOAN PARTY;


 


(H)                                 ALL OF EACH LOAN PARTY’S LEDGER SHEETS,
LEDGER CARDS, FILES, CORRESPONDENCE, RECORDS, BOOKS OF ACCOUNT, BUSINESS PAPERS,
COMPUTERS, COMPUTER SOFTWARE (OWNED BY ANY LOAN PARTY OR IN WHICH IT HAS AN
INTEREST), COMPUTER PROGRAMS, TAPES, DISKS AND DOCUMENTS RELATING TO CLAUSES
(A), (B), (C), (D), (E), (F) OR (G) OF THIS DEFINITION; AND

 

6

--------------------------------------------------------------------------------



 


(I)                                     ALL PROCEEDS AND PRODUCTS OF CLAUSES
(A), (B), (C), (D), (E), (F), (G) AND (H) OF THIS DEFINITION IN WHATEVER FORM,
INCLUDING, BUT NOT LIMITED TO: CASH, DEPOSIT ACCOUNTS (WHETHER OR NOT COMPRISED
SOLELY OF PROCEEDS), CERTIFICATES OF DEPOSIT, INSURANCE PROCEEDS (INCLUDING
HAZARD, FLOOD AND CREDIT INSURANCE), NEGOTIABLE INSTRUMENTS AND OTHER
INSTRUMENTS FOR THE PAYMENT OF MONEY, CHATTEL PAPER, SECURITY AGREEMENTS,
DOCUMENTS, EMINENT DOMAIN PROCEEDS, CONDEMNATION PROCEEDS AND TORT CLAIM
PROCEEDS; PROVIDED, HOWEVER, THAT THE COLLATERAL SHALL NOT IN ANY EVENT INCLUDE
(1) ANY INTEREST OF ANY LOAN PARTY IN ANY PREMISES LEASED BY ANY LOAN PARTY AT
ANY TIME OR (2) ANY INTEREST IN THE CAPITAL STOCK OF ANY SUBSIDIARY ORGANIZED IN
A JURISDICTION OTHER THAN A STATE OF THE UNITED STATES OR THE DISTRICT OF
COLUMBIA IN EXCESS OF 65% OF THE VOTING POWER OF ALL CLASSES, SERIES OR
DESIGNATIONS OF EQUITY INTERESTS OF SUCH SUBSIDIARIES ENTITLED TO VOTE.


 

“Commitment Percentage” of Term Lender shall mean, as of the Closing Date, 100%
with respect to the Term Loans and of any Lender shall mean, (a) as of the
Closing Date and continuing through December 15, 2010, 100% with respect to HSBC
and (b) as of December 16, 2010 and continuing thereafter, 80% with respect to
HSBC and 20% with respect to CCM; provided, however, that on and after December
16, 2010 (x) for purposes of determining the Commitment Percentages of the
Lenders with respect to Revolving Advances, HSBC’s Commitment Percentage shall
be 0% and CCM’s Commitment Percentage shall be 100%, and (y) for purposes of
determining the Commitment Percentages of the Lenders with respect to Letters of
Credit and/or Air Releases/Steamship Guarantees, HSBC’s Commitment Percentage
shall be 100% and CCM’s Commitment Percentage shall be 0%, as each may be
adjusted upon any assignment by a Lender or Term Lender pursuant to Section
16.3.

 

“Commitment Transfer Supplement” shall mean a document in the form of Exhibit
16.3, properly completed and otherwise in form and substance satisfactory to
Agent by which the Purchasing Lender purchases and assumes (x) a portion of the
outstanding Advances and the obligation of Lenders to make Advances under this
Agreement and/or (y) a portion of the obligation of Term Lender to make the Term
Loans under this Agreement, or after the Term Loans has been made, a portion of
the outstanding Term Loans.

 

“Commitments” shall mean, as to any Lender, its obligation to make Advances
(including participating in Letters of Credit) in an aggregate amount not to
exceed at any one time outstanding the amount set forth below such Lender’s name
on the signature page hereof under the heading “Commitment”, as same may be
adjusted in accordance with this Agreement.

 

“Consents” shall mean all filings and all licenses, permits, consents,
approvals, authorizations, qualifications and orders of governmental authorities
and other third parties, domestic or foreign, necessary to carry on any Loan
Party’s business, including, without limitation, any Consents required under all
applicable federal, state or other applicable law.

 

“Controlled Group” shall mean all members of a controlled group of corporations
and all trades or businesses (whether or not incorporated) under common control
which, together with any Loan Party, are treated as a single employer under
Section 414 of the Code.

 

“Currency Agreement” means any foreign exchange contract, currency swap
agreement, futures contract, option contract, synthetic cap or other similar
agreement or

 

7

--------------------------------------------------------------------------------


 

arrangement, each of which is for the purpose of hedging the foreign currency
risk associated with Borrower’s and its Subsidiaries’ operations and not for
speculative purposes.

 

“Current Assets” at a particular date, shall mean all (a) cash and cash
equivalents, (b) Receivables, and (c) Inventory, in each case of Loan Parties on
a Consolidated Basis; provided, however, that such amounts shall not include
amounts owing by contractors to Borrower with respect to Inventory of Borrower
which is located at such contractors.

 

“Current Liabilities” at a particular date, shall mean, without duplication, all
amounts which would, in conformity with GAAP, be included under current
liabilities on a balance sheet of Loan Parties on a Consolidated Basis, as at
such date, but in any event including, without limitation, the amounts of (a)
all Indebtedness of Loan Parties on a Consolidated Basis payable on demand, or,
at the option of the Person to whom such Indebtedness is owed, not more than
twelve (12) months after such date, (b) any payments in respect of any
Indebtedness of any Loan Party (whether installment, serial maturity, sinking
fund payment or otherwise) required to be made not more than twelve (12) months
after such date, (c) all reserves in respect of liabilities or Indebtedness
payable on demand or, at the option of the Person to whom such Indebtedness is
owed, not more than twelve (12) months after such date, the validity of which is
not contested at such date, and (d) all accruals for federal or other taxes
measured by income payable within a twelve (12) month period; provided, however,
that for purposes of determining Working Capital, notwithstanding the fact that
such Indebtedness may then be due and payable within twelve (12) months, Current
Liabilities shall be deemed at all times to exclude the Senior Note Debt and the
Term Loans.

 

“Customer” shall mean and include the account debtor with respect to any
Receivable and/or the prospective purchaser of goods, services or both with
respect to any contract or contract right, and/or any party who enters into or
proposes to enter into any contract or other arrangement with any Loan Party,
pursuant to which any Loan Party is to deliver any personal property or perform
any services.

 

“Customs” shall mean the U.S. Customs Service and any successor thereto.

 

“Default” shall mean an event which, with the giving of notice or passage of
time or both, would constitute an Event of Default.

 

“Default Rate” shall have the meaning set forth in Section 3.1.

 

“Defaulting Lender” shall have the meaning set forth in Section 2.16(a).

 

“Depository Accounts” shall have the meaning set forth in Section 4.15(h).

 

“Documentary Letters of Credit” shall mean all Letters of Credit issued in
connection with this Agreement to pay the purchase price for Inventory purchased
by Borrower.

 

“Dollar” and the sign “$” shall mean lawful money of the United States of
America.

 

8

--------------------------------------------------------------------------------


 

“Domestic Rate Loan” shall mean any Advance, or portion of the Term Loans, that
bears interest based upon the Base Rate.

 

“Eligible Factored Receivables” shall mean Receivables that have been credit
approved by the Factor pursuant to the Factoring Agreement and the proceeds of
which will constitute part of the credit balance in favor of the Borrower
thereunder and which have been assigned to Agent pursuant to an Assignment of
Factoring Proceeds.

 

“Eligible Inventory” shall mean and include Inventory consisting of finished
goods, owned by and in the possession of Borrower and located at premises of
Borrower listed on Schedule 4.5, valued at the lower of cost or market value,
determined on a first-in-first-out basis, which is not, in Agent’s opinion,
obsolete, slow moving or unmerchantable and which Agent, in its reasonable
discretion, shall deem to be eligible Inventory, based on such considerations as
Agent may from time to time deem appropriate in its reasonable discretion
including, without limitation, whether such Inventory is subject to a perfected,
first priority security interest in favor of Agent and no other Lien (other than
Permitted Encumbrances) and whether such Inventory conforms to all standards
imposed by any governmental agency, division or department thereof which has
regulatory authority over such goods or the use or sale thereof.  Eligible
Inventory shall not include licensed or private-label Inventory, unless (i)
Borrower is the owner of such license or private-label, or (ii) a consent, in
form and substance satisfactory to Agent, has been obtained from the owner of
such license or private-label with respect to Agent’s security interest in such
Inventory.  Eligible Inventory shall include all Inventory in-transit for which
title has passed to Borrower, which is insured to the full value thereof, and
for which Agent has in its possession (a) all negotiable bills of lading,
properly endorsed, and (b) all non-negotiable bills of lading issued in Agent’s
name.

 

“Eligible Receivables” shall mean and include each Receivable of Borrower
arising in the ordinary course of Borrower’s business which is not an Eligible
Factored Receivable and which Agent, in its reasonable credit judgment, shall
deem to be an Eligible Receivable, based on such considerations as Agent may
from time to time deem appropriate in its reasonable discretion.  A Receivable
shall not be deemed eligible unless such Receivable is subject to Agent’s first
priority perfected security interest and no other Lien (other than Permitted
Encumbrances described in clauses (a), (b), (c) and (f) of the definition
thereof), and is evidenced by an invoice or other documentary evidence
satisfactory to Agent.  In addition, no Receivable shall be an Eligible
Receivable if:

 

(a)                                  it arises out of a sale made by Borrower to
an Affiliate of Borrower or to a Person controlled by an Affiliate of Borrower;
provided that Portfolio Company Receivables shall be Eligible Receivables to the
extent they otherwise meet the eligibility criteria;

 

(b)                                 it is due or unpaid more than ninety (90)
days after the original due date;

 

(c)                                  more than 50% of the Receivables from such
Customer are not deemed Eligible Receivables hereunder;

 

(d)                                 any covenant, representation or warranty
contained in this Agreement with respect to such Receivable has been breached;

 

9

--------------------------------------------------------------------------------


 

(e)                                  the Customer shall (i) apply for, suffer,
or consent to the appointment of, or the taking of possession by, a receiver,
custodian, trustee or liquidator of itself or of all or a substantial part of
its property or call a meeting of its creditors, (ii) admit in writing its
inability, or be generally unable, to pay its debts as they become due or cease
operations of its present business, (iii) make a general assignment for the
benefit of creditors, (iv) commence a voluntary case under any state or federal
bankruptcy laws (as now or hereafter in effect), (v) be adjudicated a bankrupt
or insolvent, (vi) file a petition seeking to take advantage of any other law
providing for the relief of debtors, (vii) acquiesce to, or fail to have
dismissed, any petition which is filed against it in any involuntary case under
such bankruptcy laws, or (viii) take any action for the purpose of effecting any
of the foregoing;

 

(f)                                    the sale is to a Customer outside the
United States of America or Canada, unless the sale is on letter of credit,
guaranty or acceptance terms, in each case acceptable to Agent in its sole
discretion;

 

(g)                                 the sale to the Customer is on a
bill-and-hold, guaranteed sale, sale-and-return, sale on approval, consignment
or any other repurchase or return basis or is evidenced by chattel paper;

 

(h)                                 Agent believes, in its reasonable credit
judgment, that collection of such Receivable is insecure or that such Receivable
may not be paid by reason of the Customer’s financial inability to pay;

 

(i)                                     the Customer is the United States of
America, any state or any department, agency or instrumentality of any of them,
unless Borrower assigns its right to payment of such Receivable to Agent
pursuant to the Assignment of Claims Act of 1940, as amended (31 U.S.C.
Sub-Section 3727 et seq. and 41 U.S.C. Sub-Section 15 et seq.) or has otherwise
complied with other applicable statutes or ordinances;

 

(j)                                     the goods giving rise to such Receivable
have not been shipped and delivered to and accepted by the Customer or the
services giving rise to such Receivable have not been performed by Borrower and
accepted by the Customer or the Receivable otherwise does not represent a final
sale, except for customary rights of return in accordance with practices
disclosed in writing to Agent;

 

(k)                                  the Receivables of the Customer exceed a
credit limit determined by Agent, in its reasonable credit judgment, to the
extent such Receivable exceeds such limit;

 

(l)                                     the Receivable is subject to any offset,
deduction, defense, dispute, or counterclaim, (except that the amount of the
Receivable in excess of such offset, deduction, defense, dispute or counterclaim
shall not be ineligible due to the operation this clause (l)) or the Receivable
is contingent in any respect or for any reason;

 

(m)                               the Borrower has made any agreement with any
Customer for any deduction therefrom, except for discounts or allowances made in
the ordinary course of business for prompt payment, all of which discounts or
allowances are reflected in the calculation of the face value of each respective
invoice related thereto;

 

10

--------------------------------------------------------------------------------


 

(n)           any return, rejection or repossession of the merchandise has
occurred;

 

(o)           such Receivable is not payable to Borrower;

 

(p)           Receivables with respect to which the Customer is located in New
Jersey, Minnesota, or any other state denying creditors access to its courts in
the absence of a Notice of Business Activities Report or other similar filing,
unless Borrower is incorporated under the laws of such state or has either
qualified as a foreign corporation authorized to transact business in such state
or has filed a Notice of Business Activities Report or similar filing with the
applicable state agency for the then current year; or

 

(q)           such Receivable is not otherwise satisfactory to Agent as
determined in good faith by Agent in the exercise of its discretion in a
reasonable manner.

 

“Environmental Complaint” shall have the meaning set forth in Section 4.19(d).

 

“Environmental Laws” shall mean all federal, state and local environmental, land
use, zoning, health, chemical use, and occupational safety laws, statutes,
ordinances and codes relating to the protection of the environment and/or
governing the use, storage, treatment, generation, transportation, processing,
handling, production or disposal of Hazardous Substances and the rules,
regulations, policies, guidelines, interpretations, decisions, orders and
directives of federal, state and local governmental agencies and authorities
with respect thereto.

 

“Equipment” shall mean and include as to each Loan Party, all of such Loan
Party’s goods (other than Inventory) whether now owned or hereafter acquired and
wherever located including, without limitation, all equipment, machinery,
apparatus, motor vehicles, fittings, furniture, furnishings, fixtures, parts,
accessories and all replacements and substitutions therefor or accessions
thereto.

 

“ERISA” shall mean the Employee Retirement Income Security Act of 1974, as
amended from time to time and the rules and regulations promulgated thereunder.

 

“Eurodollar Rate” shall mean for any Eurodollar Rate Loan for the then current
Interest Period relating thereto the rate per annum (such Eurodollar Rate to be
adjusted to the next higher 1/100 of one percent (1%)) equal to the Adjusted
LIBO Rate.

 

“Eurodollar Rate Loan” shall mean an Advance, or a portion of the Term Loans, at
any time that bears interest based on the Adjusted LIBO Rate.

 

“Event of Default” shall mean the occurrence of any of the events set forth in
Article X.

 

“Existing Air Release/Steamship Guarantee” shall have the meaning provided in
Section 2.10(g).

 

“Existing Letter of Credit” shall have the meaning provided in Section 2.10(g).

 

11

--------------------------------------------------------------------------------


 

“Factor” shall mean Wells Fargo Trade Capital, LLC and any other factor that is
acceptable to Agent in its sole judgment.

 

“Factoring Agreement” shall mean (a) the Factoring Agreement (Collections) dated
December 19, 2008 between Borrower and Factor, as such agreement may be
supplemented, modified, amended, amended and restated, or replaced from time to
time with the consent of Agent, (b) the Factoring Agreement (Collections) dated
December 19, 2008 between Verrazano and Factor, as such agreement may be
supplemented, modified, amended, amended and restated, or replaced from time to
time with the consent of Agent, and (c) on and after the date, if any, Borrower
enters into a Factoring Agreement in form and substance satisfactory to Agent in
all respects with a Factor other than Wells Fargo Trade Capital, LLC, such
Factoring Agreement, as it may be supplemented, modified, amended, amended and
restated, or replaced from time to time with the consent of Agent.

 

“Federal Funds Rate” shall mean, for any day, the weighted average of the rates
on overnight Federal funds transactions with members of the Federal Reserve
System arranged by Federal funds brokers, as published for such day (or if such
day is not a Business Day, for the next preceding Business Day) by the Federal
Reserve Bank of New York, or if such rate is not so published for any day which
is a Business Day, the average of quotations for such day on such transactions
received by Agent from three Federal funds brokers of recognized standing
selected by Agent.

 

“Formula Amount” shall have the meaning set forth in Section 2.1(b).

 

“GAAP” shall mean generally accepted accounting principles in the United States
of America in effect from time to time.

 

“General Intangibles” shall mean and include as to each Loan Party, all of such
Loan Party’s general intangibles, whether now owned or hereafter acquired
including, without limitation, all payment intangibles, choses in action,
commercial tort claims, causes of action, corporate or other business records,
inventions, designs, patents, patent applications, equipment formulations,
manufacturing procedures, quality control procedures, trademarks, service marks,
trade secrets, goodwill, copyrights, design rights, registrations, licenses,
franchises, customer lists, tax refunds, tax refund claims, computer programs
and computer software, all claims under guaranties, security interests or other
security held by or granted to such Loan Party to secure payment of any of the
Receivables by a Customer, all rights of indemnification and all other
intangible property of every kind and nature (other than Receivables).

 

“Governmental Body” shall mean any nation or government, any state or other
political subdivision thereof or any entity exercising the legislative,
judicial, regulatory or administrative functions of or pertaining to a
government.

 

“Guarantor” or “Guarantors” shall have the meaning set forth in the preamble to
this Agreement and shall extend to all permitted successors and assigns of such
Persons.

 

“Guaranty” shall mean the guaranty set forth in Article XV of this Agreement and
any other guaranty of the obligations of Borrower executed by a Guarantor in
favor of Agent for its benefit and for the ratable benefit of Lenders and Term
Lender.

 

12

--------------------------------------------------------------------------------


 

“Hazardous Discharge” shall have the meaning set forth in Section 4.19(d).

 

“Hazardous Substance” shall mean, without limitation, any flammable explosives,
radon, radioactive materials, asbestos, urea formaldehyde foam insulation,
polychlorinated biphenyls, petroleum and petroleum products, methane, hazardous
materials, Hazardous Wastes, hazardous or Toxic Substances or related materials
as defined in CERCLA, the Hazardous Materials Transportation Act, as amended (49
U.S.C. Sections 1801, et seq.), RCRA, Articles 15 and 27 of the New York State
Environmental Conservation Law or any other applicable Environmental Law and in
the regulations adopted pursuant thereto.

 

“Hazardous Wastes” shall mean all waste materials subject to regulation under
CERCLA, RCRA or applicable state law, and any other applicable Federal and state
laws now in force or hereafter enacted relating to hazardous waste disposal.

 

“Hedge Agreement” shall mean an Interest Rate Agreement or a Currency Agreement.

 

“HSBC” shall have the meaning set forth in the preamble to this Agreement and
shall include its successors and assigns.

 

“HSBC L/C Program” shall mean the HSBC Supply Chain Solutions program, as in
effect from time to time.

 

“Indebtedness” of a Person at a particular date shall mean all obligations of
such Person which in accordance with GAAP would be classified upon a balance
sheet as liabilities (except capital stock and surplus earned or otherwise) and
in any event, without limitation by reason of enumeration, shall include (a) all
indebtedness, debt and similar monetary obligations of such Person whether
direct or guaranteed; (b) all indebtedness for borrowed money; (c) that portion
of obligations with respect to capital leases that is properly classified as a
liability on a balance sheet in conformity with GAAP; (d) notes payable and
drafts accepted representing extensions of credit whether or not representing
obligations for borrowed money; (e) any obligation owed for all or any part of
the deferred purchase price of property or services if the purchase price is due
more than six (6) months from the date the obligation is incurred or is
evidenced by a note or similar written instrument; and (f) all indebtedness
secured by any Lien on any property or asset owned or held by that Person
regardless of whether the indebtedness secured thereby shall have been assumed
by that Person or is nonrecourse to the credit of that Person.

 

“Intercreditor Agreement” shall mean the Intercreditor Agreement dated as of the
Original Closing Date among Agent, Borrower and Senior Note Agent, as amended,
restated, supplemented or otherwise modified from time to time.

 

“Interest Period” shall mean the period provided for any Eurodollar Rate Loan
pursuant to Section 2.2(b).

 

“Interest Rate Agreement” means any interest rate swap agreement (whether from
fixed to floating or from floating to fixed), interest rate cap agreement,
interest rate collar agreement, interest rate hedging agreement or other similar
agreement or arrangement, each of

 

13

--------------------------------------------------------------------------------


 

which is for the purpose of hedging the interest rate exposure associated with
Borrower’s and its Subsidiaries’ operations and not for speculative purposes.

 

“Inventory” shall mean and include, as to each Loan Party, all of such Loan
Party’s now owned or hereafter acquired goods, merchandise and other personal
property, wherever located, to be furnished under any contract of service or
held for sale or lease, all raw materials, work in process, finished goods and
materials and supplies of any kind, nature or description which are or might be
used or consumed in such Loan Party’s business or used in selling or furnishing
such goods, merchandise and other personal property, all other inventory of such
Loan Party, and all documents of title or other documents representing them.

 

“Inventory Advance Cap” shall mean (a) $10,000,000 from the Closing Date through
and including September 30, 2010, (b) $5,000,000 from October 1, 2010 through
and including December 15, 2010 and (c) $0 from and after December 16, 2010.

 

“Inventory Advance Rate” shall have the meaning set forth in Section
2.1(b)(y)(ii).

 

“Investment Property” shall mean and include as to each Loan Party, all of such
Loan Party’s now owned or hereafter acquired securities (whether certificated or
uncertificated), securities entitlements, securities accounts, commodities
contracts, commodities accounts, stocks, mutual fund shares, money market shares
and U.S. Government securities.

 

“Issuer” shall mean any Person who issues a Letter of Credit and/or accepts a
draft pursuant to the terms thereof, it being agreed that so long as HSBC shall
be Agent or a Lender, then the Issuer shall be HSBC (or any corporation that
directly or indirectly controls or is controlled by or it under common control
with HSBC); provided, however, that in the event that HSBC is neither Agent nor
a Lender, the “Issuer” with respect to all subsequently issued Letters of Credit
shall be any other Lender selected by Loan Parties.

 

“Lender” and “Lenders” shall have the meaning ascribed to such term in the
preamble to this Agreement and shall include each Person which becomes a
transferee, successor or assign of any Lender.  For purposes of clarification,
the term “Lender” or “Lenders” shall not include Term Lender, except as
specifically set forth herein.

 

“Lender Default” shall have the meaning set forth in Section 2.16(a).

 

“Letter of Credit Application” shall have the meaning set forth in Section 2.10.

 

“Letter of Credit and Guarantee Fees” shall have the meaning set forth in
Section 3.2.

 

“Letters of Credit” shall have the meaning set forth in Section 2.9.

 

“Lien” shall mean any mortgage, deed of trust, pledge, hypothecation,
assignment, security interest, lien (whether statutory or otherwise), claim or
encumbrance, or preference, priority or other security agreement or preferential
arrangement held or asserted in respect of any asset of any kind or nature
whatsoever including, without limitation, any

 

14

--------------------------------------------------------------------------------


 

conditional sale or other title retention agreement, any lease having
substantially the same economic effect as any of the foregoing, and the filing
of, or agreement to give, any financing statement under the UCC or comparable
law of any jurisdiction.

 

“Loan Party” shall mean, individually, the Borrower and each Guarantor, and
“Loan Parties” shall mean, collectively, the Borrower and the Guarantors.

 

“Loan Parties on a Consolidated Basis” shall mean the consolidation in
accordance with GAAP of the accounts or other items of Loan Parties and their
respective Subsidiaries.

 

“Material Adverse Effect” shall mean a material adverse effect on (a) the
business, operations, assets or financial condition of the Loan Parties, taken
as a whole, (b) any Loan Party’s ability to pay the Obligations in accordance
with the terms thereof, (c) the value of the Collateral, taken as a whole, or
Agent’s Liens on any material amount of the Collateral or the priority of any
such Lien or (d) the practical realization of the benefits of Agent’s and each
Lender’s and Term Lender’s rights and remedies under this Agreement and the
Other Documents.

 

“Maximum Direct Debt Sublimit” shall mean (a) from the Closing Date through
December 15, 2010, $0 and (b) from and after December 16, 2010, $5,000,000.

 

“Maximum Loan Amount” shall mean $30,000,000.

 

“Maximum Undrawn Amount” shall mean with respect to any outstanding Letter of
Credit, the amount of such Letter of Credit that is or may become available to
be drawn, including all automatic increases provided for in such Letter of
Credit, whether or not any such automatic increase has become effective.

 

“Multiemployer Plan” shall mean a “multiemployer plan” as defined in Sections
3(37) and 4001(a)(3) of ERISA.

 

“Net Income” shall mean, for any period, the aggregate income (or loss) of Loan
Parties on a Consolidated Basis for such period, all computed and calculated in
accordance with GAAP.

 

“Non-Defaulting Lenders” shall have the meaning set forth in Section 2.16(b).

 

“Notes” shall mean, collectively, the Revolving Credit Notes and the Term Note.

 

“Obligations” shall mean and include any and all of each Loan Party’s
Indebtedness and/or liabilities to Agent, Term Lender, Lenders or any Issuer, or
any Person that directly or indirectly controls or is controlled by or is under
common control with Agent, Term Lender, any Lender or any Issuer, under this
Agreement and the Other Documents, of every kind, nature and description, direct
or indirect, secured or unsecured, joint, several, joint and several, absolute
or contingent, due or to become due, now existing or hereafter arising,
contractual or tortious, liquidated or unliquidated, regardless of how such
indebtedness or liabilities arise or by what agreement or instrument they may be
evidenced or whether evidenced

 

15

--------------------------------------------------------------------------------


 

by any agreement or instrument (including all interest accruing after the
commencement of any bankruptcy or similar proceeding whether or not a claim for
post-filing or post-petition interest is allowed in such proceeding) including,
without limitation, Bank Products and all obligations of any Loan Party under
this Agreement and the Other Documents to Agent, Term Lender, Lenders or any
Issuer to perform acts or refrain from taking any action.

 

“Original Closing Date” shall mean June 20, 2005.

 

“Original Term” shall have the meaning set forth in Section 13.1.

 

“Other Documents” shall mean the Notes, the Assignment of Factoring Proceeds and
any and all other agreements, instruments and documents, including, without
limitation, guaranties, pledges, powers of attorney, consents, and all other
writings heretofore, now or hereafter executed by any Person and/or delivered to
Agent or any Lender or Term Lender in respect of the transactions contemplated
by this Agreement.

 

“Parent” of any Person shall mean a corporation or other entity owning, directly
or indirectly, more than 50% of the shares of stock or other ownership interests
having ordinary voting power to elect a majority of the directors of the Person,
or other Persons performing similar functions for any such Person.

 

“Participant” shall mean each Person who shall be granted the right by any
Lender or Term Lender to participate in any of the Advances or the Term Loans
and who shall have entered into a participation agreement in form and substance
satisfactory to such Lender or Term Lender.

 

“Payment Office” shall mean initially 452 Fifth Avenue, New York, New York
10018; thereafter, such other office of Agent, if any, which it may designate by
notice to the Borrower and to each Lender and Term Lender to be the Payment
Office.

 

“PBGC” shall mean the Pension Benefit Guaranty Corporation.

 

“Permitted Disposition” means (a) sales or other dispositions of equipment that
is substantially worn, damaged, or obsolete in the ordinary course of business,
(b) sales and leases of inventory to buyers in the ordinary course of business,
(c) the use or transfer of money or Cash Equivalents in a manner that is not
prohibited by the terms of the Agreement or the Other Documents, (d) the
licensing, on a non-exclusive basis, of patents, trademarks, copyrights, and
other intellectual property rights in the ordinary course of business, including
without limitation, non-exclusive licenses of such Person’s company name to
resellers pursuant to reseller agreements, and (e) dispositions permitted by
Section 4.3.

 

“Permitted Encumbrances” shall mean (a) Liens in favor of Agent for the benefit
of Agent, Term Lender, Lenders and/or any Issuer, which, in each case, secure
Obligations; (b) Liens for taxes, assessments or other governmental charges not
delinquent or being contested in good faith and by appropriate proceedings and
with respect to which proper reserves have been taken by Loan Parties; provided,
that, a stay of enforcement of any such Lien shall be in effect; (c) Liens
disclosed in the financial statements referred to in Section 5.5, the existence
of which Agent has consented to in writing; (d) deposits or pledges to secure
obligations under worker’s

 

16

--------------------------------------------------------------------------------


 

compensation, social security or similar laws, or under unemployment insurance;
(e) deposits or pledges to secure bids, tenders, contracts (other than contracts
for the payment of money), leases, statutory obligations, surety and appeal
bonds and other obligations of like nature arising in the ordinary course of any
Loan Party’s business; (f) judgment Liens that have been stayed or bonded and
mechanics’, landlords’, carriers’, warehousemens’, workers’, materialmen’s or
other like Liens arising in the ordinary course of any Loan Party’s business
with respect to obligations which are not due or which are being contested in
good faith by the applicable Loan Party; (g) Liens placed upon fixed assets
hereafter acquired to secure a portion of the purchase price thereof, provided
that (x) any such lien shall not encumber any other property of Loan Parties and
(y) the aggregate amount of Indebtedness secured by such Liens incurred as a
result of such purchases during any fiscal year shall not exceed the amount
provided for in Section 7.8(v); (h) Liens disclosed on Schedule 7.2, or on a
title report delivered with respect to any real estate subject to a mortgage in
favor of Agent; (i) easements, rights-of-way, restrictions, encroachments, and
other minor defects or irregularities in title, in each case which do not and
will not interfere in any material respect with the ordinary conduct of the
business of Borrower or any of its Subsidiaries; (j) any interest or title of a
lessor or sublessor under any lease of real or personal property which is not a
Capital Lease; (k) purported Liens evidenced by the filing of precautionary UCC
financing statements relating solely to operating leases of personal property
entered into in the ordinary course of business; (l) Liens in favor of Customs
and revenue authorities or freight handlers or forwarders to secure payment of
Customs duties in connection with the importation of goods; (m) any zoning or
similar law or right reserved to or vested in any Governmental Body; (n) Liens
securing Indebtedness permitted pursuant to Section 7.8(v); provided, any such
Lien shall encumber only the asset acquired, constructed or improved with the
proceeds of such Indebtedness and substitutions and replacements thereof and
accessions and attachments thereto, and extensions, renewals and replacements of
such Liens; provided, that any extension, renewal or replacement is no more
restrictive in any material respect than the Liens so extended, renewed or
replaced and does not extend to any additional property or assets; (o) customary
security deposits under operating leases in the ordinary course of business; (p)
customary rights of set off, bankers’ lien, refund or charge back under deposit
agreements, the Uniform Commercial Code or common law of banks or other
financial institutions where Borrower or any of its Subsidiaries maintains
deposits (other than deposits intended as cash collateral) in the ordinary
course of business; (q) Liens in connection with permitted repurchase
obligations; (r) Liens in favor of any Loan Party; (s) (i) Liens on property,
plant and equipment of a Person existing at the time such Person is merged with
or into or consolidated with, or the assets of such Person are acquired by,
Borrower or a Subsidiary thereof; provided, that such Liens were in existence
prior to and were not incurred in connection with or in contemplation of such
merger or consolidation or acquisition and do not extend to any assets other
than those of the Person merged into or consolidated with or acquired by
Borrower or such Subsidiary and (ii) extensions, renewals and replacements of
any Liens set forth in clause (i) of this subsection (s) provided, that any such
extension, renewal or replacement is no more restrictive in any material respect
than the Lien so extended, renewed or replaced and does not extend to any
additional property or assets; and (t) Liens in favor of the holders of Senior
Secured Notes under the Senior Note Documentation.

 

“Permitted Holders” means (a) CCM and (b) any investment funds and managed
accounts which are managed or advised by CCM or an Affiliate of CCM.

 

17

--------------------------------------------------------------------------------


 

“Permitted Investments” means:

 

(a)           Investments in cash and Cash Equivalents;

 

(b)           obligations, stock or other ownership interests owned as of the
Closing Date in any Subsidiary;

 

(c)           Investments (i) received in satisfaction or partial satisfaction
of delinquent accounts and disputes with customers or suppliers of such Person
in the ordinary course of business; or (ii) acquired as a result of foreclosure
of a Lien securing an investment or the transfer of the assets subject to such
Lien in lieu of foreclosure;

 

(d)           loans to the extent permitted under Section 7.5;

 

(e)           Investments described in Schedule 7.4;

 

(f)            extensions of credit to customers or advances, deposits and
payment to or with suppliers, lessors or utilities or for workers’ compensation,
in each case, in the ordinary course of business that are recorded as accounts
receivable, prepaid expenses or deposits on the balance sheet of the Borrower
and its Subsidiaries prepared in accordance with GAAP;

 

(g)           Investments constituting non-cash consideration received by
Borrower or any of its Subsidiaries in connection with Permitted Dispositions
and other sales and dispositions permitted under Section 7.1(a); and

 

(h)           Investments under Hedge Agreements to the extent permitted under
Section 7.8;

 

(i)            Investments in joint ventures with any buying agent of Borrower
to facilitate the purchase of Inventory so long as Borrower shall not become
liable in respect of any Indebtedness of such joint ventures in excess of
$5,000,000 at any time outstanding; and

 

(j)            Investments in connection with the purchase or redemption of
Senior Secured Notes made in accordance with Section 7.18.

 

“Person” shall mean any individual, sole proprietorship, partnership,
corporation, business trust, joint stock company, trust, unincorporated
organization, association, limited liability company, institution, public
benefit corporation, joint venture, entity or government (whether Federal,
state, county, city, municipal or otherwise, including any instrumentality,
division, agency, body or department thereof).

 

“Plan” shall mean any employee benefit plan within the meaning of Section 3(3)
of ERISA, maintained for employees of any Loan Party or any member of the
Controlled Group or any such Plan to which any Loan Party or any member of the
Controlled Group is required to contribute on behalf of any of its employees.

 

“Portfolio Company Receivable” means a Receivable of Borrower owing by an
Affiliate of Borrower (i) that contains arms-length terms and arises in the
ordinary course of

 

18

--------------------------------------------------------------------------------


 

business of Borrower and such Affiliate and (ii) the Customer with respect
thereto is an Affiliate of Borrower solely as a result of common ownership by
Permitted Holders or the existence of common directors with Borrower and such
Customer.

 

“Purchaser” shall mean RA Cerberus Acquisition, LLC, a Delaware limited
liability company.

 

“Purchasing Lender” shall have the meaning set forth in Section 16.3(c).

 

“Rafaella Inc.” shall mean Rafaella Sportswear, Inc., a Delaware corporation.

 

“RCRA” shall mean the Resource Conservation and Recovery Act, 42 U.S.C. §§ 6901
et seq., as same may be amended from time to time.

 

“Real Property” shall have the meaning set forth in Section 4.19(i).

 

“Recapitalization” shall mean, collectively, (i) the contribution of the assets
of Rafaella Inc. to Borrower and the assumption of the liabilities of Rafaella
Inc. by Borrower, pursuant to the Contribution Agreement by and among Rafaella
Inc., Borrower, Verrazano and RA Cerberus Acquisition, LLC, (ii) the issuance of
the Senior Secured Notes, (iii) the acquisition of 100% of the preferred capital
stock (which is convertible into 75% of the common capital stock) in Borrower by
CCM pursuant to the Securities Purchase Agreement dated April 15, 2004 by and
among RA Cerberus Acquisition, LLC, Borrower, Rafaella Inc., Verrazano and
Ronald Frankel, and (iv) the redemption of the 75% of the common in Borrower
owned by Rafaella Sportswear, Inc.

 

“Receivables” shall mean and include as to each Loan Party, all of such Loan
Party’s accounts (including, without limitation, all health-care insurance
receivables), contract rights, instruments (including promissory notes and other
instruments evidencing Indebtedness owed to such Loan Party by their
Affiliates), chattel paper (whether tangible or electronic), General Intangibles
relating to accounts, drafts and acceptances, and all other forms of obligations
owing to such Loan Party arising out of or in connection with the sale, lease or
other disposition of Inventory or the rendition of services, all guarantees and
other security therefor, whether secured or unsecured, now existing or hereafter
created, and whether or not specifically sold or assigned to Agent hereunder.

 

“Receivables Advance Rate” shall have the meaning set forth in Section 2.1(a).

 

“Release” shall have the meaning set forth in Section 5.7(c).

 

“Reportable Event” shall mean a reportable event described in Section 4043(b) of
ERISA or the regulations promulgated thereunder.

 

“Required Lenders” shall mean Lenders holding at least sixty six and two-thirds
percent (66 2/3%) of the Advances and, if no Advances are outstanding, shall
mean Lenders holding sixty six and two-thirds percent (66 2/3%) of the
Commitment Percentages with respect to the Advances; provided, however, that (a)
at all times when HSBC is a Lender, Required Lenders shall include HSBC, and (b)
after the Commitments of the Lenders to make Advances

 

19

--------------------------------------------------------------------------------


 

have been terminated and all of the Obligations described in “FIRST” through
“SEVENTH” of Section 11.2 have been satisfied in full, then “Required Lenders”
shall mean Term Lenders holding at least sixty six and two-thirds percent (66
2/3%) of the outstanding Term Loans.

 

“Reserves” shall mean such reserves as Agent may reasonably deem proper and
necessary from time to time, (a) to reflect events, conditions, contingencies or
risks which, as determined by Agent in good faith, adversely affect, or would
have a reasonable likelihood of adversely affecting, either (i) the Collateral
or any other property which is security for the Obligations, its value or the
amount that might be received by Agent from the sale or other disposition or
realization upon such Collateral, or (ii) the security interests and other
rights of Agent or any Lender or Term Lender in the Collateral (including the
enforceability, perfection and priority thereof) or (b) to reflect Agent’s good
faith belief that any collateral report or financial information furnished by or
on behalf of any Borrower to Agent is or may have been incomplete, inaccurate or
misleading in any material respect, or (c) to reflect outstanding Letters of
Credit and any cash collateralization thereof, or (d) in respect of any state of
facts which Agent determines in good faith constitutes a Default or an Event of
Default; and also including the Availability Reserve.

 

“Revolving Advances” shall mean Advances made other than Letters of Credit, and
Air Release/Steamship Guarantees.

 

“Revolving Credit Note” shall mean, collectively, the promissory notes referred
to in Section 2.1(a).

 

“Revolving Formula Amount” shall have the meaning set forth in Section 2.1(a).

 

“Revolving Interest Rate” shall mean an interest rate per annum equal to (a) the
Base Rate with respect to Domestic Rate Loans and (b) the sum of the Eurodollar
Rate plus two and three quarters percent (2.75%) per annum with respect to
Eurodollar Rate Loans.

 

“Securities Purchase Agreement” shall mean the Securities Purchase Agreement,
dated as of April 15, 2004, by and among Purchaser, Borrower, Rafaella Inc.,
Verrazano, and Ronald Frankel.

 

“Senior Note Agent” shall mean The Bank of New York, as Trustee, and its
successors and assigns.

 

“Senior Note Debt” shall mean all Indebtedness of Borrower under or in
connection with the Senior Note Documentation.

 

“Senior Note Documentation” shall mean the Senior Note Indenture, the Senior
Secured Notes and any agreements, documents and instruments relating thereto.

 

“Senior Note Indenture” shall mean that certain Indenture dated as of June 20,
2005 among Borrower, the Guarantors and The Bank of New York, as Trustee and
Collateral Agent as amended by that certain First Supplemental Indenture dated
as of July 12, 2006.

 

20

--------------------------------------------------------------------------------


 

“Senior Secured Notes” shall mean the 11.25% Senior Secured Notes due 2011
issued by Borrower.

 

“Standby Letters of Credit” shall mean all Letters of Credit issued in
connection with this Agreement as a credit enhancement for certain Indebtedness
of Loan Parties.

 

“Standby Letter of Credit Sublimit” shall mean $4,011,000.

 

“Subsidiary” shall mean, with respect to any Person, a corporation or other
entity of whose shares of stock or other ownership interests having ordinary
voting power (other than stock or other ownership interests having such power
only by reason of the happening of a contingency) to elect a majority of the
directors of such corporation, or other Persons performing similar functions for
such entity, are owned, directly or indirectly, by such Person.

 

“Term” shall mean the period commencing on the Original Closing Date and ending
on the Termination Date.

 

“Term Lender” shall have the meaning ascribed to such term in the preamble to
this Agreement and shall include each Person which becomes a transferee,
successor or assign of Term Lender.

 

“Term Loans” shall mean the loans made by Term Lender pursuant to Section 2.17.

 

“Term Loan Commitment” shall mean the obligation of Term Lender to make Term
Loans in an aggregate amount up to $5,000,000 on the terms and subject to the
conditions of this Agreement.

 

“Term Note” shall mean the Term Note referred to in Section 2.17.

 

“Termination Date” shall have the meaning set forth in Section 13.1.

 

“Termination Event” shall mean (i) a Reportable Event with respect to any Plan
or Multiemployer Plan; (ii) the withdrawal of any Loan Party or any member of
the Controlled Group from a Plan or Multiemployer Plan during a plan year in
which such entity was a “substantial employer” as defined in
Section 4001(a)(2) of ERISA; (iii) the providing of notice of intent to
terminate a Plan in a distress termination described in Section 4041(c) of
ERISA; (iv) the institution by the PBGC of proceedings to terminate a Plan or
Multiemployer Plan; (v) any event or condition (a) which might constitute
grounds under Section 4042 of ERISA for the termination of, or the appointment
of a trustee to administer, any Plan or Multiemployer Plan, or (b) that may
result in termination of a Multiemployer Plan pursuant to Section 4041A of
ERISA; or (vi) the partial or complete withdrawal within the meaning of Sections
4203 and 4205 of ERISA, of any Loan Party or any member of the Controlled Group
from a Multiemployer Plan.

 

“Toxic Substance” shall mean and include any material present on the Real
Property or the Leasehold Interests which has been shown to have significant
adverse effect on human health or which is subject to regulation under the Toxic
Substances Control Act (TSCA), 15 U.S.C. §§ 2601 et seq., applicable state law,
or any other applicable Federal or state laws now

 

21

--------------------------------------------------------------------------------


 

in force or hereafter enacted relating to toxic substances.  “Toxic Substance”
includes but is not limited to asbestos, polychlorinated biphenyls (PCBs) and
lead-based paints.

 

“Transferee” shall have the meaning set forth in Section 16.3.

 

“UCC” shall mean the Uniform Commercial Code as in effect in the State of New
York from time to time.

 

“Week” shall mean the time period commencing with the opening of business on a
Monday and ending on the end of business the following Sunday.

 

“Working Capital” shall mean as of any date of determination, the excess, if
any, of Current Assets over Current Liabilities at such date.

 

1.3.          UCC Terms.


 

All terms used herein and defined in the UCC shall have the meaning given
therein unless otherwise defined herein.

 

1.4.          Certain Matters of Construction.


 

The terms “herein”, “hereof” and “hereunder” and other words of similar import
refer to this Agreement as a whole and not to any particular section, paragraph
or subdivision. Each reference to a Section, an Exhibit or a Schedule shall be
deemed to refer to a Section, an Exhibit or a Schedule, as applicable, of this
Agreement, as modified or supplemented with the consent of Agent unless
otherwise specified.  Any pronoun used shall be deemed to cover all genders. 
Wherever appropriate in the context, terms used herein in the singular also
include the plural and vice versa.  All references to statutes (including the
UCC) and related regulations shall include any amendments of same and any
successor statutes and regulations.  Unless otherwise provided, all references
to any instruments or agreements to which Agent is a party, including, without
limitation, references to any of the Other Documents, shall include any and all
modifications, restatements, supplements or amendments thereto and any and all
extensions or renewals thereof.

 


II.            ADVANCES, PAYMENTS.


 

2.1.          Maximum Advances.


 


(A)           DIRECT DEBT ADVANCES. SUBJECT TO THE TERMS AND CONDITIONS SET
FORTH IN THIS AGREEMENT (INCLUDING, WITHOUT LIMITATION, SECTIONS 2.1(B) AND
(C)), COMMENCING DECEMBER 16, 2010, EACH LENDER, SEVERALLY AND NOT JOINTLY, WILL
MAKE REVOLVING ADVANCES TO BORROWER IN AGGREGATE AMOUNTS OUTSTANDING AT ANY TIME
NOT TO EXCEED SUCH LENDER’S COMMITMENT PERCENTAGE WITH RESPECT TO REVOLVING
ADVANCES OF AN AMOUNT EQUAL TO THE LESSER OF (X) THE MAXIMUM DIRECT DEBT
SUBLIMIT AND (Y) AN AMOUNT EQUAL TO THE SUM, SUBJECT TO THE PROVISIONS OF
SECTION 2.1(C), OF (A) (I) FROM THE CLOSING DATE THROUGH DECEMBER 15, 2010, 70%
AND (II) FROM AND AFTER DECEMBER 16, 2010, 65% (AS APPLICABLE, THE “RECEIVABLES
ADVANCE RATE”) OF ELIGIBLE RECEIVABLES PLUS (B) THE RECEIVABLES ADVANCE RATE OF
ELIGIBLE FACTORED RECEIVABLES MINUS (C) RESERVES (THE “REVOLVING FORMULA
AMOUNT”).  THE REVOLVING ADVANCES SHALL BE EVIDENCED BY

 

22

--------------------------------------------------------------------------------


 


ONE OR MORE SECURED PROMISSORY NOTES (EACH, A “REVOLVING CREDIT NOTE”)
SUBSTANTIALLY IN THE FORM ATTACHED HERETO AS EXHIBIT 2.1(A).


 


(B)           ALL LETTERS OF CREDIT AND AIR RELEASES/STEAMSHIP GUARANTEES.  THE
AGGREGATE AMOUNT OF LETTERS OF CREDIT AND AIR RELEASES/STEAMSHIP GUARANTEES
OUTSTANDING AT ANY TIME SHALL NOT EXCEED (X) PRIOR TO DECEMBER 16, 2010, THE
LESSER OF (I) $20,000,000 AND (II) AN AMOUNT EQUAL TO THE SUM OF:


 

A.            the sum subject to the provisions of Section 2.1(c), of (I) the
Receivables Advance Rate of Eligible Receivables plus (II) the Receivables
Advance Rate of Eligible Factored Receivables, plus

 

B.            the lesser of (I) the sum of (a) subject to the provisions of
Section 2.1(c), 50% (the “Inventory Advance Rate”) of Eligible Inventory
(including up to $10,000,000 of Eligible Inventory consisting of in-transit
Inventory), plus (b) the Inventory Advance Rate of outstanding Documentary
Letters of Credit, provided that the foregoing shall include only Documentary
Letters of Credit utilized to purchase finished goods Inventory, or (II) the
Inventory Advance Cap; plus

 

C.            the amount of Cash Collateral then on deposit with Agent; minus

 

D.            Reserves:

 

and (y) on and after December 16, 2010, the lesser of (i) $20,000,000 and
(ii) the amount of cash deposited with Agent pursuant to Section 3.2(b).

 

The amount derived from (A) the sum of Sections 2.1(b)(x)(ii)(A) plus
2.1(b)(x)(ii)(B) plus 2.1(b)(x)(ii)(C) minus Section 2.1(b)(x)(ii)(D) or
(B) Section 2.1(b)(y)(ii), as applicable, at any time and from time to time
shall be referred to as the “Formula Amount”.

 


(C)           DISCRETIONARY RIGHTS.  THE RECEIVABLES ADVANCE RATE MAY BE
INCREASED OR DECREASED BY AGENT AT ANY TIME AND FROM TIME TO TIME, UPON FIVE
(5) BUSINESS DAYS NOTICE TO BORROWER, BASED UPON DILUTION, AS SET FORTH ON THE
MOST RECENT FIELD EXAMINATION CONDUCTED IN ACCORDANCE WITH THIS AGREEMENT, IT
BEING SPECIFICALLY UNDERSTOOD THAT THE 65% RECEIVABLES ADVANCE RATE SCHEDULED TO
BE IN EFFECT AS OF DECEMBER 16, 2010 ASSUMES A DILUTION RATE OF NO MORE THAN TEN
PERCENT (10%).  IN ADDITION, THE ADVANCE RATES MAY BE INCREASED OR DECREASED BY
AGENT AT ANY TIME AND FROM TIME TO TIME, UPON FIVE (5) BUSINESS DAYS NOTICE TO
BORROWER, BASED UPON OTHER MATERIAL CHANGES IN BORROWER’S FINANCIAL
CIRCUMSTANCES, TO BE DONE IN THE EXERCISE OF ITS GOOD FAITH BUSINESS JUDGMENT
BASED UPON THE LENDING PRACTICES OF AGENT, CONSISTENT WITH CRITERIA CUSTOMARY IN
THE COMMERCIAL FINANCE INDUSTRY GENERALLY.  BORROWER CONSENTS TO ANY SUCH
INCREASES OR DECREASES AND ACKNOWLEDGE THAT DECREASING THE ADVANCE RATES OR
INCREASING THE RESERVES MAY LIMIT OR RESTRICT ADVANCES REQUESTED BY THE
BORROWER.


 

2.2.          Procedure for Borrowing.


 


(A)           BORROWER MAY NOTIFY AGENT PRIOR TO 12:00 NOON (NEW YORK CITY TIME)
ON A BUSINESS DAY OF BORROWER’S REQUEST TO INCUR, ON THE IMMEDIATELY SUCCEEDING
BUSINESS DAY, A REVOLVING ADVANCE HEREUNDER.  ON AND AFTER DECEMBER 16, 2010,
ANY AMOUNT REQUIRED TO BE

 

23

--------------------------------------------------------------------------------


 


PAID AS INTEREST HEREUNDER, OR AS FEES OR OTHER CHARGES UNDER THIS AGREEMENT OR
ANY OTHER AGREEMENT WITH AGENT, LENDERS, TERM LENDER AND/OR ANY ISSUER, OR WITH
RESPECT TO ANY OTHER OBLIGATION, WHICH SHALL BECOME DUE (OTHER THAN INTEREST,
FEES OR OTHER CHARGES WITH RESPECT TO LETTERS OF CREDIT AND/OR AIR
RELEASES/STEAMSHIP GUARANTEES, WHICH SHALL BE PAYABLE UPON DEMAND), SHALL BE
DEEMED A REQUEST FOR A REVOLVING ADVANCE AS OF THE DATE SUCH PAYMENT IS DUE, IN
THE AMOUNT REQUIRED TO PAY IN FULL SUCH INTEREST, FEE, CHARGE OR OBLIGATION
UNDER THIS AGREEMENT, OR ANY OTHER DOCUMENTS WITH AGENT, LENDERS, TERM LENDER
AND/OR ANY ISSUER AND SUCH REQUEST SHALL BE IRREVOCABLE.


 


(B)           NOTWITHSTANDING THE PROVISIONS OF (A) ABOVE, IN THE EVENT BORROWER
DESIRES TO OBTAIN A EURODOLLAR RATE LOAN, BORROWER SHALL GIVE AGENT AT LEAST
THREE (3) BUSINESS DAYS’ PRIOR WRITTEN NOTICE (OR SUCH SHORTER PERIOD AS AGENT,
IN ITS SOLE DISCRETION, IS WILLING TO ACCOMMODATE), SPECIFYING (I) THE DATE OF
THE PROPOSED BORROWING (WHICH SHALL BE A BUSINESS DAY), (II) THE TYPE OF
BORROWING AND THE AMOUNT ON THE DATE OF SUCH ADVANCE TO BE BORROWED, WHICH
AMOUNT SHALL BE IN A MINIMUM AMOUNT OF $1,000,000 AND IN INTEGRAL MULTIPLES OF
$250,000 IN EXCESS THEREOF, AND (III) THE DURATION OF THE FIRST INTEREST PERIOD
THEREFOR.  BORROWER MAY ALSO ELECT, SUBJECT TO THE SAME CRITERIA SET FORTH IN
THE PRECEDING SENTENCE, TO DESIGNATE PORTIONS OF THE TERM LOANS AS EURODOLLAR
RATE LOANS, FROM TIME TO TIME.  INTEREST PERIODS FOR EURODOLLAR RATE LOANS SHALL
BE FOR ONE, TWO, THREE, FOUR, FIVE, SIX, NINE OR TWELVE MONTHS.  NO EURODOLLAR
RATE LOAN SHALL BE MADE AVAILABLE TO BORROWER DURING THE CONTINUANCE OF A
DEFAULT OR AN EVENT OF DEFAULT.  AFTER GIVING EFFECT TO EACH SUCH BORROWING,
THERE SHALL NOT BE OUTSTANDING MORE THAN TEN (10) EURODOLLAR RATE LOANS, IN THE
AGGREGATE AT ANY TIME.


 


(C)           EACH INTEREST PERIOD OF A EURODOLLAR RATE LOAN SHALL COMMENCE ON
THE DATE SUCH EURODOLLAR RATE LOAN IS MADE AND SHALL END ON SUCH DATE AS
BORROWER MAY ELECT AS SET FORTH IN (B)(III) ABOVE PROVIDED THAT THE EXACT LENGTH
OF EACH INTEREST PERIOD SHALL BE DETERMINED IN ACCORDANCE WITH THE PRACTICE OF
THE LONDON INTERBANK MARKET FOR DOLLAR DEPOSITS AND NO INTEREST PERIOD SHALL END
AFTER THE TERMINATION DATE.


 


(D)           BORROWER SHALL ELECT THE INITIAL INTEREST PERIOD APPLICABLE TO A
EURODOLLAR RATE LOAN BY ITS NOTICE OF BORROWING GIVEN TO AGENT PURSUANT TO
SECTION 2.2(B) OR SECTION 2.17 OR BY ITS NOTICE OF CONVERSION GIVEN TO AGENT
PURSUANT TO SECTION 2.2(E), AS THE CASE MAY BE.  BORROWER SHALL ELECT THE
DURATION OF EACH SUCCEEDING INTEREST PERIOD BY GIVING IRREVOCABLE WRITTEN NOTICE
TO AGENT OF SUCH DURATION NOT LESS THAN THREE (3) BUSINESS DAYS PRIOR TO THE
LAST DAY OF THE THEN CURRENT INTEREST PERIOD APPLICABLE TO SUCH EURODOLLAR RATE
LOAN.  IF AGENT DOES NOT RECEIVE TIMELY NOTICE OF THE INTEREST PERIOD ELECTED BY
BORROWER, BORROWER SHALL BE DEEMED TO HAVE ELECTED AN INTEREST PERIOD OF ONE
MONTH.


 


(E)           PROVIDED THAT NO EVENT OF DEFAULT SHALL HAVE OCCURRED AND BE
CONTINUING, BORROWER MAY, ON THE LAST BUSINESS DAY OF THE THEN CURRENT INTEREST
PERIOD APPLICABLE TO ANY OUTSTANDING EURODOLLAR RATE LOAN (INCLUDING ANY
APPLICABLE PORTION OF THE TERM LOANS), OR ON ANY BUSINESS DAY WITH RESPECT TO
DOMESTIC RATE LOANS (INCLUDING ANY APPLICABLE PORTION OF THE TERM LOANS),
CONVERT ANY SUCH LOAN INTO A LOAN OF ANOTHER TYPE IN THE SAME AGGREGATE
PRINCIPAL AMOUNT PROVIDED THAT ANY CONVERSION OF A EURODOLLAR RATE LOAN SHALL BE
MADE ONLY ON THE LAST BUSINESS DAY OF THE THEN CURRENT INTEREST PERIOD
APPLICABLE TO SUCH EURODOLLAR RATE LOAN.  IF BORROWER DESIRES TO CONVERT A LOAN,
BORROWER SHALL GIVE AGENT NOT LESS THAN THREE (3) BUSINESS DAYS’ PRIOR WRITTEN
NOTICE TO CONVERT FROM A DOMESTIC RATE LOAN TO A EURODOLLAR RATE LOAN OR

 

24

--------------------------------------------------------------------------------


 


ONE (1) BUSINESS DAY’S PRIOR WRITTEN NOTICE TO CONVERT FROM A EURODOLLAR RATE
LOAN TO A DOMESTIC RATE LOAN, SPECIFYING THE DATE OF SUCH CONVERSION, THE LOANS
TO BE CONVERTED AND IF THE CONVERSION IS FROM A DOMESTIC RATE LOAN TO ANY OTHER
TYPE OF LOAN, THE DURATION OF THE FIRST INTEREST PERIOD THEREFOR.  AFTER GIVING
EFFECT TO EACH SUCH CONVERSION, THERE SHALL NOT BE OUTSTANDING MORE THAN TEN
(10) EURODOLLAR RATE LOANS, IN THE AGGREGATE.


 


(F)            SUBJECT TO SECTION 13.1,


 

(I)            AT ITS OPTION AND UPON THREE (3) BUSINESS DAYS’ PRIOR WRITTEN
NOTICE, BORROWER MAY PREPAY THE EURODOLLAR RATE LOANS IN WHOLE AT ANY TIME OR IN
PART FROM TIME TO TIME, WITHOUT PREMIUM OR PENALTY, BUT WITH ACCRUED INTEREST ON
THE PRINCIPAL BEING PREPAID TO THE DATE OF SUCH REPAYMENT.  BORROWER SHALL
SPECIFY THE DATE OF PREPAYMENT OF ADVANCES WHICH ARE EURODOLLAR RATE LOANS AND
THE AMOUNT OF SUCH PREPAYMENT.  IN THE EVENT THAT ANY PREPAYMENT OF A EURODOLLAR
RATE LOAN IS REQUIRED OR PERMITTED ON A DATE OTHER THAN THE LAST BUSINESS DAY OF
THE THEN CURRENT INTEREST PERIOD WITH RESPECT THERETO, BORROWER SHALL INDEMNIFY
AGENT AND LENDERS THEREFOR IN ACCORDANCE WITH SECTION 2.2(G).

 

(II)           AT ITS OPTION AND UPON ONE (1) BUSINESS DAYS’ PRIOR WRITTEN
NOTICE, BORROWER MAY PREPAY THE DOMESTIC RATE LOANS IN WHOLE AT ANY TIME OR IN
PART FROM TIME TO TIME, WITHOUT PREMIUM OR PENALTY, BUT WITH ACCRUED INTEREST ON
THE PRINCIPAL BEING PREPAID TO THE DATE OF SUCH REPAYMENT.  BORROWER SHALL
SPECIFY THE DATE OF PREPAYMENT OF ADVANCES WHICH ARE DOMESTIC RATE LOANS AND THE
AMOUNT OF SUCH PREPAYMENT.

 


(G)           BORROWER SHALL INDEMNIFY AGENT, TERM LENDER AND LENDERS AND HOLD
AGENT, LENDERS AND TERM LENDER HARMLESS FROM AND AGAINST ANY AND ALL LOSSES OR
EXPENSES THAT AGENT, LENDERS AND TERM LENDER MAY SUSTAIN OR INCUR AS A
CONSEQUENCE OF ANY PREPAYMENT, CONVERSION OF OR ANY DEFAULT BY BORROWER IN THE
PAYMENT OF THE PRINCIPAL OF OR INTEREST ON ANY EURODOLLAR RATE LOAN OR FAILURE
BY BORROWER TO COMPLETE A BORROWING OF, A PREPAYMENT OF OR CONVERSION OF OR TO A
EURODOLLAR RATE LOAN AFTER NOTICE THEREOF HAS BEEN GIVEN, INCLUDING, BUT NOT
LIMITED TO, ANY INTEREST PAYABLE BY AGENT, LENDERS OR TERM LENDER TO LENDERS OF
FUNDS OBTAINED BY IT IN ORDER TO MAKE OR MAINTAIN ITS EURODOLLAR RATE LOANS
HEREUNDER.  A CERTIFICATE AS TO ANY ADDITIONAL AMOUNTS PAYABLE PURSUANT TO THE
FOREGOING SENTENCE SUBMITTED BY AGENT, ANY LENDER OR TERM LENDER TO BORROWER
SHALL BE CONCLUSIVE ABSENT MANIFEST ERROR.


 


(H)           NOTWITHSTANDING ANY OTHER PROVISION HEREOF, IF ANY APPLICABLE LAW,
TREATY, REGULATION OR DIRECTIVE, OR ANY CHANGE THEREIN OR IN THE INTERPRETATION
OR APPLICATION THEREOF, SHALL MAKE IT UNLAWFUL FOR ANY LENDER (FOR PURPOSES OF
THIS SECTION 2.2(H), THE TERM “LENDER” SHALL INCLUDE ANY LENDER OR TERM LENDER
AND THE OFFICE OR BRANCH WHERE ANY LENDER OR TERM LENDER OR ANY CORPORATION OR
BANK CONTROLLING SUCH LENDER OR TERM LENDER MAKES OR MAINTAINS ANY EURODOLLAR
RATE LOANS) TO MAKE OR MAINTAIN ITS EURODOLLAR RATE LOANS, THE OBLIGATION OF
LENDERS AND TERM LENDER TO MAKE EURODOLLAR RATE LOANS HEREUNDER SHALL FORTHWITH
BE CANCELLED AND BORROWER SHALL, IF ANY AFFECTED EURODOLLAR RATE LOANS ARE THEN
OUTSTANDING, PROMPTLY UPON REQUEST FROM AGENT, EITHER PAY ALL SUCH AFFECTED
EURODOLLAR RATE LOANS OR CONVERT SUCH AFFECTED EURODOLLAR RATE LOANS INTO LOANS
OF ANOTHER TYPE, EITHER AT THE END OF THE APPLICABLE INTEREST PERIODS IF THE
AFFECTED LENDERS AND TERM LENDER MAY MAINTAIN THE AFFECTED EURODOLLAR RATE LOANS
UNTIL SUCH DATES, OR OTHERWISE IMMEDIATELY UPON SUCH REQUEST.  IF ANY SUCH
PAYMENT OR CONVERSION OF ANY EURODOLLAR RATE LOAN IS MADE ON A DAY THAT IS NOT
THE LAST DAY OF THE INTEREST

 

25

--------------------------------------------------------------------------------


 


PERIOD APPLICABLE TO SUCH EURODOLLAR RATE LOAN, BORROWER SHALL PAY AGENT, UPON
AGENT’S REQUEST, SUCH AMOUNT OR AMOUNTS AS MAY BE NECESSARY TO COMPENSATE
LENDERS AND TERM LENDER FOR ANY LOSS OR EXPENSE SUSTAINED OR INCURRED BY LENDERS
AND TERM LENDER IN RESPECT OF SUCH EURODOLLAR RATE LOAN AS A RESULT OF SUCH
PAYMENT OR CONVERSION, INCLUDING (BUT NOT LIMITED TO) ANY INTEREST OR OTHER
AMOUNTS PAYABLE BY LENDERS OR TERM LENDER TO LENDERS OF FUNDS OBTAINED BY
LENDERS OR TERM LENDER IN ORDER TO MAKE OR MAINTAIN SUCH EURODOLLAR RATE LOAN. 
A CERTIFICATE AS TO ANY ADDITIONAL AMOUNTS PAYABLE PURSUANT TO THE FOREGOING
SENTENCE SUBMITTED BY LENDERS OR TERM LENDER TO BORROWER SHALL BE CONCLUSIVE
ABSENT MANIFEST ERROR.


 

2.3.          Disbursement of Advance Proceeds.


 

All Advances shall be disbursed from whichever office or other place Agent may
designate from time to time and, together with any and all other Obligations of
Borrower to Agent or Lenders, shall be charged to Borrower’s Account on Agent’s
books.  During the Term, Borrower may use the Advances by borrowing, prepaying
and reborrowing, all in accordance with the terms and conditions hereof.  The
proceeds of each Advance requested by Borrower or deemed to have been requested
by Borrower under Section 2.2(a) (which deemed requests shall not apply to
interest, fees or other charges with respect to Letters of Credit and/or Air
Releases/Steamship Guarantees) shall, with respect to requested Advances to the
extent Lenders make such Advances, be made available to Borrower on the Business
Day immediately succeeding the day so requested by way of credit to Borrower’s
operating account maintained with Agent or such other bank as Borrower may
designate following notification to Agent, in immediately available federal
funds or other immediately available funds or, with respect to Advances deemed
to have been requested by Borrower (which deemed requests shall not apply to
interest, fees or other charges with respect to Letters of Credit and/or Air
Releases/Steamship Guarantees), be disbursed to Agent to be applied to the
outstanding Obligations giving rise to such deemed request.  Notwithstanding
anything to the contrary contained in this Agreement, Agent shall only disburse
to Borrower the proceeds of a requested Revolving Advance on the Business Day
after the Business Day on which an amount equal to such sum has been received by
Agent, in good funds, from the applicable Lender.

 

2.4.          Intentionally Omitted.

 

2.5.          Intentionally Omitted.

 

2.6.          Repayment of Advances.


 


(A)           THE REVOLVING ADVANCES SHALL BE DUE AND PAYABLE IN FULL ON THE
TERMINATION DATE SUBJECT TO EARLIER PREPAYMENT AS HEREIN PROVIDED.


 


(B)           ALL PAYMENTS OF PRINCIPAL, INTEREST AND OTHER AMOUNTS PAYABLE
HEREUNDER, OR UNDER ANY OF THE RELATED AGREEMENTS (INCLUDING WITH RESPECT TO THE
TERM LOANS) SHALL BE MADE TO AGENT AT THE PAYMENT OFFICE NOT LATER THAN
1:00 P.M. (NEW YORK TIME) ON THE DUE DATE THEREFOR IN LAWFUL MONEY OF THE UNITED
STATES OF AMERICA IN FEDERAL FUNDS OR OTHER FUNDS IMMEDIATELY AVAILABLE TO
AGENT.  AGENT SHALL HAVE THE RIGHT TO EFFECTUATE PAYMENT ON ANY AND ALL
OBLIGATIONS DUE AND OWING HEREUNDER BY CHARGING BORROWER’S ACCOUNT OR BY MAKING
REVOLVING ADVANCES AS PROVIDED IN SECTION 2.2.

 

26

--------------------------------------------------------------------------------


 


(C)           BORROWER SHALL PAY PRINCIPAL, INTEREST, AND ALL OTHER AMOUNTS
PAYABLE HEREUNDER, OR UNDER ANY RELATED AGREEMENT, (INCLUDING WITH RESPECT TO
THE TERM LOANS), WITHOUT ANY DEDUCTION WHATSOEVER, INCLUDING, BUT NOT LIMITED
TO, ANY DEDUCTION FOR ANY SETOFF OR COUNTERCLAIM.


 

2.7.          Repayment of Excess Revolving Advances.


 

The aggregate balance of Revolving Advances outstanding at any time in excess of
the maximum amount of Revolving Advances permitted hereunder shall be
immediately due and payable without the necessity of any demand, at the Payment
Office, whether or not a Default or Event of Default has occurred.

 

2.8.          Statement of Account.


 

Agent shall maintain, in accordance with its customary procedures, a loan
account (the “Borrower’s Account”) in the name of Borrower in which shall be
recorded the date and amount of each Advance made by Lenders and of each of the
Term Loans made by Term Lender, and the date and amount of each payment in
respect thereof; provided, however, the failure by Agent to record the date and
amount of any Advance shall not adversely affect Agent or any Lender or Term
Lender.  Each month, Agent shall send to Borrower a statement showing the
accounting for the Advances made, payments made or credited in respect thereof,
and other transactions between Lenders and Borrower, during such month.  The
monthly statements shall be deemed correct and binding upon Borrower in the
absence of manifest error and shall constitute an account stated between Lenders
and Borrower unless Agent receives a written statement of Borrower’s specific
exceptions thereto within thirty (30) days after such statement is received by
Borrower.  The records of Agent with respect to the loan account shall be
conclusive evidence absent manifest error of the amounts of Advances, the Term
Loans and other charges thereto and of payments applicable thereto.

 

2.9.          Letters of Credit and Air Releases/Steamship Guarantees.


 

Subject to the terms and conditions hereof, Agent shall (a) issue or cause the
issuance of Documentary Letters of Credit and Standby Letters of Credit
(collectively, “Letters of Credit”) by the Issuer on behalf of Borrower, and
(c) issue or cause the issuance of Air Release/Steamship Guarantees, provided,
however, that Agent will not be required to issue or cause to be issued any
Letter of Credit or Air Release/Steamship Guarantee to the extent that the face
amount of such Letter of Credit or Air Release/Steamship Guarantee would then
cause the outstanding Letters of Credit and Air Release/Steamship Guarantees to
exceed the lesser of (x) $20,000,000 or (y) the Formula Amount.  The Maximum
Undrawn Amount of outstanding Standby Letters of Credit shall not exceed in the
aggregate at any time the Standby Letter of Credit Sublimit. All disbursements
or payments related to Letters of Credit and Air Release/Steamship Guarantees
shall be deemed to be Domestic Rate Loans consisting of Revolving Advances and
shall bear interest at the Revolving Interest Rate for Domestic Rate Loans;
Letters of Credit and Air Releases/Steamship Guarantees that have not been drawn
upon shall not bear interest.

 

27

--------------------------------------------------------------------------------


 

2.10.        Issuance of Letters of Credit and Air Releases/Steamship
Guarantees.


 


(A)           BORROWER MAY REQUEST AGENT TO ISSUE OR CAUSE THE ISSUANCE OF A
LETTER OF CREDIT BY DELIVERING TO AGENT AT THE PAYMENT OFFICE, ISSUER’S STANDARD
FORM OF LETTER OF CREDIT AND SECURITY AGREEMENT AND STANDARD FORM OF LETTER OF
CREDIT APPLICATION (COLLECTIVELY, THE “LETTER OF CREDIT APPLICATION”) AND ANY
DRAFT IF APPLICABLE, COMPLETED TO THE SATISFACTION OF AGENT; AND SUCH OTHER
CERTIFICATES, DOCUMENTS AND OTHER PAPERS AND INFORMATION AS AGENT OR ISSUER MAY
REASONABLY REQUEST.  HSBC SHALL HAVE THE RIGHT TO DECLINE TO ISSUE A LETTER OF
CREDIT OR AIR RELEASE/STEAMSHIP GUARANTEE HEREUNDER IF, AFTER GIVING EFFECT TO
THE ISSUANCE THEREOF, THE AGGREGATE BALANCE OF ADVANCES OUTSTANDING DUE TO SUCH
LENDER WOULD EXCEED ITS COMMITMENT PERCENTAGE OF THE LESSER OF $20,000,000 OR
THE FORMULA AMOUNT.


 


(B)           EACH LETTER OF CREDIT SHALL, AMONG OTHER THINGS, (I) PROVIDE FOR
THE PAYMENT OF SIGHT DRAFTS OR ACCEPTANCES OF ISSUANCE DRAFTS WHEN PRESENTED FOR
HONOR THEREUNDER IN ACCORDANCE WITH THE TERMS THEREOF AND WHEN ACCOMPANIED BY
THE DOCUMENTS DESCRIBED THEREIN AND (II) (A) WITH RESPECT TO DOCUMENTARY LETTERS
OF CREDIT, HAVE AN EXPIRY DATE NOT LATER THAN TWO HUNDRED AND FORTY (240) DAYS
AFTER SUCH DOCUMENTARY LETTER OF CREDIT’S DATE OF ISSUANCE OR (B) WITH RESPECT
TO STANDBY LETTERS OF CREDIT, HAVE AN EXPIRY DATE NOT LATER THAN TWELVE (12)
MONTHS AFTER SUCH STANDBY LETTER OF CREDIT’S DATE OF ISSUANCE, AND (WITH RESPECT
TO CLAUSES (II) (A) AND (II) (B) ABOVE) IN NO EVENT HAVING AN EXPIRY DATE LATER
THAN THE TERMINATION DATE UNLESS BORROWER PROVIDES CASH COLLATERAL EQUAL TO NOT
LESS THAN ONE HUNDRED FIVE PERCENT (105%) OF THE FACE AMOUNT THEREOF TO BE HELD
BY AGENT PURSUANT TO A CASH COLLATERAL AGREEMENT IN FORM AND SUBSTANCE
SATISFACTORY TO AGENT.  EACH DOCUMENTARY LETTER OF CREDIT SHALL BE SUBJECT TO
THE UNIFORM CUSTOMS AND PRACTICE FOR DOCUMENTARY CREDITS AS MOST RECENTLY
PUBLISHED BY THE INTERNATIONAL CHAMBER OF COMMERCE AT THE TIME A LETTER OF
CREDIT IS ISSUED, AND ANY AMENDMENTS OR REVISION THEREOF ADHERED TO BY THE
ISSUER AND, TO THE EXTENT NOT INCONSISTENT THEREWITH, THE LAWS OF THE STATE OF
NEW YORK.  ALL STANDBY LETTERS OF CREDIT SHALL BE SUBJECT TO THE LAWS OR
RULES DESIGNATED IN SUCH STANDBY LETTER OF CREDIT, OR IF NO LAWS OR RULES ARE
DESIGNATED, THE INTERNATIONAL STANDBY PRACTICES (ISP98 — INTERNATIONAL CHAMBER
OF COMMERCE PUBLICATION NUMBER 590) (THE “ISP98 RULES”) AND, AS TO MATTERS NOT
GOVERNED BY THE ISP98 RULES, THE LAWS OF THE STATE OF NEW YORK.


 


(C)           SUBJECT TO THE BORROWER’S ACCEPTANCE INTO THE HSBC L/C PROGRAM,
ALL DOCUMENTARY LETTERS OF CREDIT TO BE ISSUED BY HSBC SHALL BE ISSUED IN HONG
KONG.


 


(D)           AGENT SHALL USE ITS REASONABLE EFFORTS TO NOTIFY LENDERS OF THE
REQUEST BY BORROWER FOR ISSUANCE OF A LETTER OF CREDIT OR AIR RELEASE/STEAMSHIP
GUARANTEE.


 


(E)           SUBJECT TO TERMS SET BY AGENT FROM TIME TO TIME IN ITS DISCRETION
WITH RESPECT TO THE ISSUANCE OF AIR RELEASES AND STEAMSHIP GUARANTEES GENERALLY,
BORROWER MAY REQUEST AIR RELEASE/STEAMSHIP GUARANTEES ON ANY BUSINESS DAY BY
DELIVERING TO AGENT A REQUEST THEREFOR IN FORM REASONABLY ACCEPTABLE TO AGENT
AND, UPON DEMAND, COPIES OF ALL INVOICES, DELIVERY RECEIPTS AND RELATED
DOCUMENTS RELATING TO THAT REQUEST THAT AGENT MIGHT REQUIRE.  PROVIDED THAT THE
REQUEST FOR AN AIR RELEASE/STEAMSHIP GUARANTY IS RECEIVED PRIOR TO 10:30 A.M. ON
A BUSINESS DAY AND APPROVED BY AGENT, AGENT SHALL ISSUE, OR CAUSE TO BE ISSUED,
AN AIR RELEASE/STEAMSHIP GUARANTEE ON THE SAME BUSINESS DAY.


 


(F)            TO THE EXTENT EACH AIR RELEASE/STEAMSHIP GUARANTEE HAS NOT BEEN
TERMINATED OR BEEN RETURNED TO AGENT ON THE DAY PRECEDING THE EXPIRATION OF THE
TERM, BORROWER

 

28

--------------------------------------------------------------------------------


 


SHALL PROVIDE CASH COLLATERAL EQUAL TO NOT LESS THAN ONE HUNDRED FIVE PERCENT
(105%) OF THE FACE AMOUNT THEREOF PLUS ANY VARIANCES ALLOWED THEREUNDER TO BE
HELD BY AGENT PURSUANT TO A CASH COLLATERAL AGREEMENT IN FORM AND SUBSTANCE
SATISFACTORY TO AGENT.


 


(G)           SCHEDULE 2.10(G) HERETO CONTAINS A DESCRIPTION OF EACH LETTER OF
CREDIT AND AIR RELEASE/STEAMSHIP GUARANTEE ISSUED BY HSBC FOR THE ACCOUNT OF
BORROWER, AND OUTSTANDING AS OF THE BUSINESS DAY IMMEDIATELY PRECEDING THE DATE
HEREOF (AND SETTING FORTH, WITH RESPECT TO EACH SUCH LETTER OF CREDIT AND AIR
RELEASE/STEAMSHIP GUARANTY (IF APPLICABLE), (I) THE NAME OF THE ISSUING LENDER,
(II) THE LETTER OF CREDIT NUMBER, (III) THE NAME(S) OF THE ACCOUNT PARTY OR
ACCOUNT PARTIES, (IV) THE STATED AMOUNT, (V) THE NAME OF THE BENEFICIARY,
(VI) THE EXPIRY DATE, AND (VII) WHETHER SUCH LETTER OF CREDIT CONSTITUTES A
STANDBY LETTER OF CREDIT OR A DOCUMENTARY LETTER OF CREDIT).  EACH SUCH LETTER
OR CREDIT AND/OR AIR RELEASE/STEAMSHIP GUARANTEE, INCLUDING ANY EXTENSION OR
RENEWAL THEREOF (EACH, AN “EXISTING LETTER OF CREDIT”, OR AN “EXISTING AIR
RELEASE/STEAMSHIP GUARANTEE”, AS THE CASE MAY BE), (X) IN THE CASE OF EACH
EXISTING LETTER OF CREDIT SHALL BE DEEMED A “LETTER OF CREDIT” FOR ALL PURPOSES
UNDER THIS AGREEMENT, AND (Y) IN THE CASE OF EACH EXISTING AIR RELEASE/STEAMSHIP
GUARANTEE SHALL BE DEEMED AN “AIR RELEASE/STEAMSHIP GUARANTEE” FOR ALL PURPOSES
UNDER THIS AGREEMENT, IN EACH CASE AS IF ORIGINALLY ISSUED HEREUNDER FOR THE
ACCOUNT OF BORROWER.


 

2.11.        Requirements For Issuance of Letters of Credit and Air
Releases/Steamship Guarantees.


 


(A)           IN CONNECTION WITH THE ISSUANCE OF ANY LETTER OF CREDIT OR AIR
RELEASE/STEAMSHIP GUARANTEE, BORROWER SHALL INDEMNIFY, SAVE AND HOLD AGENT, EACH
LENDER AND EACH ISSUER HARMLESS FROM ANY LOSS, COST, EXPENSE OR LIABILITY,
INCLUDING, WITHOUT LIMITATION, PAYMENTS MADE BY AGENT, ANY LENDER OR ANY ISSUER
AND EXPENSES AND REASONABLE ATTORNEYS’ FEES INCURRED BY AGENT, ANY LENDER OR ANY
ISSUER ARISING OUT OF, OR IN CONNECTION WITH, ANY LETTER OF CREDIT OR AIR
RELEASE/STEAMSHIP GUARANTEE TO BE ISSUED.  BORROWER SHALL BE BOUND BY AGENT’S OR
ISSUER’S REGULATIONS AND GOOD FAITH INTERPRETATIONS OF ANY LETTER OF CREDIT OR
AIR RELEASE/STEAMSHIP GUARANTEE ISSUED, ALTHOUGH THIS INTERPRETATION MAY BE
DIFFERENT FROM ITS OWN; AND NEITHER AGENT, NOR ANY LENDER, NOR ANY ISSUER NOR
ANY OF THEIR CORRESPONDENTS SHALL BE LIABLE FOR ANY ERROR, NEGLIGENCE, OR
MISTAKES, WHETHER OF OMISSION OR COMMISSION, IN FOLLOWING BORROWER’S
INSTRUCTIONS OR THOSE CONTAINED IN ANY LETTER OF CREDIT, AIR RELEASE/STEAMSHIP
GUARANTEE OR OF ANY MODIFICATIONS, AMENDMENTS OR SUPPLEMENTS THERETO OR IN
ISSUING OR PAYING ANY LETTER OF CREDIT OR AIR RELEASE/STEAMSHIP GUARANTY, EXCEPT
FOR ITS OWN GROSS NEGLIGENCE OR WILLFUL MISCONDUCT.


 


(B)           BORROWER SHALL AUTHORIZE AND DIRECT ANY ISSUER OF A LETTER OF
CREDIT AND AIR RELEASES/STEAMSHIP GUARANTEES TO DELIVER TO AGENT ALL RELATED
PAYMENT/ACCEPTANCE ADVICES, TO DELIVER TO AGENT ALL INSTRUMENTS, DOCUMENTS, AND
OTHER WRITINGS AND PROPERTY RECEIVED BY THE ISSUER PURSUANT TO THE LETTER OF
CREDIT OR AIR RELEASE/STEAMSHIP GUARANTEE AND TO ACCEPT AND RELY UPON AGENT’S
INSTRUCTIONS AND AGREEMENTS WITH RESPECT TO ALL MATTERS ARISING IN CONNECTION
WITH ANY LETTER OF CREDIT OR AIR RELEASE/STEAMSHIP GUARANTEE OR ANY APPLICATION
THEREFOR.


 


(C)           IN CONNECTION WITH ALL LETTERS OF CREDIT AND AIR
RELEASES/STEAMSHIP GUARANTEES ISSUED OR CAUSED TO BE ISSUED BY AGENT UNDER THIS
AGREEMENT, BORROWER HEREBY APPOINTS AGENT, OR ITS DESIGNEE, AS ITS ATTORNEY,
WITH FULL POWER AND AUTHORITY (I) TO SIGN AND/OR

 

29

--------------------------------------------------------------------------------


 


ENDORSE BORROWER’S NAME UPON ANY WAREHOUSE OR OTHER RECEIPTS, LETTER OF CREDIT
APPLICATIONS; (II) TO SIGN BORROWER’S NAME ON BILLS OF LADING; (III) TO CLEAR
INVENTORY THROUGH CUSTOMS IN THE NAME OF BORROWER OR AGENT OR AGENT’S DESIGNEE,
AND TO SIGN AND DELIVER TO CUSTOMS OFFICIALS POWERS OF ATTORNEY IN THE NAME OF
BORROWER FOR SUCH PURPOSE; AND (IV) TO COMPLETE IN BORROWER’S NAME OR AGENT’S,
OR IN THE NAME OF AGENT’S DESIGNEE, ANY ORDER, SALE OR TRANSACTION, OBTAIN THE
NECESSARY DOCUMENTS IN CONNECTION THEREWITH, AND COLLECT THE PROCEEDS THEREOF. 
NEITHER AGENT NOR ITS ATTORNEYS WILL BE LIABLE FOR ANY ACTS OR OMISSIONS NOR FOR
ANY ERROR OF JUDGMENT OR MISTAKES OF FACT OR LAW, EXCEPT FOR ITS OWN GROSS
NEGLIGENCE OR WILLFUL MISCONDUCT.  THIS POWER, BEING COUPLED WITH AN INTEREST,
IS IRREVOCABLE AS LONG AS ANY LETTERS OF CREDIT OR AIR RELEASES/STEAMSHIP
GUARANTEES REMAIN OUTSTANDING.


 


(D)           EACH LENDER SHALL TO THE EXTENT OF THE AMOUNT EQUAL TO THE PRODUCT
OF SUCH LENDER’S COMMITMENT PERCENTAGE WITH RESPECT TO LETTERS OF CREDIT AND AIR
RELEASES/STEAMSHIP GUARANTEES TIMES THE AGGREGATE AMOUNT OF ALL UNREIMBURSED
REIMBURSEMENT OBLIGATIONS ARISING FROM DISBURSEMENTS MADE OR OBLIGATIONS
INCURRED WITH RESPECT TO THE LETTERS OF CREDIT OR AIR RELEASES/STEAMSHIP
GUARANTEES BE DEEMED TO HAVE IRREVOCABLY PURCHASED AN UNDIVIDED PARTICIPATION IN
(I) EACH SUCH UNREIMBURSED REIMBURSEMENT OBLIGATION AND (II) AGENT’S CREDIT
SUPPORT ENHANCEMENT PROVIDED TO THE ISSUER OF ANY LETTER OF CREDIT OR AIR
RELEASE/STEAMSHIP GUARANTEE, IN EACH CASE IN AN AMOUNT EQUAL TO SUCH LENDER’S
APPLICABLE COMMITMENT PERCENTAGE WITH RESPECT TO LETTERS OF CREDIT AND AIR
RELEASES/STEAMSHIP GUARANTEES TIMES THE OUTSTANDING AMOUNT OF THE LETTERS OF
CREDIT AND AIR RELEASES/STEAMSHIP GUARANTEES AND DISBURSEMENTS THEREUNDER.  IF A
DISBURSEMENT IS MADE WITH RESPECT TO A LETTER OF CREDIT OR AIR RELEASE/STEAMSHIP
GUARANTEE, AND SUCH DISBURSEMENT IS NOT REIMBURSED BY LOAN PARTIES WITHIN TWO
(2) BUSINESS DAYS, AGENT SHALL PROMPTLY NOTIFY EACH LENDER WHOSE COMMITMENT
PERCENTAGE WITH RESPECT TO LETTERS OF CREDIT AND AIR RELEASES/STEAMSHIP
GUARANTEES IS GREATER THAN ZERO, AND UPON AGENT’S DEMAND EACH SUCH LENDER SHALL
PAY TO AGENT SUCH LENDER’S PROPORTIONATE SHARE OF SUCH UNREIMBURSED DISBURSEMENT
TOGETHER WITH SUCH LENDER’S PROPORTIONATE SHARE OF AGENT’S UNREIMBURSED COSTS
AND EXPENSES RELATING TO SUCH UNREIMBURSED DISBURSEMENT.  UPON RECEIPT BY AGENT
OF A REPAYMENT FROM BORROWER OF ANY AMOUNT DISBURSED BY AGENT FOR WHICH AGENT
HAD ALREADY BEEN REIMBURSED BY LENDERS, AGENT SHALL DELIVER TO EACH LENDER THAT
LENDER’S PRO RATA SHARE OF SUCH REPAYMENT.  EACH LENDER’S PARTICIPATION
COMMITMENT SHALL CONTINUE UNTIL THE LAST TO OCCUR OF ANY OF THE FOLLOWING
EVENTS: (A) AGENT CEASES TO BE OBLIGATED TO ISSUE OR CAUSE TO BE ISSUED LETTERS
OF CREDIT OR AIR RELEASES/STEAMSHIP GUARANTEES HEREUNDER, (B) NO LETTER OF
CREDIT OR AIR RELEASE/STEAMSHIP GUARANTEE ISSUED HEREUNDER REMAINS OUTSTANDING
AND UNCANCELLED, OR (C) ALL PERSONS (OTHER THAN BORROWER) HAVE BEEN FULLY
REIMBURSED FOR ALL PAYMENTS MADE UNDER OR RELATING TO LETTERS OF CREDIT AND AIR
RELEASES/STEAMSHIP GUARANTEES.


 

2.12.        Additional Payments.


 

On and after December 16, 2010, any sums expended by Agent or any Lender or Term
Lender due to any Loan Party’s failure to perform or comply with its obligations
under this Agreement or any Other Document including, without limitation, Loan
Parties’ obligations under Sections 4.2, 4.4, 4.12, 4.13, 4.14 and 6.1, may be
charged to Borrower’s Account as a Revolving Advance and added to the
Obligations.

 

30

--------------------------------------------------------------------------------


 

2.13.                        Manner of Borrowing and Payment.

 


(A)                                  EACH BORROWING OF REVOLVING ADVANCES SHALL
BE ADVANCED ACCORDING TO THE APPLICABLE COMMITMENT PERCENTAGES OF LENDERS.

 


(B)                                 ON AND AFTER DECEMBER 16, 2010, EACH PAYMENT
(INCLUDING EACH PREPAYMENT) BY BORROWER ON ACCOUNT OF THE PRINCIPAL OF THE
REVOLVING ADVANCES, SHALL BE APPLIED TO THE REVOLVING ADVANCES PRO RATA
ACCORDING TO THE APPLICABLE COMMITMENT PERCENTAGES OF LENDERS.  EXCEPT AS
EXPRESSLY PROVIDED HEREIN, ALL PAYMENTS (INCLUDING PREPAYMENTS) TO BE MADE BY
BORROWER ON ACCOUNT OF PRINCIPAL, INTEREST AND FEES (INCLUDING WITH RESPECT TO
THE TERM LOANS) SHALL BE MADE WITHOUT SET OFF OR COUNTERCLAIM AND SHALL BE MADE
TO AGENT ON BEHALF OF THE LENDERS OR TERM LENDER, AS THE CASE MAY BE, TO THE
PAYMENT OFFICE, IN EACH CASE ON OR PRIOR TO 2:00 P.M. (NEW YORK CITY TIME), IN
DOLLARS AND IN IMMEDIATELY AVAILABLE FUNDS.  PAYMENTS (INCLUDING PREPAYMENTS) BY
BORROWER SHALL BE APPLIED FIRST TO DOMESTIC RATE LOANS AND THEN TO EURODOLLAR
RATE LOANS IN SUCH ORDER AS TO ELIMINATE OR MINIMIZE BREAKAGE COSTS TO BE PAID
BY BORROWER TO LENDERS OR TERM LENDER PURSUANT TO SECTION 2.2(G).

 


(C)                                  IF ANY LENDER OR PARTICIPANT (A “BENEFITED
LENDER”) SHALL AT ANY TIME RECEIVE ANY PAYMENT OF ALL OR PART OF ITS ADVANCES,
OR INTEREST THEREON, OR RECEIVE ANY COLLATERAL IN RESPECT THEREOF (WHETHER
VOLUNTARILY OR INVOLUNTARILY OR BY SET-OFF) IN A GREATER PROPORTION THAN ANY
SUCH PAYMENT TO AND COLLATERAL RECEIVED BY ANY OTHER LENDER, IF ANY, IN RESPECT
OF SUCH OTHER LENDER’S ADVANCES, OR INTEREST THEREON, AND SUCH GREATER
PROPORTIONATE PAYMENT OR RECEIPT OF COLLATERAL IS NOT EXPRESSLY PERMITTED
HEREUNDER, SUCH BENEFITED LENDER SHALL PURCHASE FOR CASH FROM THE OTHER LENDERS
A PARTICIPATION IN SUCH PORTION OF EACH SUCH OTHER LENDER’S ADVANCES, OR SHALL
PROVIDE SUCH OTHER LENDER WITH THE BENEFITS OF ANY SUCH COLLATERAL, OR THE
PROCEEDS THEREOF, AS SHALL BE NECESSARY TO CAUSE SUCH BENEFITED LENDER TO SHARE
THE EXCESS PAYMENT OR BENEFITS OF SUCH COLLATERAL OR PROCEEDS RATABLY WITH EACH
OF LENDERS; PROVIDED, HOWEVER, THAT (I) IF ALL OR ANY PORTION OF SUCH EXCESS
PAYMENT OR BENEFITS IS THEREAFTER RECOVERED FROM SUCH BENEFITED LENDER, SUCH
PURCHASE SHALL BE RESCINDED, AND THE PURCHASE PRICE AND BENEFITS RETURNED, TO
THE EXTENT OF SUCH RECOVERY, BUT WITHOUT INTEREST AND (II) HSBC SHALL NOT BE
DEEMED TO BE A BENEFITED LENDER WITH RESPECT TO ANY CASH COLLATERAL PROVIDED TO
IT TO SECURE THE OBLIGATIONS RELATING TO LETTERS OF CREDIT AND AIR
RELEASE/STEAMSHIP GUARANTEES.  EACH LENDER SO PURCHASING A PORTION OF ANOTHER
LENDER’S ADVANCES MAY EXERCISE ALL RIGHTS OF PAYMENT (INCLUDING, WITHOUT
LIMITATION, RIGHTS OF SET-OFF) WITH RESPECT TO SUCH PORTION AS FULLY AS IF SUCH
LENDER WERE THE DIRECT HOLDER OF SUCH PORTION.

 

2.14.                        Mandatory Prepayments.

 


(A)                                  WHEN BORROWER SELLS OR OTHERWISE DISPOSES
OF ANY COLLATERAL, OTHER THAN INVENTORY IN THE ORDINARY COURSE OF BUSINESS
(WHICH SHALL BE GOVERNED BY THE PROVISIONS OF SECTION 4.15(H)), BORROWER SHALL
REPAY, FIRST, THE ADVANCES AND, SECOND, SUBJECT TO SECTION 2.17, THE TERM LOANS
IN AN AMOUNT EQUAL TO THE NET PROCEEDS OF SUCH SALE (I.E., GROSS PROCEEDS LESS
THE REASONABLE COSTS OF SUCH SALES OR OTHER DISPOSITIONS AND TAXES ON THE SALES
PROCEEDS), SUCH REPAYMENTS TO BE MADE PROMPTLY BUT IN NO EVENT MORE THAN ONE
(1) BUSINESS DAY FOLLOWING RECEIPT OF SUCH NET PROCEEDS, AND UNTIL THE DATE OF
PAYMENT, SUCH PROCEEDS SHALL BE HELD IN TRUST FOR AGENT.  THE FOREGOING SHALL
NOT BE DEEMED TO BE IMPLIED CONSENT TO ANY SUCH SALE OTHERWISE PROHIBITED BY THE
TERMS AND CONDITIONS HEREOF.  SUCH REPAYMENTS SHALL BE APPLIED TO THE
OUTSTANDING ADVANCES IN SUCH ORDER AS AGENT MAY DETERMINE, SUBJECT TO BORROWER’S
ABILITY TO REBORROW REVOLVING ADVANCES IN ACCORDANCE WITH THE TERMS HEREOF.

 

31

--------------------------------------------------------------------------------


 


(B)                                 SUBJECT TO THE PROVISIONS OF SECTION 4.11,
AGENT SHALL APPLY THE PROCEEDS OF ANY INSURANCE SETTLEMENTS FROM CASUALTY LOSSES
WHICH ARE RECEIVED BY AGENT, FIRST, TO THE OUTSTANDING ADVANCES IN SUCH ORDER AS
AGENT MAY DETERMINE, SUBJECT TO BORROWER’S ABILITY TO REBORROW REVOLVING
ADVANCES IN ACCORDANCE WITH THE TERMS HEREOF AND SECOND, SUBJECT TO
SECTION 2.17, TO THE TERM LOANS.

 

2.15.                        Use of Proceeds.

 

Borrower shall apply the proceeds of (i) the Term Loans, if any, made from time
to time, to prepay, redeem or purchase Senior Secured Notes and (ii) Advances
made on and after the Closing Date to provide for its working capital needs in
the ordinary course of business.

 

2.16.                        Defaulting Lender.

 


(A)                                  NOTWITHSTANDING ANYTHING TO THE CONTRARY
CONTAINED HEREIN, IN THE EVENT ANY LENDER (X) HAS REFUSED (WHICH REFUSAL
CONSTITUTES A BREACH BY SUCH LENDER OF ITS OBLIGATIONS UNDER THIS AGREEMENT) TO
MAKE AVAILABLE ITS PORTION OF ANY ADVANCE OR (Y) NOTIFIES EITHER AGENT OR
BORROWER THAT IT DOES NOT INTEND TO MAKE AVAILABLE ITS PORTION OF ANY ADVANCE
(IF THE ACTUAL REFUSAL WOULD CONSTITUTE A BREACH BY SUCH LENDER OF ITS
OBLIGATIONS UNDER THIS AGREEMENT) (EACH, A “LENDER DEFAULT”), ALL RIGHTS AND
OBLIGATIONS HEREUNDER OF SUCH LENDER (A “DEFAULTING LENDER”) AS TO WHICH A
LENDER DEFAULT IS IN EFFECT AND OF THE OTHER PARTIES HERETO SHALL BE MODIFIED TO
THE EXTENT OF THE EXPRESS PROVISIONS OF THIS SECTION 2.16 WHILE SUCH LENDER
DEFAULT REMAINS IN EFFECT.

 


(B)                                 ADVANCES SHALL BE INCURRED PRO RATA FROM
LENDERS (THE “NON-DEFAULTING LENDERS”) WHICH ARE NOT DEFAULTING LENDERS BASED ON
THEIR RESPECTIVE COMMITMENT PERCENTAGES, AND NO COMMITMENT PERCENTAGE OF ANY
LENDER OR ANY PRO RATA SHARE OF ANY ADVANCES REQUIRED TO BE ADVANCED BY ANY
LENDER SHALL BE INCREASED AS A RESULT OF SUCH LENDER DEFAULT.  AMOUNTS RECEIVED
IN RESPECT OF PRINCIPAL OF ANY TYPE OF ADVANCES SHALL BE APPLIED TO REDUCE THE
APPLICABLE ADVANCES OF EACH LENDER PRO RATA BASED ON THE AGGREGATE OF THE
OUTSTANDING ADVANCES OF THAT TYPE OF ALL LENDERS AT THE TIME OF SUCH
APPLICATION; PROVIDED, THAT, SUCH AMOUNT SHALL NOT BE APPLIED TO ANY ADVANCES OF
A DEFAULTING LENDER AT ANY TIME WHEN, AND TO THE EXTENT THAT, THE AGGREGATE
AMOUNT OF ADVANCES OF ANY NON-DEFAULTING LENDER EXCEEDS SUCH NON-DEFAULTING
LENDER’S COMMITMENT PERCENTAGE OF ALL ADVANCES THEN OUTSTANDING.

 


(C)                                  A DEFAULTING LENDER SHALL NOT BE ENTITLED
TO GIVE INSTRUCTIONS TO AGENT OR TO APPROVE, DISAPPROVE, CONSENT TO OR VOTE ON
ANY MATTERS RELATING TO THIS AGREEMENT AND THE OTHER DOCUMENTS.  ALL AMENDMENTS,
WAIVERS AND OTHER MODIFICATIONS OF THIS AGREEMENT AND THE OTHER DOCUMENTS MAY BE
MADE WITHOUT REGARD TO A DEFAULTING LENDER AND, FOR PURPOSES OF THE DEFINITION
OF “REQUIRED LENDERS”, A DEFAULTING LENDER SHALL BE DEEMED NOT TO BE A LENDER
AND NOT TO HAVE EITHER ADVANCES OUTSTANDING OR A COMMITMENT PERCENTAGE.

 


(D)                                 OTHER THAN AS EXPRESSLY SET FORTH IN THIS
SECTION 2.16, THE RIGHTS AND OBLIGATIONS OF A DEFAULTING LENDER (INCLUDING THE
OBLIGATION TO INDEMNIFY AGENT) AND THE OTHER PARTIES HERETO SHALL REMAIN
UNCHANGED.  NOTHING IN THIS SECTION 2.16 SHALL BE DEEMED TO RELEASE ANY
DEFAULTING LENDER FROM ITS OBLIGATIONS UNDER THIS AGREEMENT AND THE OTHER
DOCUMENTS, SHALL ALTER SUCH OBLIGATIONS, SHALL OPERATE AS A WAIVER OF ANY
DEFAULT BY SUCH DEFAULTING LENDER

 

32

--------------------------------------------------------------------------------


 


HEREUNDER, OR SHALL PREJUDICE ANY RIGHTS WHICH LOAN PARTIES, AGENT OR ANY LENDER
MAY HAVE AGAINST ANY DEFAULTING LENDER AS A RESULT OF ANY DEFAULT BY SUCH
DEFAULTING LENDER HEREUNDER.

 


(E)                                  IN THE EVENT A DEFAULTING LENDER
RETROACTIVELY CURES TO THE SATISFACTION OF AGENT THE BREACH WHICH CAUSED A
LENDER TO BECOME A DEFAULTING LENDER, SUCH DEFAULTING LENDER SHALL NO LONGER BE
A DEFAULTING LENDER AND SHALL BE TREATED AS A LENDER UNDER THIS AGREEMENT.

 

2.17.                        Term Loans.

 

Subject to the terms and conditions of this Agreement, including, without
limitation, Section 8.1, Term Lender will make Term Loans to Borrower, from time
to time, in the aggregate sum of up to $5,000,000.  Borrower may notify Agent
prior to 12:00 noon (New York City time) on a Business Day of Borrower’s request
to incur, on the immediately succeeding Business Day, any Term Loans.  Agent
shall promptly provide to Term Lender a copy of each such notice as and when
received.  Agent shall disburse to Borrower the proceeds of requested Term Loans
on the Business Day after the Business Day on which an amount equal to such sum
has been received by Agent, in good funds, from Term Lender.  The Term Loan
Commitment shall terminate on the Termination Date.  The Term Loans, once
repaid, cannot be reborrowed.  The aggregate amount of the Term Loans shall be,
with respect to principal, payable on the last day of the Term when the entire
then unpaid principal sum of the Term Loans shall be payable in full, subject to
acceleration upon the occurrence of an Event of Default under this Agreement or
termination of this Agreement.  Notwithstanding any provision of this Agreement
to the contrary, the Term Loans may not be prepaid, in whole or in part, unless
and until all other Obligations described in “FIRST through “SEVENTH” of
Section 11.2 have been satisfied in full and the Commitments of Lenders herein
to make Advances shall have terminated.  The Term Loans shall be evidenced by
one or more promissory notes substantially in the form of Exhibit 2.17.

 


III.                                 INTEREST AND FEES.


 

3.1.                              Interest.

 

Interest on Advances and on the Term Loans shall be payable to Agent for the
benefit of Lenders, or Term Lender, as applicable, in arrears on the first day
of each month with respect to Domestic Rate Loans and, with respect to
Eurodollar Rate Loans, at the end of each Interest Period or, for Eurodollar
Rate Loans with an Interest Period in excess of three months, at the earlier of
(a) each three months on the anniversary date of the commencement of such
Eurodollar Rate Loan or (b) the end of the Interest Period.  Interest charges
shall be computed on the actual principal amount of Advances and Term Loans
outstanding during the month at a rate per annum equal to the applicable
Revolving Interest Rate.  Whenever, subsequent to the date of this Agreement,
the Base Rate is increased or decreased, the Revolving Interest Rate for
Domestic Rate Loans shall be similarly changed without notice or demand of any
kind by an amount equal to the amount of such change in the Base Rate during the
time such change or changes remain in effect.  Upon and after the occurrence of
an Event of Default, and during the continuation thereof, at Agent’s option or
at the request of Required Lenders, the Obligations shall bear interest at the
Revolving Interest Rate plus two percent (2.0%) per annum (the “Default Rate”).

 

33

--------------------------------------------------------------------------------


 

3.2.                              Letter of Credit and Air Release/Steamship
Guarantee Fees; Cash Collateral.

 


(A)                                  BORROWER SHALL PAY (W) TO AGENT, FOR THE
BENEFIT OF LENDERS WITH A COMMITMENT PERCENTAGE WITH RESPECT TO LETTERS OF
CREDIT AND AIR RELEASES/STEAMSHIP GUARANTEES THAT IS GREATER THAN ZERO, FEES FOR
EACH STANDBY LETTER OF CREDIT FOR THE PERIOD FROM AND EXCLUDING THE DATE OF
ISSUANCE OF SAME TO AND INCLUDING THE DATE OF EXPIRATION OR TERMINATION, EQUAL
TO THE AVERAGE DAILY FACE AMOUNT OF EACH OUTSTANDING STANDBY LETTER OF CREDIT
MULTIPLIED BY TWO AND THREE-QUARTERS PERCENT (2.75%) PER ANNUM, THE FEES UNDER
THIS SECTION 3.2(A)(W) TO BE CALCULATED ON THE BASIS OF A 360-DAY YEAR FOR THE
ACTUAL NUMBER OF DAYS ELAPSED AND TO BE PAYABLE MONTHLY IN ARREARS ON THE FIRST
DAY OF EACH MONTH AND ON THE LAST DAY OF THE TERM, (X) TO AGENT FOR THE BENEFIT
OF THE ISSUER, ANY AND ALL FEES AND EXPENSES AS AGREED UPON BY THE ISSUER AND
THE BORROWER IN CONNECTION WITH ANY DOCUMENTARY LETTER OF CREDIT, INCLUDING,
WITHOUT LIMITATION, IN CONNECTION WITH THE ISSUANCE, AMENDMENT OR RENEWAL OF ANY
SUCH DOCUMENTARY LETTER OF CREDIT (PROVIDED THAT DOCUMENTARY LETTERS OF CREDIT
ISSUED UNDER THE HSBC L/C PROGRAM SHALL NOT INCUR ANY ISSUANCE FEE), (Y) TO
AGENT FOR THE BENEFIT OF LENDERS WITH A COMMITMENT PERCENTAGE WITH RESPECT TO
LETTERS OF CREDIT AND AIR RELEASES/STEAMSHIP GUARANTEES THAT IS GREATER THAN
ZERO, A FEE EQUAL TO ONE-QUARTER OF ONE PERCENT (0.25%) OF THE FACE AMOUNT OF
EACH DOCUMENTARY LETTER OF CREDIT UPON ANY PAYMENT, EACH EXTENSION OF THE EXPIRY
DATE BEYOND 120 DAYS FROM ISSUANCE, OR CANCELLATION THEREOF, AND (Z) TO AGENT,
SOLELY FOR ITS BENEFIT AS THE ISSUER OF ANY AIR RELEASE/STEAMSHIP GUARANTEE, A
FEE OF $95 FOR EACH AIR RELEASE/STEAMSHIP GUARANTEE ISSUED OR CANCELLED, AND
SHALL REIMBURSE AGENT FOR ANY AND ALL FEES AND EXPENSES, IF ANY, PAID BY AGENT
TO THE ISSUER (ALL OF THE FOREGOING FEES, THE “LETTER OF CREDIT AND GUARANTEE
FEES”).  ALL SUCH CHARGES SHALL BE DEEMED EARNED IN FULL ON THE DATE WHEN THE
SAME ARE DUE AND PAYABLE HEREUNDER AND SHALL NOT BE SUBJECT TO REBATE OR
PRORATION UPON THE TERMINATION OF THIS AGREEMENT FOR ANY REASON.  ANY SUCH
CHARGE IN EFFECT AT THE TIME OF A PARTICULAR TRANSACTION SHALL BE THE CHARGE FOR
THAT TRANSACTION, NOTWITHSTANDING ANY SUBSEQUENT CHANGE IN THE ISSUER’S
PREVAILING CHARGES FOR THAT TYPE OF TRANSACTION.  UPON AND AFTER THE OCCURRENCE
OF AN EVENT OF DEFAULT, AND DURING THE CONTINUATION THEREOF, AGENT MAY, AND AT
THE DIRECTION OF THE REQUIRED LENDERS AGENT SHALL, INCREASE THE LETTER OF CREDIT
AND GUARANTEE FEES BY TWO PERCENT (2.0%) PER ANNUM.  ALL LETTER OF CREDIT AND
GUARANTEE FEES PAYABLE HEREUNDER SHALL BE DEEMED EARNED IN FULL ON THE DATE WHEN
THE SAME ARE DUE AND PAYABLE HEREUNDER AND SHALL NOT BE SUBJECT TO REBATE OR
PRORATION UPON THE TERMINATION OF THIS AGREEMENT FOR ANY REASON.

 


(B)                                 ON DEMAND BY AGENT FOLLOWING THE OCCURRENCE
AND DURING THE CONTINUANCE OF AN EVENT OF DEFAULT, AND AT ALL TIMES ON AND AFTER
DECEMBER 15, 2010, BORROWER WILL CAUSE CASH TO BE DEPOSITED AND MAINTAINED IN AN
ACCOUNT WITH AGENT, AS CASH COLLATERAL, IN AN AMOUNT EQUAL TO ONE HUNDRED AND
FIVE PERCENT (105%) OF THE OUTSTANDING LETTERS OF CREDIT AND AIR
RELEASES/STEAMSHIP GUARANTEES, AND BORROWER HEREBY IRREVOCABLY AUTHORIZES AGENT,
IN ITS DISCRETION, ON BORROWER’S BEHALF AND IN BORROWER’S NAME, TO OPEN SUCH AN
ACCOUNT AND TO MAKE AND MAINTAIN DEPOSITS THEREIN, OR IN AN ACCOUNT OPENED BY
BORROWER, IN THE AMOUNTS REQUIRED TO BE MADE BY BORROWER, OUT OF THE PROCEEDS OF
RECEIVABLES OR OTHER COLLATERAL OR OUT OF ANY OTHER FUNDS OF BORROWER COMING
INTO ANY LENDER’S POSSESSION AT ANY TIME.  AGENT WILL INVEST SUCH CASH
COLLATERAL (LESS APPLICABLE RESERVES) IN SUCH SHORT-TERM MONEY-MARKET ITEMS AS
TO WHICH AGENT AND BORROWER MUTUALLY AGREE AND THE NET RETURN ON SUCH
INVESTMENTS SHALL BE CREDITED TO SUCH ACCOUNT AND CONSTITUTE ADDITIONAL CASH
COLLATERAL.  SUCH CASH COLLATERAL SHALL ONLY SECURE OBLIGATIONS RELATING TO
LETTERS OF CREDIT AND AIR RELEASES/STEAMSHIP GUARANTEES AND FEES, COSTS AND
EXPENSES OWED TO AGENT. BORROWER MAY NOT WITHDRAW AMOUNTS CREDITED TO ANY SUCH
ACCOUNT

 

34

--------------------------------------------------------------------------------


 


EXCEPT TO PAY OBLIGATIONS IN RESPECT OF LETTERS OF CREDIT AND AIR
RELEASES/STEAMSHIP GUARANTEES OR UPON PAYMENT AND PERFORMANCE IN FULL OF ALL
OBLIGATIONS AND TERMINATION OF THIS AGREEMENT; PROVIDED, HOWEVER, THAT BORROWER
SHALL BE PERMITTED TO WITHDRAW FUNDS IN AN AMOUNT EQUAL TO ONE HUNDRED AND FIVE
PERCENT (105%) OF ANY LETTER OF CREDIT OR AIR RELEASE/STEAMSHIP GUARANTEE THAT
EXPIRES OR IS PAID IN FULL.

 

3.3.                              Loan Fees.

 


(A)                                  FACILITY FEE.  IF, FOR ANY MONTH DURING THE
TERM, THE AVERAGE DAILY UNPAID BALANCE OF THE ADVANCES (INCLUDING THE AVERAGE
DAILY UNDRAWN AMOUNT OF LETTERS OF CREDIT AND AIR RELEASES/STEAMSHIP GUARANTEES)
FOR EACH DAY OF SUCH MONTH DOES NOT EQUAL (X) PRIOR TO DECEMBER 16, 2010,
$20,000,000, AND (Y) THEREAFTER, $25,000,000, THEN BORROWER SHALL PAY TO AGENT
FOR THE RATABLE BENEFIT OF LENDERS (IT BEING UNDERSTOOD AND AGREED THAT PRIOR TO
DECEMBER 16, 2010 ONLY HSBC SHALL BE ENTITLED TO RECEIVED THE FEE PAYABLE
HEREUNDER) A FEE AT A RATE EQUAL TO ONE-QUARTER OF ONE PERCENT (0.25%) PER ANNUM
ON THE AMOUNT BY WHICH THE APPLICABLE AMOUNT UNDER CLAUSE (X) OR (Y) ABOVE
EXCEEDS SUCH SUM OF THE AVERAGE DAILY UNPAID BALANCE AND AVERAGE DAILY UNDRAWN
AMOUNT; PROVIDED, HOWEVER, THAT ON AND AFTER DECEMBER 16, 2010, EACH LENDER’S
RATABLE SHARE OF SUCH FEE SHALL BE ALLOCATED BASED UPON THE RELATIVE UNUSED
PORTION OF THE COMMITMENTS WITH RESPECT TO WHICH THEIR RESPECTIVE COMMITMENT
PERCENTAGES RELATE.  SUCH FEE SHALL BE PAYABLE TO AGENT IN ARREARS ON THE FIRST
DAY OF EACH MONTH.

 


(B)                                 EXTENSION FEE.  UPON THE EXECUTION OF THIS
AGREEMENT, BORROWER SHALL PAY TO AGENT FOR ITS OWN ACCOUNT AN EXTENSION CLOSING
FEE IN AN AMOUNT EQUAL TO $25,000.

 


(C)                                  REVOLVING COMMITMENT CLOSING FEE.  IN
CONSIDERATION OF CCM’S AGREEMENT TO PROVIDE A COMMITMENT TO MAKE REVOLVING
ADVANCES, BORROWER SHALL PAY TO CCM FOR ITS OWN ACCOUNT A CLOSING FEE IN THE
AMOUNT OF $125,000, WHICH FEE IS FULLY EARNED AS OF THE CLOSING DATE AND PAYABLE
UPON THE TERMINATION DATE.

 


(D)                                 TERM LOAN FACILITY FEES.  IN CONSIDERATION
OF CCM’S AGREEMENT TO PROVIDE THE TERM LOAN COMMITMENT, BORROWER AGREES TO PAY
TO TERM LENDER THE FOLLOWING FEES:  (I) A CLOSING FEE IN THE AMOUNT OF $125,000,
WHICH FEE IS FULLY EARNED AS OF THE CLOSING DATE AND PAYABLE UPON THE
TERMINATION DATE; AND (II) A FACILITY FEE AT A RATE EQUAL TO ONE-QUARTER OF ONE
PERCENT (0.25%) PER ANNUM ON THE AVERAGE DAILY UNUSED PORTION OF THE TERM LOAN
COMMITMENT, WHICH SHALL BE CALCULATED IN ARREARS AND FULLY EARNED ON A MONTHLY
BASIS AND PAYABLE UPON THE TERMINATION DATE.

 

3.4.                              Computation of Interest and Fees.


 

Interest and fees hereunder shall be computed on the basis of a year of 360 days
and for the actual number of days elapsed.  If any payment to be made hereunder
becomes due and payable on a day other than a Business Day, the due date thereof
shall be extended to the next succeeding Business Day and interest thereon shall
be payable at the Revolving Interest Rate during such extension; provided, that
with respect to Eurodollar Rate Loans, if extending such payment would cause the
last day of the applicable Interest Period to be extended into the next calendar
month, then the due date for such payment shall be the immediately preceding
Business Day.

 

35

--------------------------------------------------------------------------------


 

3.5.                              Maximum Charges.

 

In no event whatsoever shall interest and other charges charged hereunder exceed
the highest rate permissible under law.  In the event interest and other charges
as computed hereunder would otherwise exceed the highest rate permitted under
law, such excess amount shall be first applied to any unpaid principal balance
of the Advances and thereafter, subject to Section 2.17, to the unpaid principal
balance of the Term Loans, and if the then remaining excess amount is greater
than the previously unpaid principal balances, Lenders shall promptly refund
such excess amount to Borrower and the provisions hereof shall be deemed amended
to provide for such permissible rate.

 

3.6.                              Increased Costs.

 

In the event that any applicable law, treaty or governmental regulation, or any
change therein or in the interpretation or application thereof, or compliance by
any Lender (for purposes of this Section 3.6, the term “Lender” shall include
Agent or any Lender or Term Lender and any corporation or bank controlling Agent
or any Lender or Term Lender) and the office or branch where Agent or any Lender
(as so defined) makes or maintains any Eurodollar Rate Loans with any request or
directive (whether or not having the force of law) from any central bank or
other financial, monetary or other authority, shall:

 


(A)                                  SUBJECT AGENT OR ANY LENDER TO ANY TAX OF
ANY KIND WHATSOEVER WITH RESPECT TO THIS AGREEMENT OR ANY OTHER DOCUMENT OR
CHANGE THE BASIS OF TAXATION OF PAYMENTS TO AGENT OR ANY LENDER OF PRINCIPAL,
FEES, INTEREST OR ANY OTHER AMOUNT PAYABLE HEREUNDER OR UNDER ANY OTHER
DOCUMENTS (EXCEPT FOR CHANGES IN THE RATE OF TAX ON THE OVERALL NET INCOME OF
AGENT OR ANY LENDER BY A JURISDICTION WITH WHICH AGENT OR SUCH LENDER HAS A
PRESENT OR FORMER CONNECTION);

 


(B)                                 IMPOSE, MODIFY OR HOLD APPLICABLE ANY
RESERVE, SPECIAL DEPOSIT, ASSESSMENT OR SIMILAR REQUIREMENT AGAINST ASSETS HELD
BY, OR DEPOSITS IN OR FOR THE ACCOUNT OF, ADVANCES OR LOANS BY, OR OTHER CREDIT
EXTENDED BY, ANY OFFICE OF AGENT OR ANY LENDER, INCLUDING (WITHOUT LIMITATION)
PURSUANT TO REGULATION D OF THE BOARD OF GOVERNORS OF THE FEDERAL RESERVE
SYSTEM; OR

 


(C)                                  IMPOSE ON AGENT OR ANY LENDER OR THE LONDON
INTERBANK EURODOLLAR MARKET ANY OTHER CONDITION WITH RESPECT TO THIS AGREEMENT
OR ANY OTHER DOCUMENT;

 

and the result of any of the foregoing is to increase the cost to Agent, Term
Lender or any Lender of making, renewing or maintaining its Advances or Term
Loans hereunder by an amount that Agent, Term Lender or such Lender deems to be
material or to reduce the amount of any payment (whether of principal, interest
or otherwise) in respect of any of the Advances or the Term Loans by an amount
that Agent, Term Lender or such Lender deems to be material, then, in any case
Borrower shall promptly pay Agent, Term Lender or such Lender, upon its demand,
such additional amount as will compensate Agent, Term Lender or such Lender for
such additional cost or such reduction, as the case may be, provided that the
foregoing shall not apply to increased costs which are reflected in the Adjusted
LIBO Rate.  Agent, Term Lender or such Lender shall certify the amount of such
additional cost or reduced amount to Borrower, and such

 

36

--------------------------------------------------------------------------------


 

certification shall be conclusive absent manifest error.

 

3.7.                              Basis For Determining Interest Rate Inadequate
or Unfair.

 

In the event that Agent or any Lender or Term Lender shall have determined that:

 


(A)                                  REASONABLE MEANS DO NOT EXIST FOR
ASCERTAINING THE ADJUSTED LIBO RATE APPLICABLE PURSUANT TO SECTION 2.2 FOR ANY
INTEREST PERIOD; OR

 


(B)                                 DOLLAR DEPOSITS IN THE RELEVANT AMOUNT AND
FOR THE RELEVANT MATURITY ARE NOT AVAILABLE IN THE LONDON INTERBANK EURODOLLAR
MARKET, WITH RESPECT TO AN OUTSTANDING EURODOLLAR RATE LOAN, A PROPOSED
EURODOLLAR RATE LOAN, OR A PROPOSED CONVERSION OF A DOMESTIC RATE LOAN INTO A
EURODOLLAR RATE LOAN,

 

then Agent shall give Borrower prompt written, telephonic or telegraphic notice
of such determination.  If such notice is given, then with respect to any
Eurodollar Rate Loan requested on or after the Business Day that Borrower
receives Agent’s notice, (i) any such requested Eurodollar Rate Loan shall be
made as a Domestic Rate Loan, unless Borrower shall notify Agent no later than
10:00 a.m. (New York City time) two (2) Business Days prior to the date of such
proposed borrowing, that its request for such borrowing shall be cancelled or
made as an unaffected type of Eurodollar Rate Loan, (ii) any Domestic Rate Loan
or Eurodollar Rate Loan which was to have been converted to an affected type of
Eurodollar Rate Loan shall be continued as or converted into a Domestic Rate
Loan, or, if Borrower shall notify Agent, no later than 10:00 a.m. (New York
City time) two (2) Business Days prior to the proposed conversion, shall be
maintained as an unaffected type of Eurodollar Rate Loan, and (iii) any
outstanding affected Eurodollar Rate Loans shall be converted into a Domestic
Rate Loan, or, if Borrower shall notify Agent, no later than 10:00 a.m. (New
York City time) two (2) Business Days prior to the last Business Day of the then
current Interest Period applicable to such affected Eurodollar Rate Loan, shall
be converted into an unaffected type of Eurodollar Rate Loan, on the last
Business Day of the then current Interest Period for such affected Eurodollar
Rate Loans.  Until such notice has been withdrawn, Lenders and Term Lender shall
have no obligation to make an affected type of Eurodollar Rate Loan or maintain
outstanding affected Eurodollar Rate Loans and Borrower shall have no right to
convert a Domestic Rate Loan or an unaffected type of Eurodollar Rate Loan into
an affected type of Eurodollar Rate Loan.

 

3.8.                              Capital Adequacy.

 


(A)                                  IN THE EVENT THAT AGENT OR ANY LENDER OR
TERM LENDER SHALL HAVE DETERMINED THAT ANY APPLICABLE LAW, RULE, REGULATION OR
GUIDELINE REGARDING CAPITAL ADEQUACY, OR ANY CHANGE THEREIN, OR ANY CHANGE IN
THE INTERPRETATION OR ADMINISTRATION THEREOF BY ANY GOVERNMENTAL AUTHORITY,
CENTRAL BANK OR COMPARABLE AGENCY CHARGED WITH THE INTERPRETATION OR
ADMINISTRATION THEREOF, OR COMPLIANCE BY AGENT, TERM LENDER OR ANY LENDER (FOR
PURPOSES OF THIS SECTION 3.8, THE TERM “LENDER” SHALL INCLUDE AGENT OR ANY
LENDER OR TERM LENDER AND ANY CORPORATION OR BANK CONTROLLING AGENT OR ANY
LENDER OR TERM LENDER ) AND THE OFFICE OR BRANCH WHERE AGENT OR ANY LENDER (AS
SO DEFINED) MAKES OR MAINTAINS ANY EURODOLLAR RATE LOANS WITH ANY REQUEST OR
DIRECTIVE REGARDING CAPITAL ADEQUACY (WHETHER OR NOT HAVING THE FORCE OF LAW) OF
ANY SUCH AUTHORITY, CENTRAL BANK OR COMPARABLE AGENCY, HAS OR WOULD HAVE THE
EFFECT OF REDUCING

 

37

--------------------------------------------------------------------------------


 


THE RATE OF RETURN ON AGENT, TERM LENDER OR ANY LENDER’S CAPITAL AS A
CONSEQUENCE OF ITS OBLIGATIONS HEREUNDER TO A LEVEL BELOW THAT WHICH AGENT, TERM
LENDER OR SUCH LENDER COULD HAVE ACHIEVED BUT FOR SUCH ADOPTION, CHANGE OR
COMPLIANCE (TAKING INTO CONSIDERATION AGENT’S, TERM LENDER’S AND EACH LENDER’S
POLICIES WITH RESPECT TO CAPITAL ADEQUACY) BY AN AMOUNT DEEMED BY AGENT, TERM
LENDER OR ANY LENDER TO BE MATERIAL, THEN, FROM TIME TO TIME, BORROWER SHALL PAY
UPON DEMAND TO AGENT, TERM LENDER OR SUCH LENDER SUCH ADDITIONAL AMOUNT OR
AMOUNTS AS WILL COMPENSATE AGENT, TERM LENDER OR SUCH LENDER FOR SUCH
REDUCTION.  IN DETERMINING SUCH AMOUNT OR AMOUNTS, AGENT, TERM LENDER OR SUCH
LENDER MAY USE ANY REASONABLE AVERAGING OR ATTRIBUTION METHODS.  THE PROTECTION
OF THIS SECTION 3.8 SHALL BE AVAILABLE TO AGENT, TERM LENDER AND EACH LENDER
REGARDLESS OF ANY POSSIBLE CONTENTION OF INVALIDITY OR INAPPLICABILITY WITH
RESPECT TO THE APPLICABLE LAW, REGULATION OR CONDITION.

 


(B)                                 A CERTIFICATE OF AGENT, TERM LENDER OR SUCH
LENDER SETTING FORTH SUCH AMOUNT OR AMOUNTS AS SHALL BE NECESSARY TO COMPENSATE
AGENT, TERM LENDER OR SUCH LENDER WITH RESPECT TO SECTION 3.8(A) WHEN DELIVERED
TO BORROWER SHALL BE CONCLUSIVE ABSENT MANIFEST ERROR.

 

3.9.                              Gross-Up for Taxes.

 

If Borrower shall be required by applicable law to withhold or deduct any taxes
(excluding taxes imposed on or measured by Agent’s or any Lender’s or Term
Lender’s income, and franchise or similar taxes imposed on it, as a result of a
present or former connection between Agent or such Lender or Term Lender and the
jurisdiction of the taxing authority imposing such tax) from or in respect of
any sum payable under this Agreement or any of the Other Documents to Agent, or
any Lender or Term Lender, assignee of any Lender or Term Lender, or Participant
(each, individually, a “Payee” and collectively, the “Payees”), (a) the sum
payable to such Payee or Payees, as the case may be, shall be increased as may
be necessary so that, after making all required withholding or deductions, the
applicable Payee or Payees receives an amount equal to the sum it would have
received had no such withholding or deductions been made (the “Gross-Up
Payment”), (b) Borrower shall make such withholding or deductions, and
(c) Borrower shall pay the full amount withheld or deducted to the relevant
taxation authority or other authority in accordance with applicable law. 
Notwithstanding the foregoing, Borrower shall not be obligated to make any
portion of the Gross-Up Payment that is attributable to any withholding or
deductions that would not have been paid or claimed had the applicable Payee or
Payees properly claimed a complete exemption with respect thereto pursuant to
Section 16.3(f).

 


IV.                                 COLLATERAL: GENERAL TERMS.

 

4.1.                              Security Interest in the Collateral.

 

To secure the prompt payment and performance to Agent, each Issuer, each Lender
and Term Lender of the Obligations under the Original Financing Agreement and
under this Agreement, each Loan Party hereby ratifies, confirms, and
acknowledges its prior grant of security interest to Agent (for its benefit and
for the ratable benefit of each Issuer and each Lender) in and to all of its
Collateral, whether pursuant to the Original Financing Agreement or the Other
Documents, and each Loan Party hereby further assigns, pledges, hypothecates and
grants to Agent for its benefit and for the ratable benefit of each Issuer,
Lender and Term Lender

 

38

--------------------------------------------------------------------------------


 

a continuing security interest in and to all of its Collateral, whether now
owned or existing or hereafter acquired or arising and wheresoever located,
subject, however, to the provisions of Section 11.2 hereof.  Each Loan Party
shall mark its books and records as may be necessary or appropriate to evidence,
protect and perfect Agent’s security interest and shall cause its financial
statements to reflect such security interest.

 

4.2.                              Perfection of Security Interest.

 


(A)                                  EACH LOAN PARTY SHALL TAKE ALL ACTION THAT
MAY BE NECESSARY OR DESIRABLE, OR THAT AGENT MAY REQUEST, SO AS AT ALL TIMES TO
MAINTAIN THE VALIDITY, PERFECTION, ENFORCEABILITY AND PRIORITY OF AGENT’S
SECURITY INTEREST IN THE COLLATERAL OR TO ENABLE AGENT TO PROTECT, EXERCISE OR
ENFORCE ITS RIGHTS HEREUNDER AND IN THE COLLATERAL, INCLUDING, BUT NOT LIMITED
TO, (I) IMMEDIATELY DISCHARGING ALL LIENS OTHER THAN PERMITTED ENCUMBRANCES,
(II) OBTAINING LANDLORDS’ OR MORTGAGEES’ LIEN WAIVERS, (III) DELIVERING TO
AGENT, ENDORSED OR ACCOMPANIED BY SUCH INSTRUMENTS OF ASSIGNMENT AS AGENT MAY
SPECIFY, AND STAMPING OR MARKING, IN SUCH MANNER AS AGENT MAY SPECIFY, ANY AND
ALL CHATTEL PAPER, INSTRUMENTS, LETTERS OF CREDITS AND ADVICES THEREOF AND
DOCUMENTS EVIDENCING OR FORMING A PART OF THE COLLATERAL IN EXCESS OF $500,000,
(IV) ENTERING INTO LOCKBOX ARRANGEMENTS SATISFACTORY TO AGENT, AND (V) EXECUTING
AND DELIVERING FINANCING STATEMENTS, INSTRUMENTS OF PLEDGE, MORTGAGES, NOTICES
AND ASSIGNMENTS, IN EACH CASE IN FORM AND SUBSTANCE REASONABLY SATISFACTORY TO
AGENT, RELATING TO THE CREATION, VALIDITY, PERFECTION, MAINTENANCE OR
CONTINUATION OF AGENT’S SECURITY INTEREST UNDER THE UCC OR OTHER APPLICABLE LAW.

 


(B)                                 AGENT MAY AT ANY TIME AND FROM TIME TO TIME
FILE, WITHOUT THE SIGNATURE OF ANY LOAN PARTY IN ACCORDANCE WITH SECTION 9-509
OF THE UCC, FINANCING STATEMENTS, CONTINUATION STATEMENTS AND AMENDMENTS THERETO
THAT DESCRIBE THE COLLATERAL AS “ALL ASSETS” OF THE APPLICABLE LOAN PARTY AND
WHICH CONTAIN ANY OTHER INFORMATION REQUIRED BY THE UCC FOR THE SUFFICIENCY OR
FILING OFFICE ACCEPTANCE OF ANY FINANCING STATEMENTS, CONTINUATION STATEMENTS OR
AMENDMENTS.  EACH LOAN PARTY AGREES TO FURNISH ANY SUCH INFORMATION TO AGENT
PROMPTLY UPON REQUEST.

 


(C)                                  EACH LOAN PARTY SHALL, AT ANY TIME AND FROM
TIME TO TIME, TAKE SUCH STEPS AS AGENT MAY REASONABLY REQUEST (I) TO OBTAIN AN
ACKNOWLEDGMENT, IN FORM AND SUBSTANCE REASONABLY SATISFACTORY TO AGENT, OF ANY
BAILEE HAVING POSSESSION OF ANY OF THE COLLATERAL, STATING THAT THE BAILEE HOLDS
SUCH COLLATERAL FOR AGENT, (II) TO OBTAIN “CONTROL” OF ANY LETTER-OF-CREDIT
RIGHTS, DEPOSIT ACCOUNTS OR ELECTRONIC CHATTEL PAPER (AS SUCH TERMS ARE DEFINED
IN THE UCC WITH CORRESPONDING PROVISIONS THEREOF DEFINING WHAT CONSTITUTES
“CONTROL” FOR SUCH ITEMS OF COLLATERAL), WITH ANY AGREEMENTS ESTABLISHING
CONTROL TO BE IN FORM AND SUBSTANCE REASONABLY SATISFACTORY TO AGENT, AND
(III) OTHERWISE TO INSURE THE CONTINUED PERFECTION AND PRIORITY OF AGENT’S
SECURITY INTEREST IN ANY OF THE COLLATERAL FOR THE BENEFIT OF THE LENDERS AND
TERM LENDER AND OF ITS RIGHTS THEREIN.  IF ANY LOAN PARTY SHALL AT ANY TIME,
ACQUIRE A “COMMERCIAL TORT CLAIM” (AS SUCH TERM IS DEFINED IN THE UCC) IN EXCESS
OF $100,000, SUCH LOAN PARTY SHALL PROMPTLY NOTIFY AGENT THEREOF IN WRITING,
THEREIN PROVIDING A REASONABLE DESCRIPTION AND SUMMARY THEREOF, AND UPON
DELIVERY THEREOF TO AGENT, SUCH LOAN PARTY SHALL BE DEEMED TO THEREBY GRANT TO
AGENT FOR THE BENEFIT OF THE ISSUER, LENDERS AND TERM LENDER (AND EACH LOAN
PARTY HEREBY GRANTS TO AGENT, FOR THE BENEFIT OF EACH ISSUER, LENDER AND TERM
LENDER) A SECURITY INTEREST AND LIEN IN AND TO SUCH COMMERCIAL TORT CLAIM AND
ALL PROCEEDS THEREOF, ALL UPON THE TERMS OF AND GOVERNED BY THIS AGREEMENT.

 

39

--------------------------------------------------------------------------------


 


(D)                                 EACH LOAN PARTY HEREBY CONFIRMS AND RATIFIES
ALL UCC FINANCING STATEMENTS FILED BY AGENT WITH RESPECT TO SUCH LOAN PARTY ON
OR PRIOR TO THE DATE OF THE AGREEMENT.

 


(E)                                  ALL CHARGES, EXPENSES AND FEES AGENT MAY
INCUR IN DOING ANY OF THE FOREGOING, AND ANY LOCAL TAXES RELATING THERETO, SHALL
BE PAID TO AGENT IMMEDIATELY UPON DEMAND.

 

4.3.                              Disposition of Collateral.

 

Each Loan Party will safeguard and protect all Collateral for Agent’s general
account and make no disposition thereof whether by sale, lease or otherwise
except (a) the sale of Inventory in the ordinary course of business and (b) the
disposition or transfer of obsolete and worn-out Equipment in the ordinary
course of business during any fiscal year having an aggregate fair market value
of not more than $500,000 and only to the extent that the proceeds of such
disposition of Equipment are remitted to Agent as a prepayment on the Advances
as required by Section 2.14.

 

4.4.                              Preservation of Collateral.

 

In addition to the rights and remedies set forth in Section 11.1, after the
occurrence and during the continuance of an Event of Default (but without
limiting the rights of Agent and Lenders and Term Lender under Section 4.10)
Agent: (a) may at any time take such steps as Agent in good faith deems
necessary to protect Agent’s interest in and to preserve the Collateral,
including the hiring of such security guards or the placing of other security
protection measures as Agent may deem appropriate; (b) may employ and maintain
at each Loan Party’s premises a custodian who shall have full authority to do
all acts necessary to protect Agent’s interests in the Collateral; (c) may lease
warehouse facilities to which Agent may move all or part of the Collateral;
(d) may use any Loan Party’s owned or leased lifts, hoists, trucks and other
facilities or equipment for handling or removing the Collateral; and (e) shall
have, and is hereby granted, a right of ingress and egress to the places where
the Collateral is located, and may proceed over and through any Loan Party’s
owned or leased property.  Loan Parties shall cooperate fully with all of
Agent’s efforts to preserve the Collateral and will take such actions to
preserve the Collateral as Agent may direct.  All of Agent’s expenses of
preserving the Collateral, including any expenses relating to the bonding of a
custodian, shall be charged to Borrower’s Account as a Revolving Advance and
added to the Obligations.

 

4.5.                              Ownership of Collateral.

 

With respect to the Collateral, at the time the Collateral becomes subject to
Agent’s security interest: (a) each Loan Party shall be the sole owner of and
fully authorized and able to sell, transfer, pledge and/or grant a first
priority security interest in each and every item of its respective Collateral
to Agent; and, except for Permitted Encumbrances the Collateral shall be free
and clear of all Liens and encumbrances whatsoever; (b) each document and
agreement executed by each Loan Party or delivered to Agent or any Lender or
Term Lender in connection with this Agreement shall be enforceable in all
material respects; (c) all signatures and endorsements of each Loan Party that
appear on such documents and agreements shall be genuine and each Loan Party
shall have full capacity to execute same; and (d) each Loan Party’s

 

40

--------------------------------------------------------------------------------


 

Equipment and Inventory shall be located as set forth on Schedule 4.5 and shall
not be removed from such location(s) without the prior written consent of Agent
except with respect to the sale of Inventory in the ordinary course of business
and Equipment to the extent permitted in Section 4.3.

 

4.6.                              Defense of Agent’s and Lenders’ Interests.


 

Until (a) payment and performance in full of all of the Obligations and
(b) termination of this Agreement, Agent’s security interests in and Liens upon
the Collateral shall continue in full force and effect.  During such period no
Loan Party shall, without Agent’s prior written consent, pledge, sell (except
Inventory in the ordinary course of business and Equipment to the extent
permitted in Section 4.3), assign, transfer, create or suffer to exist a Lien
upon or encumber or allow or suffer to be encumbered in any way except for
Permitted Encumbrances, any part of the Collateral.  Each Loan Party shall
defend Agent’s security interests in and Liens upon the Collateral against any
and all Persons whatsoever.  At any time after an Event of Default has occurred
and is continuing, Agent shall have the right to take possession of the indicia
of the Collateral and the Collateral in whatever physical form contained,
including without limitation, labels, stationery, documents, instruments and
advertising materials.  If Agent exercises this right to take possession of the
Collateral, Loan Parties shall, upon demand, assemble it in the best manner
possible and make it available to Agent at a place reasonably convenient to
Agent.  In addition, with respect to all Collateral, Agent shall be entitled to
all of the rights and remedies set forth herein and further provided by the UCC
or other applicable law.  Each Loan Party shall, and Agent may, at its option,
instruct all suppliers, carriers, forwarders, warehouses or others receiving or
holding cash, checks, documents or instruments and, when an Event of Default has
occurred which is then continuing Inventory, in which Agent holds a security
interest to deliver same to Agent and/or subject to Agent’s order and if they
shall come into any Loan Party’s possession, they, and each of them, shall be
held by such Loan Party in trust as Agent’s trustee, and such Loan Party will
immediately deliver them to Agent in their original form together with any
necessary endorsement.

 

4.7.                              Books and Records.


 

Each Loan Party shall (a) keep proper books of record and account in which full,
true and correct entries will be made of all dealings or transactions of or in
relation to its business and affairs; (b) set up on its books accruals with
respect to all taxes, assessments, charges, levies and claims; and (c) on a
reasonably current basis set up on its books, from its earnings, allowances
against doubtful Receivables, advances and investments and all other proper
accruals (including without limitation by reason of enumeration, accruals for
premiums, if any, due on required payments and accruals for depreciation,
obsolescence, or amortization of properties), which should be set aside from
such earnings in connection with its business.  All determinations pursuant to
this Section 4.7 shall be made in accordance with, or as required by, GAAP
consistently applied in the opinion of the Accountants.

 

4.8.                              Financial Disclosure.


 

Each Loan Party hereby irrevocably authorizes and directs all accountants and
auditors employed by such Loan Party at any time during the Term to exhibit and
deliver to

 

41

--------------------------------------------------------------------------------


 

Agent and each Lender and Term Lender copies of any of Loan Parties’ financial
statements, trial balances or other accounting records of any sort in the
accountant’s or auditor’s possession, and to disclose to Agent and each Lender
and Term Lender any information such accountants may have concerning such Loan
Party’s financial status and business operations.  However, Agent and each
Lender and Term Lender will attempt to obtain such information or materials
directly from such Loan Party prior to obtaining such information or materials
from such accountants and auditors.

 

4.9.                              Compliance with Laws.


 

Each Loan Party shall comply with all acts, rules, regulations and orders of any
legislative, administrative or judicial body or official applicable to its
respective Collateral or any part thereof or to the operation of such Loan
Party’s business the non-compliance with which could reasonably be expected to
have a Material Adverse Effect.  The Collateral at all times shall be maintained
in accordance with the requirements of all insurance carriers which provide
insurance with respect to the Collateral so that such insurance shall remain in
full force and effect.

 

4.10.                        Inspection of Premises.


 

At all reasonable times following the occurrence and during the continuance of
an Event of Default and otherwise on reasonable prior written notice and during
normal business hours, Agent and each Lender and Term Lender shall have full
access to and the right to audit, check, inspect and make abstracts and copies
from each Loan Party’s books, records, audits, correspondence and all other
papers relating to the Collateral and the operation of each Loan Party’s
business.  Agent, any Lender and Term Lender and their agents may enter upon any
of such Loan Party’s premises at any time during business hours and at any other
reasonable time, and from time to time, for the purpose of inspecting the
Collateral and any and all records pertaining thereto and the operation of such
Loan Party’s business.

 

4.11.                        Insurance.


 

Each Loan Party shall bear the full risk of any loss of any nature whatsoever
with respect to the Collateral.  At each Loan Party’s own cost and expense in
amounts and with carriers reasonably acceptable to Agent, each Loan Party shall
(a) keep all its insurable properties insured against the hazards of fire,
flood, sprinkler leakage, those hazards covered by extended coverage insurance
and such other hazards, and for such amounts, as is customary in the case of
companies engaged in businesses similar to such Loan Party’s including, without
limitation, business interruption insurance; (b) maintain a bond in such amounts
as is customary in the case of companies engaged in businesses similar to such
Loan Party insuring against larceny, embezzlement or other criminal
misappropriation of insured’s officers and employees who may either singly or
jointly with others at any time have access to the assets or funds of such Loan
Party either directly or through authority to draw upon such funds or to direct
generally the disposition of such assets; (c) maintain public and product
liability insurance against claims for personal injury, death or property damage
suffered by others; (d) maintain all such worker’s compensation or similar
insurance as may be required under the laws of any state or jurisdiction in
which Loan Parties is engaged in business; (e) furnish Agent with (i) copies of

 

42

--------------------------------------------------------------------------------


 

all policies and evidence of the maintenance of such policies by the renewal
thereof at least thirty (30) days before any expiration date, and
(ii) appropriate loss payable endorsements in form and substance satisfactory to
Agent, naming Agent as a co-insured and loss payee as its interests may appear
with respect to all insurance coverage referred to in clauses (a) and (c) above,
and providing (A) that all proceeds thereunder shall be payable to Agent, (B) no
such insurance shall be affected by any act or neglect of the insured or owner
of the property described in such policy, and (C) that such policy and loss
payable clauses may not be cancelled, amended or terminated unless at least
thirty (30) days’ prior written notice (or ten (10) days’ prior written notice
in the case of cancellation for non-payment of premiums) is given to Agent.  In
the event of any loss thereunder, the carriers named therein hereby are directed
by Agent and the applicable Loan Party to make payment for such loss to Agent
and not to such Loan Party and Agent jointly.  If any insurance losses are paid
by check, draft or other instrument payable to any Loan Party and Agent jointly,
Agent may endorse such Loan Party’s name thereon and do such other things as
Agent may deem advisable to reduce the same to cash.  Agent is hereby authorized
during the continuance of an Event of Default to adjust and compromise claims
under insurance coverage referred to in clauses (a) and (c) above.  All loss
recoveries received by Agent upon any such insurance may be applied to the
Obligations, in such order as Agent in its sole discretion shall determine.  Any
surplus shall be paid by Agent to Loan Parties or applied as may be otherwise
required by law.

 

4.12.                        Failure to Pay Insurance.

 

If any Loan Party fails to obtain insurance as hereinabove provided, or to keep
the same in force, Agent, if Agent so elects, may obtain such insurance and pay
the premium therefor for Borrower’s Account, and charge Borrower’s Account
therefor and such expenses so paid shall be part of the Obligations.

 

4.13.                        Payment of Taxes.


 

Each Loan Party will pay, when due, all material taxes, assessments and other
Charges lawfully levied or assessed upon such Loan Party or any of the
Collateral including, without limitation, real and personal property taxes,
assessments and charges and all franchise, income, employment, social security
benefits, withholding, and sales taxes other than those  taxes, assessments or
Charges that any Loan Party has contested or disputed in good faith, by
expeditious protest, administrative or judicial appeal or similar proceeding
provided that any related tax lien is stayed and sufficient reserves are
established to the reasonable satisfaction of Agent to protect Agent’s security
interest in or Lien on the Collateral.  If any tax by any governmental authority
(i) is or may be imposed on or as a result of any transaction between any Loan
Party and Agent or any Lender or Term Lender which Agent or any Lender or Term
Lender may be required to withhold or pay, or (ii) if any material taxes,
assessments, or other Charges remain unpaid after the date fixed for their
payment, or (iii) if any claim shall be made which, in Agent’s or any Lender’s
or Term Lender’s opinion, may possibly create a valid Lien on the Collateral,
Agent may, following written notice to Borrower and Borrower’s failure to pay
the same within ten (5) Business Days following receipt of such notice (except
no such notice is required for payments under clause (i)), pay the taxes,
assessments or other Charges and each Loan Party hereby indemnifies and holds
Agent and each Lender and Term Lender harmless in respect thereof.  Agent will
not pay any taxes, assessments or Charges as provided above to the

 

43

--------------------------------------------------------------------------------


 

extent that any Loan Party has contested or disputed those taxes, assessments or
Charges in good faith, by expeditious protest, administrative or judicial appeal
or similar proceeding provided that any related tax lien is stayed and
sufficient reserves are established to the reasonable satisfaction of Agent to
protect Agent’s security interest in or Lien on the Collateral.  The amount of
any payment by Agent under this Section 4.13 shall be paid to Agent immediately
upon demand.

 

4.14.                        Payment of Leasehold Obligations.


 

Each Loan Party shall at all times pay, when and as due, its rental obligations
under all leases under which it is a tenant (unless contesting such payments in
good faith), and shall otherwise comply, in all material respects, with all
other terms of such leases and keep them in full force and effect and, at
Agent’s request will provide evidence of having done so.

 

4.15.                        Receivables.


 


(A)                                  NATURE OF RECEIVABLES.  EACH OF THE
RECEIVABLES SHALL BE A BONA FIDE AND VALID ACCOUNT REPRESENTING A BONA FIDE
INDEBTEDNESS INCURRED BY THE CUSTOMER THEREIN NAMED, FOR A FIXED SUM AS SET
FORTH IN THE INVOICE RELATING THERETO (PROVIDED IMMATERIAL OR UNINTENTIONAL
INVOICE ERRORS SHALL NOT BE DEEMED TO BE A BREACH HEREOF) WITH RESPECT TO AN
ABSOLUTE SALE OR LEASE AND DELIVERY OF GOODS UPON STATED TERMS OF A LOAN PARTY,
OR WORK, LABOR OR SERVICES THERETOFORE RENDERED BY A LOAN PARTY AS OF THE DATE
EACH RECEIVABLE IS CREATED.  SAME SHALL BE DUE AND OWING IN ACCORDANCE WITH THE
APPLICABLE LOAN PARTY’S STANDARD TERMS OF SALE WITHOUT DISPUTE, SETOFF OR
COUNTERCLAIM EXCEPT AS MAY BE STATED ON THE ACCOUNTS RECEIVABLE SCHEDULES
DELIVERED BY LOAN PARTIES TO AGENT.


 


(B)                                 SOLVENCY OF CUSTOMERS.  EACH CUSTOMER, TO
THE BEST OF EACH LOAN PARTY’S KNOWLEDGE, AS OF THE DATE EACH RECEIVABLE IS
CREATED, IS SOLVENT AND ABLE TO PAY ALL RECEIVABLES ON WHICH THE CUSTOMER IS
OBLIGATED IN FULL WHEN DUE OR WITH RESPECT TO SUCH CUSTOMERS OF LOAN PARTIES WHO
ARE NOT SOLVENT SUCH LOAN PARTY HAS SET UP ON ITS BOOKS AND IN ITS FINANCIAL
RECORDS BAD DEBT RESERVES ADEQUATE TO COVER SUCH RECEIVABLES.


 


(C)                                  LOCATIONS OF LOAN PARTIES.  EACH LOAN
PARTY’S CHIEF EXECUTIVE OFFICE IS LOCATED AT THE ADDRESSES SET FORTH ON SCHEDULE
4.15(C).  UNTIL WRITTEN NOTICE IS GIVEN TO AGENT BY BORROWER OF ANY OTHER OFFICE
AT WHICH ANY LOAN PARTY KEEPS ITS RECORDS PERTAINING TO RECEIVABLES, ALL SUCH
RECORDS SHALL BE KEPT AT SUCH EXECUTIVE OFFICE.


 


(D)                                 COLLECTION OF RECEIVABLES.  UNTIL ANY LOAN
PARTY’S AUTHORITY TO DO SO IS TERMINATED BY AGENT (WHICH NOTICE AGENT MAY GIVE
AT ANY TIME FOLLOWING THE OCCURRENCE OF AN EVENT OF DEFAULT OR A DEFAULT), EACH
LOAN PARTY WILL, AT SUCH LOAN PARTY’S SOLE COST AND EXPENSE, BUT ON AGENT’S
BEHALF AND FOR AGENT’S ACCOUNT, SUBJECT TO THE TERMS OF THE FACTORING AGREEMENT
(AS APPLICABLE WITH RESPECT TO THE ELIGIBLE FACTORED RECEIVABLES), COLLECT OR
CAUSE FACTOR TO COLLECT AS AGENT’S PROPERTY AND IN TRUST FOR AGENT ALL AMOUNTS
RECEIVED ON RECEIVABLES, AND SHALL NOT COMMINGLE SUCH COLLECTIONS WITH ANY LOAN
PARTY’S FUNDS OR USE THE SAME EXCEPT TO PAY OBLIGATIONS.  EACH LOAN PARTY SHALL,
UPON REQUEST, DELIVER TO AGENT, OR DEPOSIT IN THE BLOCKED ACCOUNT, IN ORIGINAL
FORM AND ON THE DATE OF RECEIPT THEREOF, ALL CHECKS, DRAFTS, NOTES, MONEY
ORDERS, ACCEPTANCES, CASH AND OTHER EVIDENCES OF INDEBTEDNESS.

 

44

--------------------------------------------------------------------------------



 


(E)                                  NOTIFICATION OF ASSIGNMENT OF RECEIVABLES. 
SUBJECT TO THE TERMS OF THE FACTORING AGREEMENT (AS APPLICABLE WITH RESPECT TO
THE ELIGIBLE FACTORED RECEIVABLES) DURING THE CONTINUANCE OF AN EVENT OF
DEFAULT, AGENT SHALL HAVE THE RIGHT TO SEND NOTICE OF THE ASSIGNMENT OF, AND
AGENT’S SECURITY INTEREST IN, THE RECEIVABLES TO ANY AND ALL CUSTOMERS OR ANY
THIRD PARTY HOLDING OR OTHERWISE CONCERNED WITH ANY OF THE COLLATERAL. 
THEREAFTER, AGENT SHALL HAVE THE SOLE RIGHT TO COLLECT THE RECEIVABLES, TAKE
POSSESSION OF THE COLLATERAL, OR BOTH. AGENT’S ACTUAL COLLECTION EXPENSES,
INCLUDING, BUT NOT LIMITED TO, STATIONERY AND POSTAGE, TELEPHONE AND TELECOPY,
SECRETARIAL AND CLERICAL EXPENSES AND THE SALARIES OF ANY COLLECTION PERSONNEL
USED FOR COLLECTION SHALL BE ADDED TO THE OBLIGATIONS AND PAYABLE UPON DEMAND.


 


(F)                                    POWER OF AGENT TO ACT ON LOAN PARTIES’
BEHALF.  SUBJECT TO THE TERMS OF THE FACTORING AGREEMENT (AS APPLICABLE WITH
RESPECT TO THE ELIGIBLE FACTORED RECEIVABLES), AGENT SHALL HAVE THE RIGHT TO
RECEIVE, ENDORSE, ASSIGN AND/OR DELIVER IN THE NAME OF AGENT OR ANY LOAN PARTY
ANY AND ALL CHECKS, DRAFTS AND OTHER INSTRUMENTS FOR THE PAYMENT OF MONEY
RELATING TO THE RECEIVABLES, AND EACH LOAN PARTY HEREBY WAIVES NOTICE OF
PRESENTMENT, PROTEST AND NON-PAYMENT OF ANY INSTRUMENT SO ENDORSED.  SUBJECT TO
THE TERMS OF THE FACTORING AGREEMENT (AS APPLICABLE WITH RESPECT TO THE ELIGIBLE
FACTORED RECEIVABLES), EACH LOAN PARTY HEREBY CONSTITUTES AGENT OR AGENT’S
DESIGNEE AS SUCH LOAN PARTY’S ATTORNEY WITH POWER (I) TO ENDORSE SUCH LOAN
PARTY’S NAME UPON ANY NOTES, ACCEPTANCES, CHECKS, DRAFTS, MONEY ORDERS OR OTHER
EVIDENCES OF PAYMENT OR COLLATERAL; (II) TO SIGN SUCH LOAN PARTY’S NAME ON ANY
INVOICE OR BILL OF LADING RELATING TO ANY OF THE RECEIVABLES, DRAFTS AGAINST
CUSTOMERS, ASSIGNMENTS AND VERIFICATIONS OF RECEIVABLES; (III) TO SEND
VERIFICATIONS OF RECEIVABLES TO ANY CUSTOMER; (IV) TO SIGN SUCH LOAN PARTY’S
NAME ON ALL FINANCING STATEMENTS OR ANY OTHER DOCUMENTS OR INSTRUMENTS DEEMED
NECESSARY OR APPROPRIATE BY AGENT TO PRESERVE, PROTECT, OR PERFECT AGENT’S
INTEREST IN THE COLLATERAL AND TO FILE SAME; (V) TO DEMAND PAYMENT OF THE
RECEIVABLES; (VI) TO ENFORCE PAYMENT OF THE RECEIVABLES BY LEGAL PROCEEDINGS OR
OTHERWISE; (VII) TO EXERCISE ALL OF SUCH LOAN PARTY’S RIGHTS AND REMEDIES WITH
RESPECT TO THE COLLECTION OF THE RECEIVABLES AND ANY OTHER COLLATERAL; (VIII) TO
SETTLE, ADJUST, COMPROMISE, EXTEND OR RENEW THE RECEIVABLES; (IX) TO SETTLE,
ADJUST OR COMPROMISE ANY LEGAL PROCEEDINGS BROUGHT TO COLLECT RECEIVABLES;
(X) TO PREPARE, FILE AND SIGN SUCH LOAN PARTY’S NAME ON A PROOF OF CLAIM IN
BANKRUPTCY OR SIMILAR DOCUMENT AGAINST ANY CUSTOMER; (XI) TO PREPARE, FILE AND
SIGN SUCH LOAN PARTY’S NAME ON ANY NOTICE OF LIEN, ASSIGNMENT OR SATISFACTION OF
LIEN OR SIMILAR DOCUMENT IN CONNECTION WITH THE RECEIVABLES; AND (XII) TO DO ALL
OTHER ACTS AND THINGS NECESSARY TO CARRY OUT THIS AGREEMENT.  AGENT SHALL NOT
EXERCISE THE POWER OF ATTORNEY UNDER CLAUSES (V), (VI), (VII), (VIII), (IX) OR
(X) UNLESS AN EVENT OF DEFAULT HAS OCCURRED AND IS CONTINUING.  ALL ACTS OF SAID
ATTORNEY OR DESIGNEE ARE HEREBY RATIFIED AND APPROVED, AND SAID ATTORNEY OR
DESIGNEE SHALL NOT BE LIABLE FOR ANY ACTS OF OMISSION OR COMMISSION NOR FOR ANY
ERROR OF JUDGMENT OR MISTAKE OF FACT OR OF LAW, UNLESS DONE MALICIOUSLY OR WITH
GROSS (NOT MERE) NEGLIGENCE; THIS POWER BEING COUPLED WITH AN INTEREST IS
IRREVOCABLE WHILE ANY OF THE OBLIGATIONS REMAIN UNPAID.  SUBJECT TO THE TERMS OF
THE FACTORING AGREEMENT (AS APPLICABLE WITH RESPECT TO THE ELIGIBLE FACTORED
RECEIVABLES), AGENT SHALL HAVE THE RIGHT AT ANY TIME WHEN AN EVENT OF DEFAULT
HAS OCCURRED WHICH IS THEN CONTINUING, TO CHANGE THE ADDRESS FOR DELIVERY OF
MAIL ADDRESSED TO ANY LOAN PARTY TO SUCH ADDRESS AS AGENT MAY DESIGNATE AND TO
RECEIVE, OPEN AND DISPOSE OF ALL MAIL ADDRESSED TO ANY LOAN PARTY.


 


(G)                                 NO LIABILITY.  NEITHER AGENT NOR ANY LENDER
OR TERM LENDER SHALL, UNDER ANY CIRCUMSTANCES OR IN ANY EVENT WHATSOEVER, HAVE
ANY LIABILITY FOR ANY ERROR OR OMISSION OR DELAY OF ANY KIND OCCURRING IN THE
SETTLEMENT, COLLECTION OR PAYMENT OF ANY OF THE RECEIVABLES OR

 

45

--------------------------------------------------------------------------------



 


ANY INSTRUMENT RECEIVED IN PAYMENT THEREOF, OR FOR ANY DAMAGE RESULTING
THEREFROM.  SUBJECT TO THE TERMS OF THE FACTORING AGREEMENT (AS APPLICABLE WITH
RESPECT TO THE ELIGIBLE FACTORED RECEIVABLES), AGENT MAY, DURING THE CONTINUANCE
OF AN EVENT OF DEFAULT, WITHOUT NOTICE OR CONSENT FROM ANY LOAN PARTY, SUE UPON
OR OTHERWISE COLLECT, EXTEND THE TIME OF PAYMENT OF, COMPROMISE OR SETTLE FOR
CASH, CREDIT OR UPON ANY TERMS ANY OF THE RECEIVABLES OR ANY OTHER SECURITIES,
INSTRUMENTS OR INSURANCE APPLICABLE THERETO AND/OR RELEASE ANY OBLIGOR THEREOF. 
AGENT IS AUTHORIZED AND EMPOWERED TO ACCEPT THE RETURN OF THE GOODS REPRESENTED
BY ANY OF THE RECEIVABLES, WITHOUT NOTICE TO OR CONSENT BY ANY LOAN PARTY, ALL
WITHOUT DISCHARGING OR IN ANY WAY AFFECTING ANY LOAN PARTY’S LIABILITY
HEREUNDER.


 


(H)                                 ESTABLISHMENT OF A LOCKBOX ACCOUNT, DOMINION
ACCOUNT.  ALL PROCEEDS OF COLLATERAL SHALL, AT THE DIRECTION OF AGENT, BE
DEPOSITED BY LOAN PARTIES INTO A LOCKBOX ACCOUNT, DOMINION ACCOUNT OR SUCH OTHER
BLOCKED ACCOUNT (COLLECTIVELY, THE “BLOCKED ACCOUNTS”) AS AGENT MAY REQUIRE
PURSUANT TO AN ARRANGEMENT WITH SUCH BANK AS MAY BE SELECTED BY LOAN PARTIES AND
BE REASONABLY ACCEPTABLE TO AGENT.  LOAN PARTIES SHALL ISSUE TO ANY SUCH BANK,
AN IRREVOCABLE LETTER OF INSTRUCTION DIRECTING SAID BANK TO TRANSFER SUCH FUNDS
SO DEPOSITED TO AGENT, EITHER TO ANY ACCOUNT MAINTAINED BY AGENT AT SAID BANK OR
BY WIRE TRANSFER TO APPROPRIATE ACCOUNT(S) OF AGENT.  ALL FUNDS DEPOSITED IN A
BLOCKED ACCOUNT SHALL IMMEDIATELY BECOME THE PROPERTY OF AGENT AND LOAN PARTIES
SHALL OBTAIN THE AGREEMENT BY SUCH BANK TO WAIVE ANY OFFSET RIGHTS AGAINST THE
FUNDS SO DEPOSITED (EXCEPT WITH RESPECT TO ITS FEES AND CHARGES FOR THE BLOCKED
ACCOUNTS AND FOR THE CHARGEBACK OF RETURNED OR DISHONORED ITEMS).  NEITHER AGENT
NOR ANY LENDER OR TERM LENDER ASSUMES ANY RESPONSIBILITY FOR ANY BLOCKED ACCOUNT
ARRANGEMENT, INCLUDING WITHOUT LIMITATION, ANY CLAIM OF ACCORD AND SATISFACTION
OR RELEASE WITH RESPECT TO DEPOSITS ACCEPTED BY ANY BANK THEREUNDER. 
ALTERNATIVELY, AGENT MAY ESTABLISH DEPOSITORY ACCOUNTS (COLLECTIVELY, THE
“DEPOSITORY ACCOUNTS”) IN THE NAME OF AGENT AT A BANK OR BANKS FOR THE DEPOSIT
OF SUCH FUNDS AND LOAN PARTIES SHALL DEPOSIT ALL PROCEEDS OF COLLATERAL OR CAUSE
SAME TO BE DEPOSITED, IN KIND, IN SUCH DEPOSITORY ACCOUNTS OF AGENT IN LIEU OF
DEPOSITING SAME TO THE BLOCKED ACCOUNTS.


 


(I)                                     ADJUSTMENTS.  NO LOAN PARTY WILL,
WITHOUT AGENT’S CONSENT, COMPROMISE OR ADJUST ANY RECEIVABLES (OR EXTEND THE
TIME FOR PAYMENT THEREOF) OR ACCEPT ANY RETURNS OF MERCHANDISE OR GRANT ANY
ADDITIONAL DISCOUNTS, ALLOWANCES OR CREDITS THEREON EXCEPT FOR THOSE
COMPROMISES, ADJUSTMENTS, RETURNS, DISCOUNTS, CREDITS AND ALLOWANCES AS HAVE
BEEN HERETOFORE CUSTOMARY IN THE BUSINESS OF SUCH LOAN PARTY.


 

4.16.                        Inventory.


 

To the extent Inventory held for sale or lease has been produced by any Loan
Party, it has been and will be produced by such Loan Party in accordance with
the Federal Fair Labor Standards Act of 1938, as amended, and all rules,
regulations and orders thereunder.

 

4.17.                        Maintenance of Equipment.


 

The Equipment shall be maintained in good operating condition and repair
(reasonable wear and tear excepted) and all necessary replacements of and
repairs thereto shall be made so that the value and operating efficiency of the
Equipment, subject to customary depreciation, shall be maintained and
preserved.  No Loan Party shall use or operate the

 

46

--------------------------------------------------------------------------------


 

Equipment in violation of any law, statute, ordinance, code, rule or regulation
if such violation could reasonably be expected to cause a Material Adverse
Effect.  Each Loan Party shall have the right to sell Equipment to the extent
set forth in Section 4.3.

 

4.18.                        Exculpation of Liability.


 

Nothing herein contained shall be construed to constitute Agent or any Lender or
Term Lender as any Loan Party’s agent for any purpose whatsoever, nor shall
Agent or any Lender or Term Lender be responsible or liable for any shortage,
discrepancy, damage, loss or destruction of any part of the Collateral wherever
the same may be located and regardless of the cause thereof.  Neither Agent nor
any Lender or Term Lender whether by anything herein or in any assignment or
otherwise, assume any of such Loan Party’s obligations under any contract or
agreement assigned to Agent or such Lender or Term Lender, and neither Agent nor
any Lender or Term Lender shall be responsible in any way for the performance by
any Loan Party of any of the terms and conditions thereof.

 

4.19.                        Environmental Matters.


 


(A)                                  LOAN PARTIES SHALL ENSURE THAT THE REAL
PROPERTY REMAINS IN COMPLIANCE IN ALL MATERIAL RESPECTS, WITH ALL ENVIRONMENTAL
LAWS AND THEY SHALL NOT PLACE OR PERMIT TO BE PLACED ANY HAZARDOUS SUBSTANCES ON
ANY REAL PROPERTY EXCEPT AS NOT PROHIBITED BY APPLICABLE LAW OR APPROPRIATE
GOVERNMENTAL AUTHORITIES.


 


(B)                                 LOAN PARTIES SHALL ESTABLISH AND MAINTAIN A
SYSTEM TO ASSURE AND MONITOR CONTINUED COMPLIANCE WITH ALL APPLICABLE
ENVIRONMENTAL LAWS WHICH SYSTEM SHALL INCLUDE PERIODIC REVIEWS OF SUCH
COMPLIANCE.


 


(C)                                  LOAN PARTIES SHALL DISPOSE OF ANY AND ALL
HAZARDOUS WASTE GENERATED AT THE REAL PROPERTY ONLY AT FACILITIES AND WITH
CARRIERS THAT MAINTAIN VALID PERMITS UNDER RCRA AND ANY OTHER APPLICABLE
ENVIRONMENTAL LAWS.  LOAN PARTIES SHALL USE THEIR BEST EFFORTS TO OBTAIN
CERTIFICATES OF DISPOSAL, SUCH AS HAZARDOUS WASTE MANIFEST RECEIPTS, FROM ALL
TREATMENT, TRANSPORT, STORAGE OR DISPOSAL FACILITIES OR OPERATORS EMPLOYED BY
LOAN PARTIES IN CONNECTION WITH THE TRANSPORT OR DISPOSAL OF ANY HAZARDOUS WASTE
GENERATED AT THE REAL PROPERTY.


 


(D)                                 IN THE EVENT ANY LOAN PARTY OBTAINS, GIVES
OR RECEIVES NOTICE OF ANY RELEASE OR THREAT OF RELEASE OF A REPORTABLE QUANTITY
OF ANY HAZARDOUS SUBSTANCES AT THE REAL PROPERTY (ANY SUCH EVENT BEING
HEREINAFTER REFERRED TO AS A “HAZARDOUS DISCHARGE”) OR RECEIVES ANY NOTICE OF
VIOLATION, REQUEST FOR INFORMATION OR NOTIFICATION THAT IT IS POTENTIALLY
RESPONSIBLE FOR INVESTIGATION OR CLEANUP OF ENVIRONMENTAL CONDITIONS AT THE REAL
PROPERTY, DEMAND LETTER OR COMPLAINT, ORDER, CITATION, OR OTHER WRITTEN NOTICE
WITH REGARD TO ANY HAZARDOUS DISCHARGE OR VIOLATION OF ENVIRONMENTAL LAWS
AFFECTING THE REAL PROPERTY OR ANY LOAN PARTY’S INTEREST THEREIN (ANY OF THE
FOREGOING IS REFERRED TO HEREIN AS AN “ENVIRONMENTAL COMPLAINT”) FROM ANY
PERSON, INCLUDING ANY STATE AGENCY RESPONSIBLE IN WHOLE OR IN PART FOR
ENVIRONMENTAL MATTERS IN THE STATE IN WHICH THE REAL PROPERTY IS LOCATED OR THE
UNITED STATES ENVIRONMENTAL PROTECTION AGENCY (ANY SUCH PERSON OR ENTITY
HEREINAFTER THE “AUTHORITY”), THEN LOAN PARTIES SHALL, WITHIN FIVE (5) BUSINESS
DAYS, GIVE WRITTEN NOTICE OF SAME TO AGENT DETAILING FACTS AND CIRCUMSTANCES OF
WHICH ANY LOAN PARTY IS AWARE GIVING RISE TO THE HAZARDOUS DISCHARGE OR
ENVIRONMENTAL COMPLAINT. 

 

47

--------------------------------------------------------------------------------



 


SUCH INFORMATION IS TO BE PROVIDED TO ALLOW AGENT TO PROTECT ITS SECURITY
INTEREST IN THE REAL PROPERTY AND IS NOT INTENDED TO CREATE NOR SHALL IT CREATE
ANY OBLIGATION UPON AGENT OR ANY LENDER OR TERM LENDER WITH RESPECT THERETO.


 


(E)                                  LOAN PARTIES SHALL PROMPTLY FORWARD TO
AGENT COPIES OF ANY REQUEST FOR INFORMATION, NOTIFICATION OF POTENTIAL
LIABILITY, DEMAND LETTER RELATING TO POTENTIAL RESPONSIBILITY WITH RESPECT TO
THE INVESTIGATION OR CLEANUP OF HAZARDOUS SUBSTANCES AT ANY OTHER SITE OWNED,
OPERATED OR USED BY ANY LOAN PARTY TO DISPOSE OF HAZARDOUS SUBSTANCES AND SHALL
CONTINUE TO FORWARD COPIES OF CORRESPONDENCE BETWEEN ANY LOAN PARTY AND THE
AUTHORITY REGARDING SUCH CLAIMS TO AGENT UNTIL THE CLAIM IS SETTLED.  LOAN
PARTIES SHALL PROMPTLY FORWARD TO AGENT COPIES OF ALL DOCUMENTS AND REPORTS
CONCERNING A HAZARDOUS DISCHARGE AT THE REAL PROPERTY THAT ANY LOAN PARTY IS
REQUIRED TO FILE UNDER ANY ENVIRONMENTAL LAWS.  SUCH INFORMATION IS TO BE
PROVIDED SOLELY TO ALLOW AGENT TO PROTECT AGENT’S SECURITY INTEREST IN THE REAL
PROPERTY AND THE COLLATERAL.


 


(F)                                    LOAN PARTIES SHALL RESPOND PROMPTLY TO
ANY HAZARDOUS DISCHARGE OR ENVIRONMENTAL COMPLAINT AND TAKE ALL NECESSARY ACTION
IN ORDER TO AVOID OR MITIGATE ANY LIABILITY THEREFROM THAT WOULD HAVE A MATERIAL
ADVERSE EFFECT AND TO AVOID SUBJECTING THE COLLATERAL OR REAL PROPERTY TO ANY
LIEN.  IF ANY LOAN PARTY SHALL FAIL TO RESPOND PROMPTLY TO ANY HAZARDOUS
DISCHARGE OR ENVIRONMENTAL COMPLAINT AFTER DEMAND FROM AGENT OR ANY LOAN PARTY
SHALL FAIL TO COMPLY WITH ANY OF THE REQUIREMENTS OF ANY ENVIRONMENTAL LAWS
AFTER DEMAND FROM AGENT, AND IF SUCH FAILURE COULD REASONABLY BE EXPECTED TO
CAUSE A MATERIAL ADVERSE EFFECT, AGENT ON BEHALF OF LENDERS AND TERM LENDER MAY,
BUT WITHOUT THE OBLIGATION TO DO SO, FOR THE SOLE PURPOSE OF PROTECTING AGENT’S
INTEREST IN COLLATERAL: (A) GIVE SUCH NOTICES OR (B) ENTER ONTO THE REAL
PROPERTY (OR AUTHORIZE THIRD PARTIES TO ENTER ONTO THE REAL PROPERTY) AND TAKE
SUCH ACTIONS AS AGENT  AND TERM LENDER (OR SUCH THIRD PARTIES AS DIRECTED BY
AGENT) DEEM REASONABLY NECESSARY OR ADVISABLE, TO CLEAN UP, REMOVE, MITIGATE OR
OTHERWISE DEAL WITH ANY SUCH HAZARDOUS DISCHARGE OR ENVIRONMENTAL COMPLAINT. 
ALL REASONABLE COSTS AND EXPENSES INCURRED BY AGENT AND LENDERS (OR SUCH THIRD
PARTIES) IN THE EXERCISE OF ANY SUCH RIGHTS, INCLUDING ANY SUMS PAID IN
CONNECTION WITH ANY JUDICIAL OR ADMINISTRATIVE INVESTIGATION OR PROCEEDINGS,
FINES AND PENALTIES, TOGETHER WITH INTEREST THEREON FROM THE DATE EXPENDED AT
THE DEFAULT RATE FOR DOMESTIC RATE LOANS CONSTITUTING REVOLVING ADVANCES SHALL
BE PAID UPON DEMAND BY LOAN PARTIES, AND UNTIL PAID SHALL BE ADDED TO AND BECOME
A PART OF THE OBLIGATIONS SECURED BY THE LIENS CREATED BY THE TERMS OF THIS
AGREEMENT OR ANY OTHER DOCUMENTS BETWEEN AGENT, ANY LENDER OR TERM LENDER AND
ANY LOAN PARTY.


 


(G)                                 PROMPTLY UPON THE WRITTEN REQUEST OF AGENT
FROM TIME TO TIME, LOAN PARTIES SHALL PROVIDE AGENT, AT LOAN PARTIES’ EXPENSE,
WITH AN ENVIRONMENTAL SITE ASSESSMENT OR ENVIRONMENTAL AUDIT REPORT PREPARED BY
AN ENVIRONMENTAL ENGINEERING FIRM ACCEPTABLE IN THE REASONABLE OPINION OF AGENT,
TO ASSESS WITH A REASONABLE DEGREE OF CERTAINTY THE EXISTENCE OF A HAZARDOUS
DISCHARGE AND THE POTENTIAL COSTS IN CONNECTION WITH ABATEMENT, CLEANUP AND
REMOVAL OF ANY HAZARDOUS SUBSTANCES FOUND ON, UNDER, AT OR WITHIN THE REAL
PROPERTY, IN EITHER CASE THAT COULD REASONABLY BE EXPECTED TO HAVE A MATERIAL
ADVERSE EFFECT.  ANY REPORT OR INVESTIGATION OF SUCH HAZARDOUS DISCHARGE
PROPOSED AND ACCEPTABLE TO AN APPROPRIATE AUTHORITY THAT IS CHARGED TO OVERSEE
THE CLEAN-UP OF SUCH HAZARDOUS DISCHARGE SHALL BE ACCEPTABLE TO AGENT.  IF SUCH
ESTIMATES, INDIVIDUALLY OR IN THE AGGREGATE, EXCEED $500,000, AGENT SHALL HAVE
THE RIGHT TO REQUIRE LOAN PARTIES TO POST A BOND, LETTER OF CREDIT OR OTHER
SECURITY REASONABLY SATISFACTORY TO AGENT TO SECURE PAYMENT OF THESE COSTS AND
EXPENSES.

 

48

--------------------------------------------------------------------------------



 


(H)                                 LOAN PARTIES SHALL DEFEND AND INDEMNIFY
AGENT AND LENDERS AND TERM LENDER AND HOLD AGENT, LENDERS AND TERM LENDER AND
THEIR RESPECTIVE EMPLOYEES, AGENTS, DIRECTORS AND OFFICERS HARMLESS FROM AND
AGAINST ALL LOSS, LIABILITY, DAMAGE AND EXPENSE, CLAIMS, COSTS, FINES AND
PENALTIES, INCLUDING ATTORNEY’S FEES, SUFFERED OR INCURRED BY AGENT OR LENDERS
OR TERM LENDER UNDER OR ON ACCOUNT OF ANY ENVIRONMENTAL LAWS, INCLUDING, WITHOUT
LIMITATION, THE ASSERTION OF ANY LIEN THEREUNDER, WITH RESPECT TO ANY HAZARDOUS
DISCHARGE, OR THE PRESENCE OF ANY HAZARDOUS SUBSTANCES AFFECTING THE REAL
PROPERTY, WHETHER OR NOT THE SAME ORIGINATES OR EMERGES FROM THE REAL PROPERTY
OR ANY CONTIGUOUS REAL ESTATE, INCLUDING ANY LOSS OF VALUE OF THE REAL PROPERTY
AS A RESULT OF THE FOREGOING EXCEPT TO THE EXTENT SUCH LOSS, LIABILITY, DAMAGE
AND EXPENSE IS ATTRIBUTABLE TO ANY HAZARDOUS DISCHARGE RESULTING FROM ACTIONS ON
THE PART OF AGENT OR ANY LENDER OR TERM LENDER.  LOAN PARTIES’ OBLIGATION AND
THE INDEMNIFICATION HEREUNDER SHALL SURVIVE THE TERMINATION OF THIS AGREEMENT.


 


(I)                                     FOR PURPOSES OF SECTIONS 4.19 AND 5.7,
ALL REFERENCES TO REAL PROPERTY SHALL BE DEEMED TO INCLUDE ALL OF LOAN PARTIES’
RIGHT, TITLE AND INTEREST IN AND TO ITS OWNED AND LEASED PREMISES.


 

4.20.                        Financing Statements.


 

Except as respects the financing statements filed by Agent and the financing
statements described on Schedule 7.2, on the Closing Date no financing statement
covering any of the Collateral or any proceeds thereof is on file in any public
office.

 

4.21.                        Collateral Audits.


 

At the request of Agent in its sole discretion, but no less frequently than
twice in each fiscal year, Loan Parties shall permit Agent or one or more
designees of Agent to perform, at Loan Parties’ expense, such appraisals of
Inventory or other Collateral, field examinations, collateral analysis,
monitoring, including, without limitation, testing of Inventory orders against
undrawn Documentary Letters of Credit to confirm Loan Parties’ compliance with
the covenant set forth in Section 6.8(c), or other business analysis, as
required by Agent and shall provide Agent with access to all facilities and all
book and records of Loan Parties reasonably required by Agent to conduct such
audits.

 


V.                                     REPRESENTATIONS AND WARRANTIES.


 

Each Loan Party represents and warrants as follows:

 

5.1.                              Authority.


 

Each Loan Party has full power, authority and legal right to enter into this
Agreement and the Other Documents and to perform all its respective Obligations
hereunder and thereunder.  The execution, delivery and performance of this
Agreement and of the Other Documents (a) are within such Loan Party’s limited
liability company, partnership or corporate powers, have been duly authorized,
are not in contravention of (i) law or (ii) the terms of such Loan Party’s
certificate of formation, partnership agreement, limited liability company
agreement, by-laws, certificate of incorporation or other applicable documents
relating to such Loan Party’s formation or to the conduct of such Loan Party’s
business or (iii) of any material agreement or undertaking to which such Loan
Party is a party or by which such Loan Party is

 

49

--------------------------------------------------------------------------------


 

bound except in the case of clause (iii) for customary restrictions on the
assignability thereof and except in the case of clauses (i) and (ii) to the
extent such violation could not reasonably be expected to have a Material
Adverse Effect, and (b) will not conflict with nor result in any breach in any
of the provisions of or constitute a default under or result in the creation of
any Lien except Permitted Encumbrances upon any asset of such Loan Party under
the provisions of any agreement, charter document, by-law, or other instrument
to which such Loan Party or its property is a party or by which it may be
bound.  This Agreement and the Other Documents, as applicable, constitute the
legal, valid and binding obligation of each Loan Party, enforceable in
accordance with their respective terms, except as such enforceability may be
limited by bankruptcy, insolvency, reorganization, moratorium or similar laws
relating to or limiting creditors’ rights generally or by equitable principles
relating to enforceability.

 

5.2.                              Formation and Qualification.


 


(A)                                  EACH LOAN PARTY IS DULY FORMED OR
INCORPORATED AND IN GOOD STANDING UNDER THE LAWS OF THE STATE LISTED ON SCHEDULE
5.2(A) AND IS QUALIFIED TO DO BUSINESS AND IS IN GOOD STANDING IN THE STATES
LISTED ON SCHEDULE 5.2(A) WHICH CONSTITUTE ALL STATES IN WHICH QUALIFICATION AND
GOOD STANDING ARE NECESSARY FOR SUCH LOAN PARTY TO CONDUCT ITS BUSINESS AND OWN
ITS PROPERTY AND WHERE THE FAILURE TO SO QUALIFY COULD REASONABLY BE EXPECTED TO
HAVE A MATERIAL ADVERSE EFFECT.   THE EXACT STATE ORGANIZATIONAL NUMBER OF
BORROWER IS SET FORTH ON SCHEDULE 5.2(A).  EACH LOAN PARTY HAS DELIVERED TO
AGENT TRUE AND COMPLETE COPIES OF ITS CERTIFICATE OF FORMATION, CERTIFICATE OF
LIMITED PARTNERSHIP, PARTNERSHIP AGREEMENT, LIMITED LIABILITY COMPANY AGREEMENT,
OR CERTIFICATE OF INCORPORATION AND BY-LAWS, AS THE CASE MAY BE AND WILL
PROMPTLY NOTIFY AGENT OF ANY AMENDMENT OR CHANGES THERETO THAT ADVERSELY AFFECTS
AGENT OR LENDERS OR TERM LENDER.


 


(B)                                 THE ONLY SUBSIDIARIES OF AND EQUITYHOLDERS
IN EACH LOAN PARTY ARE LISTED ON SCHEDULE 5.2(B).


 

5.3.                              Survival of Representations and Warranties.


 

All representations and warranties of such Loan Party contained in this
Agreement and the Other Documents shall be true at the time of such Loan Party’s
execution of this Agreement and the Other Documents, and shall survive the
execution, delivery and acceptance thereof by the parties thereto and the
closing of the transactions described therein or related thereto.

 

5.4.                              Tax Returns.


 

Each Loan Party’s federal tax identification number is set forth on Schedule
5.4.  Each Loan Party has filed all material federal, state and local tax
returns and other reports each is required by law to file and has paid all
material taxes, assessments, fees and other governmental charges that are due
and payable (other than those taxes, assessments, fees and other governmental
charges that are currently being contested in good faith and with respect to
which reserves or other appropriate provisions, if any, as shall be required in
conformity with GAAP shall have been made or provided for).  The provision for
taxes on the books of Loan Parties are adequate for all years not closed by
applicable statutes, and for its current fiscal year, and no

 

50

--------------------------------------------------------------------------------


 

Loan Party has any knowledge of any deficiency or additional assessment in
connection therewith not provided for on its books.

 

5.5.                              Financial Statements.


 

The audited balance sheet of Loan Parties on a Consolidated Basis as of June 30,
2009, and the related statements of income, changes in stockholder’s equity, and
changes in cash flow for the period ended on such date, all accompanied by
reports thereon containing opinions without qualification by independent
certified public accountants, copies of which have been delivered to Agent, have
been prepared in accordance with GAAP, consistently applied (except for changes
in application in which such accountants concur and present fairly the financial
position of Loan Parties on a Consolidated Basis at such date and the results of
its operations for such period).  Since June 30, 2009, there has been no change
in the condition, financial or otherwise, of Loan Parties on a Consolidated
Basis from that shown on the balance sheet as of such date, the effect of which
could reasonably be expected to have a Material Adverse Effect individually or
in the aggregate.

 

5.6.                              Organization Name.


 

The exact name of each Loan Party is set forth on the signature pages of this
Agreement.  No Loan Party has been known by any other corporate, limited
liability company or partnership name in the past five years and no Loan Party
sells Inventory under any other name except as set forth on Schedule 5.6, nor
has any Loan Party been the surviving corporation of a merger or consolidation
or acquired all or substantially all of the assets of any Person during the
preceding five (5) years except for the recapitalization of Loan Parties as of
the Original Closing Date.

 

5.7.                              O.S.H.A. and Environmental Compliance.


 


(A)                                  EACH LOAN PARTY HAS DULY COMPLIED IN ALL
MATERIAL RESPECTS WITH, AND ITS FACILITIES, BUSINESS, ASSETS, PROPERTY,
LEASEHOLDS AND EQUIPMENT ARE IN COMPLIANCE IN ALL MATERIAL RESPECTS WITH, THE
PROVISIONS OF THE FEDERAL OCCUPATIONAL SAFETY AND HEALTH ACT, THE ENVIRONMENTAL
PROTECTION ACT, RCRA AND ALL OTHER ENVIRONMENTAL LAWS; THERE HAVE BEEN NO
OUTSTANDING CITATIONS, NOTICES OR ORDERS OF NON-COMPLIANCE ISSUED TO ANY LOAN
PARTY OR RELATING TO ITS BUSINESS, ASSETS, PROPERTY, LEASEHOLDS OR EQUIPMENT
UNDER ANY SUCH LAWS, RULES OR REGULATIONS, IN EACH CASE EXCEPT AS SET FORTH ON
SCHEDULE 5.7.


 


(B)                                 EACH LOAN PARTY HAS BEEN ISSUED ALL REQUIRED
FEDERAL, STATE AND LOCAL LICENSES, CERTIFICATES OR PERMITS RELATING TO ALL
APPLICABLE ENVIRONMENTAL LAWS, EXCEPT AS SET FORTH ON SCHEDULE 5.7.


 


(C)                                  (I) THERE ARE NO VISIBLE SIGNS OF RELEASES,
SPILLS, DISCHARGES, LEAKS OR DISPOSAL (EACH, A “RELEASE”) OF HAZARDOUS
SUBSTANCES AT, UPON, UNDER OR WITHIN ANY REAL PROPERTY; (II) TO THE BEST
KNOWLEDGE OF THE LOAN PARTIES, THERE ARE NO UNDERGROUND STORAGE TANKS OR
POLYCHLORINATED BIPHENYLS ON ANY REAL PROPERTY; (III) TO THE BEST KNOWLEDGE OF
THE LOAN PARTIES, THE REAL PROPERTY HAS NEVER BEEN USED AS A TREATMENT, STORAGE
OR DISPOSAL FACILITY OF HAZARDOUS WASTE; AND (IV) NO HAZARDOUS SUBSTANCES ARE
PRESENT ON ANY REAL PROPERTY, EXCEPTING SUCH QUANTITIES AS ARE HANDLED IN
ACCORDANCE WITH ALL APPLICABLE MANUFACTURER’S INSTRUCTIONS AND

 

51

--------------------------------------------------------------------------------



 


GOVERNMENTAL REGULATIONS AND IN PROPER STORAGE CONTAINERS AND AS ARE NECESSARY
FOR THE OPERATION OF THE COMMERCIAL BUSINESS OF ANY LOAN PARTY OR OF ITS
TENANTS, IN EACH CASE EXCEPT AS SET FORTH ON SCHEDULE 5.7.


 

5.8.                              Solvency; No Litigation, Violation,
Indebtedness or Default.


 


(A)                                  BORROWER AND VERRAZANO TAKEN AS A WHOLE IS
SOLVENT, ABLE TO PAY ITS DEBTS AS THEY MATURE, HAS CAPITAL SUFFICIENT TO CARRY
ON ITS BUSINESS AND ALL BUSINESSES IN WHICH IT IS ABOUT TO ENGAGE, AND (I) AS OF
THE CLOSING DATE, THE FAIR PRESENT SALEABLE VALUE OF THE ASSETS OF BORROWER AND
VERRAZANO TAKEN AS A WHOLE, CALCULATED ON A GOING CONCERN BASIS, IS IN EXCESS OF
THE AMOUNT OF ITS LIABILITIES AND (II) SUBSEQUENT TO THE CLOSING DATE, THE FAIR
SALEABLE VALUE OF THE ASSETS OF BORROWER AND VERRAZANO TAKEN AS A WHOLE
(CALCULATED ON A GOING CONCERN BASIS) WILL BE IN EXCESS OF THE AMOUNT OF ITS
LIABILITIES.


 


(B)                                 EXCEPT AS DISCLOSED IN SCHEDULE 5.8(B), NO
LOAN PARTY HAS (I) ANY PENDING OR THREATENED LITIGATION, ARBITRATION, ACTIONS OR
PROCEEDINGS WHICH COULD REASONABLY BE EXPECTED TO HAVE A MATERIAL ADVERSE
EFFECT, AND (II) ANY INDEBTEDNESS FOR BORROWED MONEY OTHER THAN THE OBLIGATIONS.


 


(C)                                  NO LOAN PARTY IS IN VIOLATION OF ANY
APPLICABLE STATUTE, REGULATION OR ORDINANCE IN ANY RESPECT WHICH COULD
REASONABLY BE EXPECTED TO HAVE A MATERIAL ADVERSE EFFECT, NOR IS ANY LOAN PARTY
IN VIOLATION OF ANY ORDER OF ANY COURT, GOVERNMENTAL AUTHORITY OR ARBITRATION
BOARD OR TRIBUNAL WHICH COULD REASONABLY BE EXPECTED TO HAVE A MATERIAL ADVERSE
EFFECT.


 


(D)                                 NO LOAN PARTY NOR ANY MEMBER OF THE
CONTROLLED GROUP MAINTAINS OR CONTRIBUTES TO ANY PLAN OTHER THAN THOSE LISTED ON
SCHEDULE 5.8(D).  EXCEPT AS SET FORTH IN SCHEDULE 5.8(D), (I) NO PLAN HAS
INCURRED ANY “ACCUMULATED FUNDING DEFICIENCY,” AS DEFINED IN
SECTION 302(A)(2) OF ERISA AND SECTION 412(A) OF THE CODE, WHETHER OR NOT
WAIVED, AND EACH LOAN PARTY AND EACH MEMBER OF THE CONTROLLED GROUP HAVE MET ALL
APPLICABLE MINIMUM FUNDING REQUIREMENTS UNDER SECTION 302 OF ERISA IN RESPECT OF
EACH PLAN, (II) EACH PLAN WHICH IS INTENDED TO BE A QUALIFIED PLAN UNDER
SECTION 401(A) OF THE CODE AS CURRENTLY IN EFFECT HAS BEEN DETERMINED BY THE
INTERNAL REVENUE SERVICE TO BE QUALIFIED UNDER SECTION 401(A) OF THE CODE AND
THE TRUST RELATED THERETO IS EXEMPT FROM FEDERAL INCOME TAX UNDER
SECTION 501(A) OF THE CODE, (III) NO LOAN PARTY NOR ANY MEMBER OF THE CONTROLLED
GROUP HAS INCURRED ANY LIABILITY TO THE PBGC OTHER THAN FOR THE PAYMENT OF
PREMIUMS, AND THERE ARE NO PREMIUM PAYMENTS WHICH HAVE BECOME DUE WHICH ARE
UNPAID, (IV) NO PLAN HAS BEEN TERMINATED BY THE PLAN ADMINISTRATOR THEREOF NOR
BY THE PBGC, AND THERE IS NO OCCURRENCE WHICH WOULD CAUSE THE PBGC TO INSTITUTE
PROCEEDINGS UNDER TITLE IV OF ERISA TO TERMINATE ANY PLAN, (V) AT THIS TIME, THE
CURRENT VALUE OF THE ASSETS OF EACH PLAN EXCEEDS THE PRESENT VALUE OF THE
ACCRUED BENEFITS AND OTHER LIABILITIES OF SUCH PLAN AND NO LOAN PARTY NOR ANY
MEMBER OF THE CONTROLLED GROUP KNOWS OF ANY FACTS OR CIRCUMSTANCES WHICH WOULD
MATERIALLY CHANGE THE VALUE OF SUCH ASSETS AND ACCRUED BENEFITS AND OTHER
LIABILITIES, (VI) NO LOAN PARTY OR ANY MEMBER OF THE CONTROLLED GROUP HAS
BREACHED ANY OF THE RESPONSIBILITIES, OBLIGATIONS OR DUTIES IMPOSED ON IT BY
ERISA WITH RESPECT TO ANY PLAN, EXCEPT WHERE ANY BREACH COULD NOT REASONABLY BE
EXPECTED TO RESULT IN A MATERIAL ADVERSE EFFECT, (VII) NO LOAN PARTY NOR ANY
MEMBER OF A CONTROLLED GROUP HAS INCURRED ANY LIABILITY FOR ANY EXCISE TAX
ARISING UNDER SECTION 4972 OR 4980B OF THE CODE, AND NO FACT EXISTS WHICH COULD
GIVE RISE TO

 

52

--------------------------------------------------------------------------------



 


ANY SUCH LIABILITY, EXCEPT WHERE ANY BREACH COULD NOT REASONABLY BE EXPECTED TO
RESULT IN A MATERIAL ADVERSE EFFECT, (VIII) NO LOAN PARTY NOR ANY MEMBER OF THE
CONTROLLED GROUP NOR ANY FIDUCIARY OF, NOR ANY TRUSTEE TO, ANY PLAN, HAS ENGAGED
IN A “PROHIBITED TRANSACTION” DESCRIBED IN SECTION 406 OF ERISA OR SECTION 4975
OF THE CODE NOR TAKEN ANY ACTION WHICH WOULD CONSTITUTE OR RESULT IN A
TERMINATION EVENT WITH RESPECT TO ANY SUCH PLAN WHICH IS SUBJECT TO ERISA,
(IX) EACH LOAN PARTY AND EACH MEMBER OF THE CONTROLLED GROUP HAS MADE ALL
CONTRIBUTIONS DUE AND PAYABLE WITH RESPECT TO EACH PLAN, (X) THERE EXISTS NO
EVENT DESCRIBED IN SECTION 4043(B) OF ERISA, FOR WHICH THE THIRTY (30) DAY
NOTICE PERIOD CONTAINED IN 29 CFR §2615.3 HAS NOT BEEN WAIVED, (XI) NO LOAN
PARTY NOR ANY MEMBER OF THE CONTROLLED GROUP HAS ANY FIDUCIARY RESPONSIBILITY
FOR INVESTMENTS WITH RESPECT TO ANY PLAN EXISTING FOR THE BENEFIT OF PERSONS
OTHER THAN EMPLOYEES OR FORMER EMPLOYEES OF ANY LOAN PARTY AND ANY MEMBER OF THE
CONTROLLED GROUP, AND (XII) NO LOAN PARTY NOR ANY MEMBER OF THE CONTROLLED GROUP
HAS WITHDRAWN, COMPLETELY OR PARTIALLY, FROM ANY MULTIEMPLOYER PLAN SO AS TO
INCUR LIABILITY UNDER THE MULTIEMPLOYER PENSION PLAN AMENDMENTS ACT OF 1980.


 

5.9.                              Patents, Trademarks, Copyrights and Licenses.


 

All material patents, patent applications, trademark registrations, trademark
applications, service mark registrations, service mark applications, copyright
registrations, copyright applications, trade names, assumed names, trade
secrets, and licenses (except for licenses to use computer software with a price
or license fee of less than $10,000) (the “Intellectual Property”) owned or used
by any Loan Party are set forth on Schedule 5.9.  To the knowledge of each Loan
Party, all registrations and applications for all Intellectual Property owned by
a Loan Party are valid and, as indicated on Schedule 5.9, have been duly
registered or applied for with appropriate governmental authorities.  The
Intellectual Property set forth on Schedule 5.9 constitutes all material
Intellectual Property rights which are necessary for the operation of each Loan
Party’s business; there are no claims or proceedings pending against a Loan
Party or threatened against a Loan Party in writing challenging the validity of
any such Intellectual Property owned by a Loan Party and no Loan Party is aware
of any valid grounds for any such challenge, except as set forth in Schedule
5.9.  All material Intellectual Property used by any Loan Party is owned by such
Loan Party or is used by such Loan Party with the permission of the owner
thereof.  Each Loan Party has taken reasonable measures to preserve the value of
each item of material Intellectual Property owned by such Loan Party from the
date of creation or acquisition thereof.  With respect to all material software
used by any Loan Party (other than commercially available software with a price
or license fee of less than $10,000), such Loan Party is in possession of all
source and object codes related to each piece of software or is the beneficiary
of a source code escrow agreement, each such source code escrow agreement being
listed on Schedule 5.9.

 

5.10.                        Licenses and Permits.


 

Except as set forth in Schedule 5.10, each Loan Party (a) is in compliance with
and (b) has procured and is now in possession of, all material licenses or
permits required by any applicable federal, state or local law or regulation for
the operation of its business in each jurisdiction wherein it is now conducting
or proposes to conduct business and where the failure to procure such licenses
or permits could reasonably be expected to have a Material Adverse Effect.

 

53

--------------------------------------------------------------------------------



 

5.11.                        No Defaults.


 


(A)                                  NO LOAN PARTY IS IN DEFAULT IN THE PAYMENT
OF THE PRINCIPAL OF OR INTEREST ON ANY MATERIAL INDEBTEDNESS OR UNDER ANY
MATERIAL INSTRUMENT OR AGREEMENT UNDER OR SUBJECT TO WHICH ANY MATERIAL
INDEBTEDNESS HAS BEEN ISSUED AND NO EVENT HAS OCCURRED UNDER THE PROVISIONS OF
ANY SUCH INSTRUMENT OR AGREEMENT WHICH WITH OR WITHOUT THE LAPSE OF TIME OR THE
GIVING OF NOTICE, OR BOTH, CONSTITUTES OR WOULD CONSTITUTE AN EVENT OF DEFAULT
THEREUNDER.


 


(B)                                 NO LOAN PARTY IS IN DEFAULT IN THE PAYMENT
OR PERFORMANCE OF ANY OTHER CONTRACTUAL OBLIGATIONS EXCEPT AS COULD NOT
REASONABLY BE EXPECTED TO HAVE A MATERIAL ADVERSE EFFECT AND NO DEFAULT HAS
OCCURRED.


 

5.12.                        No Burdensome Restrictions.


 

No Loan Party is party to any contract or agreement the performance of which
could reasonably be expected to have a Material Adverse Effect.  No Loan Party
has agreed or consented to cause or permit in the future (upon the happening of
a contingency or otherwise) any of its property, whether now owned or hereafter
acquired, to be subject to a Lien which is not a Permitted Encumbrance.

 

5.13.                        No Labor Disputes.


 

No Loan Party is involved in any labor dispute; there are no strikes or walkouts
or union organization of any Loan Party’s employees threatened or in existence
and no labor contract is scheduled to expire during the Term other than as set
forth on Schedule 5.13.

 

5.14.                        Margin Regulations.


 

No Loan Party is engaged principally or as one of its important activities, in
the business of extending credit for the purpose of “purchasing” or “carrying”
any “margin stock” within the meaning of the quoted term under Regulation U of
the Board of Governors of the Federal Reserve System as now and from time to
time hereafter in effect.  No part of the proceeds of any Advance will be used
for “purchasing” or “carrying” “margin stock” as defined in Regulation U of such
Board of Governors.

 

5.15.                        Investment Company Act.


 

No Loan Party is an “investment company” registered or required to be registered
under the Investment Company Act of 1940, as amended, nor is it controlled by
such a company.

 

5.16.                        Disclosure.


 

No representation or warranty made by any Loan Party in this Agreement or in any
financial statement, report, certificate or any other document furnished in
connection herewith contains any untrue statement of a material fact or omits to
state any material fact necessary to make the statements herein or therein,
taken as a whole, not misleading.  There is no fact known to any Loan Party or
which reasonably should be known to any Loan Party which such Loan Party has not
disclosed to Agent in writing with respect to the transactions

 

54

--------------------------------------------------------------------------------


 

contemplated by this Agreement which could reasonably be expected to have a
Material Adverse Effect.

 

5.17.                        Delivery of Senior Note Documentation and Factoring
Agreement.


 

Agent has been provided with complete copies of Senior Note Documentation and
the Factoring Agreement (including all exhibits, schedules and disclosure
letters referred to therein or delivered pursuant thereto, if any) and all
amendments thereto, waivers relating thereto and other side letters or
agreements affecting the terms thereof, all as in effect as of the Closing
Date.  None of such documents and agreements has been amended or supplemented,
nor have any of the provisions thereof been waived, except pursuant to a written
agreement or instrument which has heretofore been provided to Agent.

 

5.18.                        Swaps.


 

As of the Closing Date, no Loan Party is a party to any swap agreement whereby
such Loan Party has agreed or will agree to swap interest rates or currencies.

 

5.19.                        Conflicts.


 

No provision of any mortgage, indenture, contract, agreement, judgment, decree
or order binding on any Loan Party or affecting the Collateral or any provision
of applicable law of any Governmental Body conflicts with, or requires any
Consent which has not already been obtained to, or would in any way prevent the
execution, delivery or performance of, the terms of this Agreement or the Other
Documents.

 

5.20.                        Application of Certain Laws and Regulations.


 

No Loan Party nor any Affiliate of any Loan Party is subject to any statute,
rule or regulation which regulates the incurrence of any Indebtedness, including
without limitation, statutes or regulations relative to common or interstate
carriers or to the sale of electricity, gas, steam, water, telephone, telegraph
or other public utility services.

 

5.21.                        Business and Property of Loan Parties.


 

Upon and after the Closing Date, Loan Parties do not propose to engage in any
business other than designing, sourcing and marketing one or more lines of
women’s apparel.  On the Closing Date, each Loan Party will own all the property
and possess all of the rights and Consents necessary for the conduct of the
business of such Loan Party.

 

5.22.                        Material Contracts.


 

Schedule 5.22 contains a true, correct and complete list of all contracts the
termination of which could reasonably be expected to have a Material Adverse
Effect.  Except as set forth on Schedule 5.22, each such contract is in full
force and effect and no material defaults enforceable against such Loan Party
exist thereunder.  No Loan Party has received written notice from any party to
such contract stating that it intends to terminate or amend such contract.

 

55

--------------------------------------------------------------------------------



 


VI.                                 AFFIRMATIVE COVENANTS.


 

Each Loan Party shall, until payment in full of the Obligations and termination
of this Agreement:

 

6.1.                              Payment of Fees.


 

Pay to Agent on demand all usual and customary fees and expenses which Agent
incurs in connection with (a) the forwarding of Advance proceeds and (b) the
establishment and maintenance of any Blocked Accounts or Depository Accounts as
provided for in Section 4.15(h).  Agent may, without making demand, charge
Borrower’s Account for all such fees and expenses.

 

6.2.                              Conduct of Business and Maintenance of
Existence and Assets.


 

Conduct continuously and operate actively its business according to good
business practices and maintain all of its properties useful or necessary in its
business in good working order and condition (reasonable wear and tear excepted
and except as may be disposed of in accordance with the terms of this
Agreement), including, without limitation, all material Intellectual Property
and take all commercially reasonable actions necessary to enforce and protect
the validity of any material Intellectual Property right or other right included
in the Collateral except where the failure to do the foregoing could not
reasonably be expected to have a Material Adverse Effect; (ii) keep in full
force and effect its existence and comply in all material respects with the laws
and regulations governing the conduct of its business where the failure to do so
could reasonably be expected to have a Material Adverse Effect; and (iii) make
all such reports and pay all such franchise and other taxes and license fees and
do all such other acts and things as may be lawfully required to maintain its
rights, licenses, powers and franchises under the laws of the United States or
any political subdivision thereof, except where the failure to do the foregoing
could not reasonably be expected to have a Material Adverse Effect. 
Notwithstanding anything herein to the contrary, so long as no Event of Default
has occurred and is continuing, no Loan Party shall have an obligation to use or
to maintain any trademark, service mark, patent or copyright (A) that relates
solely to any product, brand or work that has been, or is in the process of
being, discontinued, abandoned or terminated, (B) that is being replaced with a
trademark, service mark, patent or copyright substantially similar to the
trademark, service mark, patent or copyright that may be abandoned or otherwise
become invalid, so long as the failure to use or maintain such trademark,
service mark, patent or copyright does not materially adversely affect the
validity of such replacement trademark, service mark, patent or copyright, and
so long as such replacement trademark, service mark, patent or copyright is
subject to the Lien and security interest created by this Agreement, (C) that is
substantially the same as another trademark, service mark, patent or copyright
that is in full force, so long as the failure to use or maintain such trademark,
service mark, patent or copyright does not materially adversely affect the
validity of such other trademark, service mark, patent or copyright, and so long
as such other trademark, service mark, patent or copyright is subject to the
Lien and security interest created by this Agreement or (D) that is or becomes
the subject of any formal or informal dispute and/or any administrative or legal
proceeding (whether ex parte or inter partes) or other circumstances such that
the Loan Party, using good faith business judgment, reasonably determines it to
be imprudent to maintain or continue use of such trademark, service mark, patent
or copyright.

 

56

--------------------------------------------------------------------------------



 

6.3.                              Violations.


 

Promptly notify Agent in writing of any violation of any law, statute,
regulation or ordinance of any Governmental Body, or of any agency thereof,
applicable to any Loan Party which could reasonably be expected to have a
Material Adverse Effect.

 

6.4.                              Government Receivables.


 

Take all steps necessary to protect Agent’s interest in the Collateral under the
Federal Assignment of Claims Act or other applicable state or local statutes or
ordinances and deliver to Agent appropriately endorsed, any instrument or
chattel paper connected with any Receivable arising out of contracts between any
Loan Party and the United States, any state or any department, agency or
instrumentality of any of them.

 

6.5.                              Execution of Supplemental Instruments.


 

Execute and deliver to Agent from time to time, upon demand, such supplemental
agreements, statements, assignments and transfers, or instructions or documents
relating to the Collateral, and such other instruments as Agent may reasonably
request, in order to maintain the validity, perfection and priority of Agent’s
Liens and security interests and the preservation of its rights and remedies
hereunder.

 

6.6.                              Payment of Indebtedness.

 

Subject at all times to any applicable subordination arrangement in favor of
Agent and/or Lenders or Term Lender, pay, discharge or otherwise satisfy at or
before maturity (subject, where applicable, to specified grace periods and, in
the case of the trade payables, to normal payment practices) all its obligations
and liabilities of whatever nature, except when the failure to do so could not
reasonably be expected to have a Material Adverse Effect or when the amount or
validity thereof is currently being contested in good faith by appropriate
proceedings and each Loan Party shall have provided for reserves in accordance
with GAAP.

 

6.7.                              Standards of Financial Statements.


 

Cause all financial statements referred to in Sections 9.7, 9.8, 9.9, 9.10 and
9.12 as to which GAAP is applicable to be complete and correct in all material
respects (subject, in the case of interim financial statements, to normal
year-end audit adjustments and the absence of footnotes) and to be prepared in
reasonable detail and in accordance with GAAP applied consistently throughout
the periods reflected therein (except as concurred in by the reporting
accountants or officer, as the case may be, and disclosed therein).

 

6.8.                              Financial Covenants.


 


(A)                                  MINIMUM WORKING CAPITAL.  MAINTAIN AS OF
THE END OF EACH FISCAL QUARTER SET FORTH BELOW WORKING CAPITAL IN AN AMOUNT NOT
LESS THAN THE AMOUNT SET FORTH BELOW AS OF THE END OF THE APPLICABLE FISCAL
QUARTER CORRESPONDING THERETO:

 

57

--------------------------------------------------------------------------------


 

Period

 

Minimum Working
Capital Amount

 

Fiscal quarter ending June 30, 2010

 

$

25,000,000

 

Fiscal quarter ending September 30, 2010, and as of the end of each fiscal
quarter ending thereafter

 

$

27,000,000

 

 


(B)                                 NET INCOME.  MAINTAIN (X) NET INCOME IN
EXCESS OF $0 DURING EACH PERIOD OF TWO CONSECUTIVE FISCAL QUARTERS (ON A ROLLING
BASIS) ENDING ON DECEMBER 31, 2009 AND MARCH 31, 2010, (Y) NEGATIVE NET INCOME
OF NOT MORE THAN A LOSS OF $1,300,000 DURING EACH PERIOD OF TWO CONSECUTIVE
FISCAL QUARTERS (ON A ROLLING BASIS) ENDING ON JUNE 30, 2010 AND SEPTEMBER 30,
2010, AND (Z) NET INCOME IN EXCESS OF $0 DURING EACH PERIOD OF TWO CONSECUTIVE
FISCAL QUARTERS (ON A ROLLING BASIS) ENDING ON DECEMBER 31, 2010 AND MARCH 31,
2011; PROVIDED, FURTHER, FOR PURPOSES OF DETERMINING COMPLIANCE WITH THIS
SECTION 6.8(B), NET INCOME SHALL BE CALCULATED SO THAT, TO THE EXTENT IN
CALCULATING NET INCOME FOR SUCH PERIOD NET INCOME WAS DECREASED BY NONCASH
EXPENSES CONSISTING OF (I) AMORTIZATION FOR CUSTOMER RELATIONSHIPS AND
NON-COMPETE AGREEMENTS, (II) ORIGINAL ISSUE DISCOUNT ON THE SENIOR SECURED
NOTES, (III) DEFERRED FINANCING COSTS, AND (IV) REDUCTION IN VALUE OF INTANGIBLE
ASSETS, THE AMOUNTS WHICH WERE DEDUCTED IN CALCULATING NET INCOME FOR SUCH
PERIOD FOR THE ITEMS DESCRIBED IN CLAUSES (I) THROUGH (IV) ABOVE SHALL BE ADDED
BACK TO NET INCOME AS CALCULATED IN ACCORDANCE WITH GAAP.


 


(C)                                  CASH COLLATERAL.  MAINTAIN ON DEPOSIT WITH
AGENT, PURSUANT TO DOCUMENTATION IN FORM AND SUBSTANCE SATISFACTORY TO AGENT IN
ALL RESPECTS, CASH COLLATERAL FOR THE OBLIGATIONS (“CASH COLLATERAL”) IN AN
AMOUNT NOT LESS THAN THE AMOUNT SET FORTH BELOW DURING THE INDICATED PERIODS
(AND WHICH SHALL BE IN ADDITION TO THE CASH COLLATERAL REQUIRED PURSUANT TO
SECTION 3.2(B)); PROVIDED, HOWEVER, THAT TO THE EXTENT NECESSARY TO PREVENT THE
OCCURRENCE OF AN EVENT OF DEFAULT, CASH COLLATERAL DEPOSITED DURING THE PERIOD
BETWEEN THE END OF ANY CALENDAR MONTH AND THE DATE OF SUBMISSION OF THE
BORROWING BASE CERTIFICATE FOR SUCH MONTH OR BETWEEN THE DATE HEREOF AND THE
DATE OF SUBMISSION OF THE BORROWING BASE CERTIFICATE DELIVERED WITHIN 5 DAYS OF
THE CLOSING DATE (AS REQUIRED PURSUANT TO SECTION 9.2(A)) SHALL BE DEEMED TO
HAVE BEEN DEPOSITED AS CASH COLLATERAL AS OF THE LAST DAY OF SUCH IMMEDIATELY
PRECEDING CALENDAR MONTH OR THE CLOSING DATE, AS APPLICABLE:

 

Period

 

Minimum Cash
Collateral

 

July 1, 2010 through and including July 31, 2010

 

$

5,500,000

 

October 1, 2010 through and including October 31, 2010

 

$

3,000,000

 

November 1, 2010 through and including November 30, 2010

 

$

2,000,000

 

 

58

--------------------------------------------------------------------------------


 

6.9.                              Subsidiaries.

 

In the event that any Person becomes a Subsidiary of Borrower, Borrower shall
promptly cause such Subsidiary, if organized under the laws of any state of the
United States of America or the District of Columbia, to become a Guarantor
hereunder by executing and delivering to Agent a counterpart agreement in the
form attached as Exhibit 6.9 hereto.  With respect to each such Subsidiary,
Borrower shall promptly send to Agent written notice setting forth with respect
to such Person (i) the date on which such Person became a Subsidiary of
Borrower, and (ii) all of the data required to be set forth in Schedules 4.5,
4.15(c), 5.2(a), 5.2(b), 5.4 and 5.6 and with respect to Subsidiaries of
Borrower; provided, such written notice shall be deemed to supplement such
Schedules for all purposes hereof.

 


VII.                             NEGATIVE COVENANTS.


 

No Loan Party shall, until satisfaction in full of the Obligations and
termination of this Agreement:

 

7.1.                              Merger, Consolidation, Acquisition and Sale of
Assets.


 


(A)                                  ENTER INTO ANY MERGER, CONSOLIDATION OR
OTHER REORGANIZATION WITH OR INTO ANY OTHER PERSON OR ACQUIRE ALL OR A
SUBSTANTIAL PORTION OF THE ASSETS OR STOCK OF ANY PERSON OR LIQUIDATE, WIND UP
OR DISSOLVE ITSELF (OR SUFFER ANY LIQUIDATION OR DISSOLUTION) OR PERMIT ANY
OTHER PERSON TO CONSOLIDATE WITH OR MERGE WITH IT OTHER THAN A MERGER OR
CONSOLIDATION OF A SUBSIDIARY OF ANY LOAN PARTY INTO SUCH LOAN PARTY; PROVIDED,
HOWEVER THAT ANY SUBSIDIARY OF ANY LOAN PARTY MAY MERGE WITH AND INTO ANY OTHER
SUBSIDIARY OF ANY LOAN PARTY WHICH IS ALSO A LOAN PARTY.


 


(B)                                 OTHER THAN PERMITTED DISPOSITIONS, SELL,
LEASE, TRANSFER OR OTHERWISE DISPOSE OF ANY OF ITS PROPERTIES OR ASSETS.


 

7.2.                              Creation of Liens; Negative Pledges.


 

Create or suffer to exist any Lien upon or against any of its property or assets
now owned or hereafter acquired, except Permitted Encumbrances, or enter into
any agreement prohibiting the creation or assumption of any Lien upon its
properties or assets now owned or hereafter acquired except for (a) restrictions
on Liens on specific property securing payment of other Indebtedness permitted
hereunder or to be sold pursuant to an executed agreement with respect to a
permitted sale or other disposition of assets or property, (b) the Senior Note
Documentation as in effect on the date hereof, and (c) restrictions by reason of
customary provisions restricting assignments, subletting or other transfers
contained in leases, licenses and similar agreements entered into in the
ordinary course of business (provided that such restrictions are limited to the
property or assets secured by such Liens or the property or assets subject to
such leases, licenses or similar agreements, as the case may be).

 

7.3.                              Guarantees.


 

Become liable upon the obligations of any Person by assumption, endorsement or
guaranty thereof or otherwise (other than to Lenders under this Agreement or to
the holders of the Senior Secured Notes under the Senior Note Documentation)
except the endorsement of checks in the ordinary course of business and
guarantees of other Indebtedness permitted by Section 7.8.

 

59

--------------------------------------------------------------------------------



 

7.4.                              Investments.


 

Purchase or acquire obligations or stock of, or any other interest in, any
Person, except Permitted Investments.

 

7.5.                              Loans.


 

Make advances, loans or extensions of credit to any Person, including without
limitation, any Parent, Subsidiary or Affiliate except with respect to (i) the
extension of commercial trade credit in connection with the sale of Inventory in
the ordinary course of its business, (ii) loans to employees on an arm’s-length
basis in the ordinary course of business consistent with past practices for
travel expenses, relocation costs and similar purposes up to a maximum of
$500,000 in the aggregate at any one time outstanding, (iii) so long as no
Default or Event of Default shall exist before and after giving effect thereto,
loans or extensions of credit to another Loan Party that are unsecured and
subordinated in right of payment to the payment in full of the Obligations
pursuant to terms reasonably satisfactory to Agent, (iv) so long as no Default
or Event of Default shall exist before and after giving effect thereto and
Borrower would be able to obtain Advances of at least $500,000 after giving
effect thereto, other advances, loans or extensions of credit not to exceed
$1,500,000 outstanding at any one time, and (v) loans, advances or extensions of
credit that constitute Permitted Investments.

 

7.6.                              Intentionally Omitted.


 

7.7.                              Dividends and Distributions.


 

Declare, pay or make any dividend or distribution on any shares of the common
stock, preferred stock or other equity interests of any Loan Party (other than
dividends or distributions payable in its stock or other equity interests or
split-ups or reclassifications of its stock or other equity interests) or apply
any of its funds, property or assets to the purchase, redemption or other
retirement of any common or preferred stock, or of any options to purchase or
acquire any such shares of common or preferred stock or other equity interests
of any Loan Party, provided, however, that (a) any Loan Party which is a
Subsidiary of Borrower (or any Subsidiary of such Subsidiary) shall be permitted
to pay dividends to Borrower (or its parent which is a Subsidiary of Borrower)
and (b) so long as (i) a notice of termination with regard to this Agreement
shall not be outstanding (ii) no Event of Default or Default shall have occurred
and be continuing or would occur after giving effect to any dividend payment
hereunder, and (iii) the purpose for such purchase, redemption or dividend shall
be as set forth in writing to Agent at least ten (10) days prior to such
purchase, redemption or dividend and such purchase, redemption or dividend shall
in fact be used for such purpose: (A) Borrower shall be permitted to pay
dividends to its shareholders so long as after giving effect to such dividend,
Loan Parties shall be in compliance with the financial covenants set forth in
Section 6.8 hereof as of the most recently ended fiscal period calculated
assuming that the dividend had been paid during such fiscal period, (B) Borrower
shall be permitted to pay dividends to its Parent in an aggregate amount not to
exceed $500,000 in any Fiscal Year, to the extent necessary to permit its Parent
to pay general administrative costs and expenses and out-of-pocket legal,
accounting and filing and other general corporate overhead costs of Parent
actually incurred by Parent, and to the extent necessary to permit Parent to pay
franchise taxes and other fees required to maintain its

 

60

--------------------------------------------------------------------------------


 

existence, in each case so long as Parent applies the amount of any such
distribution for such purpose, and (C) the Borrower or any of its Subsidiaries
may repurchase, redeem or otherwise acquire or retire for value any capital
stock of Borrower or any of its Subsidiaries held by any current or former
officer, director, consultant or employee of Borrower or any of its
Subsidiaries, or his or her estate, spouse, former spouse, or family member (or
pay principal or interest on any Indebtedness issued in connection with such
repurchase, redemption or other acquisition) and may make distributions to the
Borrower’s Parent utilized for the repurchase, redemption or other acquisition
or retirement for value of any capital stock of Borrower’s Parent held by any
current or former officer, director, employee or consultant of the Borrower or
any of its Subsidiaries, or his or her estate, spouse, former spouse, or family
member (or for the payment of principal or interest on any Indebtedness issued
in connection with such repurchase, redemption or other acquisition) in each
case, pursuant to any equity subscription agreement, stock option agreement,
shareholders’ agreement or similar agreement or benefit plan of any kind;
provided that the aggregate price paid for all such repurchased, redeemed,
acquired or retired equity interests may not exceed $2,000,000 in any calendar
year period (with unused amounts in any immediately preceding calendar year
being carried over to the succeeding calendar year subject to a maximum
carry-over amount of $4,000,000 in any calendar year); provided further, that
such amount in any calendar year may be increased by an amount not to exceed:
(I) to the extent of any such proceeds that are not required to be applied to
prepay Advances in accordance with Section 2.14, the cash proceeds from the sale
of capital stock of Borrower and, to the extent contributed to Borrower as
common equity capital, capital stock of any of Borrower’s direct or indirect
parent entities, in each case to members of management, directors or consultants
of Borrower, any of its Subsidiaries or any of its direct or indirect parent
entities that occurs after the Original Closing Date, plus (II) the cash
proceeds of key person life insurance policies received by Borrower and its
Subsidiaries after the Original Closing Date, less (III) the amount of any
payments previously made pursuant to clauses (I) and (II) of this clause (C).

 

7.8.          Indebtedness.


 

Create, incur, assume or suffer to exist any Indebtedness (exclusive of trade
debt) except in respect of (i) Indebtedness to the Lenders and Term Lender
pursuant to this Agreement and the Other Documents; (ii) Indebtedness to the
Factors pursuant to the Factoring Agreement as in effect on the date hereof;
(iii) Indebtedness under the Senior Secured Notes; (iv) Indebtedness existing as
of the date hereof as set forth on Schedule 7.8; (v) Indebtedness with respect
to capital leases and purchase money Indebtedness in an aggregate amount not to
exceed at any time $5,000,000; provided, any such Indebtedness (A) shall be
secured only by the asset acquired in connection with the incurrence of such
Indebtedness; (vi) refinancings, renewals, or extensions of Indebtedness
permitted under clauses (iii), (iv), (v) and (ix) (and continuance or renewal of
any Permitted Encumbrances associated therewith) so long as: (A) such
refinancings, renewals, or extensions do not result in an increase in the
principal amount of the Indebtedness so refinanced, renewed, or extended (other
than principal increases attributable to the costs and expenses attributable to,
or any premium or penalty payable in connection with, such refinancing, renewal
or extension) , (B) such refinancings, renewals, or extensions do not result in
a shortening of the average weighted maturity of the Indebtedness so refinanced,
renewed, or extended, nor are they on terms or conditions that are not at least
as favorable to the Lenders and Term Lender as those that were applicable to the
refinanced, renewed, or extended Indebtedness, and (C) the Indebtedness that is
refinanced, renewed, or extended is not recourse to any Person

 

61

--------------------------------------------------------------------------------


 

that is liable on account of the Obligations other than those Persons which were
obligated with respect to the Indebtedness that was refinanced, renewed, or
extended; (vii) endorsement of instruments or other payment items for deposit;
(viii) Indebtedness under Hedge Agreements entered into in the ordinary course
of business; (ix) Indebtedness of any Loan Party to any other Loan Party;
(x) guaranties by a Loan Party of Indebtedness of any other Loan Party with
respect to Indebtedness otherwise permitted to be incurred pursuant to this
Section 7.8; (xi) Indebtedness which may be deemed to exist pursuant to any
guaranties, performance, surety, statutory, appeal or similar obligations
incurred in the ordinary course of business; (xii) Indebtedness in respect of
overdraft protections and otherwise in connection with deposit accounts; (xiii)
obligations on account of non-current accounts payable which the applicable Loan
Party is contesting in good faith and by appropriate proceedings diligently
conducted and with respect to which adequate reserves have been established and
are being maintained in accordance with GAAP; and (xiv) other unsecured
Indebtedness of any Loan Party not to exceed $1,000,000 in the aggregate at any
time.

 

7.9.          Nature of Business.


 

Without the consent of Agent, engage in any business other than the business in
which it is presently engaged and businesses related or complimentary to the
business now engaged in by the Loan Parties.

 

7.10.        Transactions with Affiliates.


 

Directly or indirectly, purchase, acquire or lease any property from, or sell,
transfer or lease any property to, or otherwise deal with, any Affiliate, except
transactions disclosed in the ordinary course of business, on an arm’s-length
basis on terms no less favorable than terms which would have been obtainable
from a Person other than an Affiliate; provided, the foregoing restriction shall
not apply to (a) reimbursement of reasonable expenses actually incurred by
(i) CCM and its Affiliates or (ii) Ronald Frankel and Robert Newman, in their
capacity as directors of the Borrower, in each case in connection with the
negotiation, execution and delivery of this Agreement, the negotiation,
execution and delivery of the Originally Restated Agreement and the Transactions
as defined in the Originally Restated Agreement, (b) the amounts payable to CCM
or its Affiliates under this Agreement, (c) the Recapitalization transactions,
(d) the Transactions as defined in the Originally Restated Agreement, (e) any
transaction between and among Loan Parties and their Subsidiaries which are also
Loan Parties, (f) reasonable fees paid to, reasonable compensation paid to, and
reasonable indemnification arrangements provided on behalf of (which shall in no
event include indemnification against gross negligence or willful misconduct),
officers, directors, employees and consultants of Borrower, its Parent and
Borrower’s Subsidiaries, and (f) any transaction otherwise permitted by Sections
7.1, 7.2, 7.4, 7.7 or 7.8.

 

7.11.        Intentionally Omitted.


 

7.12.        Subsidiaries.


 


(A)           FORM ANY SUBSIDIARY UNLESS SUCH SUBSIDIARY EXPRESSLY JOINS IN THIS
AGREEMENT AS A GUARANTOR PURSUANT TO THE PROVISIONS OF SECTION 6.9 HEREOF.

 

62

--------------------------------------------------------------------------------



 


(B)           ENTER INTO ANY PARTNERSHIP, JOINT VENTURE OR SIMILAR ARRANGEMENT.


 

7.13.        Fiscal Year and Accounting Changes.


 

Without the consent of Agent, change its fiscal year from June 30 of each
calendar year or make any material change (i) in accounting treatment and
reporting practices except as required by GAAP, or (ii) in tax reporting
treatment except as required by law.

 

7.14.        Pledge of Credit.


 

Other than in accordance with Article II hereof, now or hereafter pledge Agent’s
or any Lender’s or Term Lender’s credit on any purchases or for any purpose
whatsoever or use any portion of any Advance or any Term Loans in or for any
business other than the applicable Loan Party’s business as conducted on the
date of this Agreement or as permitted under Section 7.9.

 

7.15.        Amendment of Organizational Documents and Material Agreements.


 

Amend, modify or waive any term or provision of (a) its certificate of
incorporation or by-laws, or any shareholders’ agreement in a manner adverse to
Agent or Lenders or Term Lender, unless required by law or (b) any of the
agreements set forth on Schedule 5.22 in any material respect without the
consent of Agent.

 

7.16.        Compliance with ERISA.


 

(i) (x) Maintain, or permit any member of the Controlled Group to maintain, or
(y) become obligated to contribute, or permit any member of the Controlled Group
to become obligated to contribute, to any Plan, other than those Plans disclosed
on Schedule 5.8(d), (ii) engage, or permit any member of the Controlled Group to
engage, in any non-exempt “prohibited transaction”, as that term is defined in
section 406 of ERISA and Section 4975 of the Code, (iii) incur, or permit any
member of the Controlled Group to incur, any “accumulated funding deficiency”,
as that term is defined in Section 302 of ERISA or Section 412 of the Code,
(iv) terminate, or permit any member of the Controlled Group to terminate, any
Plan where such event could result in any liability of any Loan Party or any
member of the Controlled Group or the imposition of a lien on the property of
any Loan Party or any member of the Controlled Group pursuant to Section 4068 of
ERISA, (v) assume, or permit any member of the Controlled Group to assume, any
obligation to contribute to any Multiemployer Plan not disclosed on Schedule
5.8(d), (vi) incur, or permit any member of the Controlled Group to incur, any
withdrawal liability to any Multiemployer Plan; (vii) fail promptly to notify
Agent of the occurrence of any Termination Event, (viii) fail to materially
comply, or permit a member of the Controlled Group to fail to materially comply,
with the requirements of ERISA or the Code or other applicable laws in respect
of any Plan, (ix) fail to meet, or permit any member of the Controlled Group to
fail to meet, all minimum funding requirements under ERISA or the Code or
postpone or delay or allow any member of the Controlled Group to postpone or
delay any funding requirement with respect of any Plan.

 

63

--------------------------------------------------------------------------------


 

7.17.        Prepayment of Indebtedness.

 

Except as permitted pursuant to Section 7.18, at any time, directly or
indirectly, prepay any Indebtedness (other than to Lenders or, subject to
Section 2.17, Term Lender), or repurchase, redeem, retire or otherwise acquire
any Indebtedness of any Loan Party including, without limitation, except as
otherwise provided in Section 2.17, the Term Loans.

 

7.18.        Senior Secured Notes.


 

At any time, directly or indirectly, pay, prepay, repurchase, redeem, retire or
otherwise acquire, or make any payment on account of any principal of, interest
on or premium payable in connection with the repayment or redemption of the
Senior Secured Notes, except as expressly required by the terms of the Senior
Secured Notes as in effect on the Original Closing Date.  Notwithstanding the
foregoing, Borrower may voluntarily prepay, redeem or purchase Senior Secured
Notes after the Closing Date utilizing the cash proceeds of the Term Loans.

 

7.19.        State of Organization.


 

Change the State in which it is incorporated or otherwise organized, unless it
has given Agent not less than thirty (30) days prior written notice thereof.

 

7.20.        Other Agreements.


 

Enter into any material amendment, waiver or modification of the Factoring
Agreement or any related agreements.

 

VIII.        CONDITIONS PRECEDENT.


 

8.1.          Closing Conditions.


 

The amendment and restatement of the Original Financing Agreement as set forth
herein shall become effective only upon, and the agreement of (i) CCM to make
Revolving Advances and (ii) Term Lender to extend the Term Loans is subject to
the satisfaction, or waiver by Lenders and the Term Lender, of the following
conditions precedent:

 


(A)           NOTES.  AGENT SHALL HAVE RECEIVED THE NOTES DULY EXECUTED AND
DELIVERED BY AN AUTHORIZED OFFICER OF BORROWER;


 


(B)           SEARCHES.  AGENT SHALL HAVE RECEIVED UCC, TAX AND JUDGMENT LIEN
SEARCHES WITH RESPECT TO EACH LOAN PARTY IN SUCH JURISDICTIONS AS AGENT SHALL
REQUIRE, AND THE RESULTS OF SUCH SEARCHES SHALL BE SATISFACTORY TO AGENT;


 


(C)           CORPORATE PROCEEDINGS OF LOAN PARTIES.  AGENT SHALL HAVE RECEIVED
A COPY OF THE RESOLUTIONS, IN FORM AND SUBSTANCE REASONABLY SATISFACTORY TO
AGENT, OF THE BOARD OF DIRECTORS (OR EQUIVALENT AUTHORITY) OF EACH LOAN PARTY
AUTHORIZING (I) THE EXECUTION, DELIVERY AND PERFORMANCE OF THIS AGREEMENT AND
THE OTHER DOCUMENTS, THE NOTES AND ANY RELATED AGREEMENTS AND (II) THE GRANTING
BY EACH LOAN PARTY OF THE SECURITY INTERESTS IN AND LIENS UPON THE COLLATERAL,
IN EACH CASE CERTIFIED BY THE SECRETARY OR AN ASSISTANT SECRETARY OF EACH LOAN
PARTY AS OF THE CLOSING DATE; AND, SUCH CERTIFICATE SHALL STATE THAT THE
RESOLUTIONS THEREBY CERTIFIED HAVE NOT BEEN AMENDED, MODIFIED, REVOKED OR
RESCINDED AS OF THE DATE OF SUCH CERTIFICATE;

 

64

--------------------------------------------------------------------------------



 


(D)           INCUMBENCY CERTIFICATES OF LOAN PARTIES.  AGENT SHALL HAVE
RECEIVED A CERTIFICATE OF THE SECRETARY OR AN ASSISTANT SECRETARY OF EACH LOAN
PARTY, DATED THE CLOSING DATE, AS TO THE INCUMBENCY AND SIGNATURE OF THE
OFFICERS OF EACH LOAN PARTY EXECUTING THIS AGREEMENT, ANY CERTIFICATE OR OTHER
DOCUMENTS TO BE DELIVERED BY IT PURSUANT HERETO, TOGETHER WITH EVIDENCE OF THE
INCUMBENCY OF SUCH SECRETARY OR ASSISTANT SECRETARY;


 


(E)           ORGANIZATIONAL DOCUMENTS.  AGENT SHALL HAVE RECEIVED A COPY OF THE
ORGANIZATION DOCUMENTS OF EACH LOAN PARTY, AND ALL AMENDMENTS THERETO, CERTIFIED
BY THE SECRETARY OF STATE OR OTHER APPROPRIATE OFFICIAL OF ITS JURISDICTION OF
ORGANIZATION TOGETHER WITH COPIES OF THE BYLAWS OR OPERATING AGREEMENT, AS
APPLICABLE, OF EACH LOAN PARTY, CERTIFIED AS ACCURATE AND COMPLETE BY THE
SECRETARY OF EACH LOAN PARTY;


 


(F)            GOOD STANDING CERTIFICATES.  AGENT SHALL HAVE RECEIVED GOOD
STANDING CERTIFICATES (OR THE EQUIVALENT THEREOF) FOR EACH LOAN PARTY DATED NOT
MORE THAN THIRTY (30) DAYS PRIOR TO THE CLOSING DATE, ISSUED BY THE SECRETARY OF
STATE OR OTHER APPROPRIATE OFFICIAL OF EACH LOAN PARTY’S JURISDICTION OF
ORGANIZATION AND EACH JURISDICTION WHERE THE CONDUCT OF EACH LOAN PARTY’S
BUSINESS ACTIVITIES OR THE OWNERSHIP OF ITS PROPERTIES NECESSITATES
QUALIFICATION, EXCEPT WHERE THE FAILURE TO QUALIFY COULD NOT REASONABLY BE
EXPECTED TO HAVE A MATERIAL ADVERSE EFFECT;


 


(G)           LEGAL OPINION.  AGENT SHALL HAVE RECEIVED THE EXECUTED LEGAL
OPINION OF ZUKERMAN GORE BRANDEIS & CROSSMAN, LLP, SPECIAL COUNSEL TO THE LOAN
PARTIES, IN FORM AND SUBSTANCE REASONABLY SATISFACTORY TO AGENT WHICH SHALL
COVER SUCH MATTERS INCIDENT TO THE TRANSACTIONS CONTEMPLATED BY THIS AGREEMENT
AND THE OTHER DOCUMENTS AS AGENT AND TERM LENDER MAY REASONABLY REQUIRE AND EACH
LOAN PARTY HEREBY AUTHORIZES AND DIRECTS SUCH COUNSEL TO DELIVER SUCH OPINIONS
TO AGENT AND LENDERS AND TERM LENDER;


 


(H)           NO LITIGATION.  NO LITIGATION, INVESTIGATION OR PROCEEDING BEFORE
OR BY ANY ARBITRATOR OR GOVERNMENTAL BODY SHALL BE CONTINUING OR THREATENED IN
WRITING AGAINST ANY LOAN PARTY OR AGAINST THE OFFICERS OR DIRECTORS OF ANY LOAN
PARTY IN CONNECTION WITH THIS AGREEMENT AND/OR THE OTHER DOCUMENTS OR ANY OF THE
TRANSACTIONS CONTEMPLATED THEREBY AND WHICH COULD REASONABLY BE EXPECTED TO HAVE
A MATERIAL ADVERSE EFFECT;


 


(I)            FEES AND EXPENSES.  AGENT SHALL HAVE RECEIVED ALL FEES PAYABLE TO
AGENT, LENDERS OR TERM LENDER ON OR PRIOR TO THE CLOSING DATE PURSUANT TO
ARTICLE III AND ALL OTHER FEES AND EXPENSES INCURRED BY AGENT IN CONNECTION WITH
THE TRANSACTIONS DESCRIBED IN THIS AGREEMENT ON OR PRIOR TO THE CLOSING DATE;


 


(J)            CONSENTS.  AGENT SHALL HAVE RECEIVED ANY AND ALL CONSENTS
NECESSARY TO PERMIT THE EFFECTUATION OF THE TRANSACTIONS CONTEMPLATED BY THIS
AGREEMENT AND THE OTHER DOCUMENTS; AND, AGENT SHALL HAVE RECEIVED SUCH CONSENTS
AND WAIVERS OF SUCH THIRD PARTIES AS MIGHT ASSERT CLAIMS WITH RESPECT TO THE
COLLATERAL, AS AGENT AND ITS COUNSEL MAY REASONABLY REQUEST;


 


(K)           NO MATERIAL ADVERSE CHANGE.  (I) SINCE JUNE 30, 2009, THERE SHALL
NOT HAVE OCCURRED ANY EVENT, CONDITION OR STATE OF FACTS, WITH RESPECT TO
BORROWER OR ANY LOAN PARTY, WHICH COULD REASONABLY BE EXPECTED TO HAVE A
MATERIAL ADVERSE EFFECT; AND (II) NO

 

65

--------------------------------------------------------------------------------



 


REPRESENTATIONS MADE OR INFORMATION SUPPLIED TO AGENT AND LENDERS OR TERM LENDER
SHALL HAVE BEEN PROVEN TO BE INACCURATE OR MISLEADING IN ANY MATERIAL RESPECT;


 


(L)            CLOSING CERTIFICATE.  AGENT SHALL HAVE RECEIVED A CLOSING
CERTIFICATE SIGNED BY THE CHIEF FINANCIAL OFFICER OF LOAN PARTIES DATED AS OF
THE CLOSING DATE, STATING THAT (I) ALL REPRESENTATIONS AND WARRANTIES SET FORTH
IN THIS AGREEMENT AND THE OTHER DOCUMENTS ARE TRUE AND CORRECT ON AND AS OF SUCH
DATE, AND (II) EACH LOAN PARTY IS ON SUCH DATE IN COMPLIANCE WITH ALL THE TERMS
AND PROVISIONS SET FORTH IN THIS AGREEMENT AND THE OTHER DOCUMENTS AND (III) ON
SUCH DATE NO DEFAULT OR EVENT OF DEFAULT HAS OCCURRED OR IS CONTINUING;


 

(m)          Intentionally Omitted.


 


(N)           OTHER.  ALL CORPORATE AND OTHER PROCEEDINGS, AND ALL DOCUMENTS,
INSTRUMENTS AND OTHER LEGAL MATTERS IN CONNECTION WITH THE TRANSACTIONS
DESCRIBED IN THIS AGREEMENT SHALL BE REASONABLY SATISFACTORY IN FORM AND
SUBSTANCE TO AGENT, LENDERS, TERM LENDER AND THEIR RESPECTIVE COUNSEL.


 

Each Lender and Term Lender, by delivering its signature page to this Agreement
and funding a Loan on the Closing Date, shall be deemed to have acknowledged
receipt of, and consented to and approved this Agreement and each Other Document
and each other document required to be approved by any Agent, the Required
Lenders, Term Lender or Lenders, as applicable on the Closing Date.

 

8.2.          Conditions to Each Advance and Each of the Term Loans.


 

The agreement of Lenders to make any Advance requested to be made on any date,
and the agreement of Term Lender to make any Term Loans, is subject to the
satisfaction of the following conditions precedent as of the date such Advance
or Term Loans is made:

 


(A)           REPRESENTATIONS AND WARRANTIES.  EACH OF THE REPRESENTATIONS AND
WARRANTIES MADE BY ANY LOAN PARTY IN OR PURSUANT TO THIS AGREEMENT AND ANY
RELATED AGREEMENTS TO WHICH IT IS A PARTY, AND EACH OF THE REPRESENTATIONS AND
WARRANTIES CONTAINED IN ANY CERTIFICATE, DOCUMENT OR FINANCIAL OR OTHER
STATEMENT FURNISHED AT ANY TIME UNDER OR IN CONNECTION WITH THIS AGREEMENT OR
ANY RELATED AGREEMENT SHALL BE TRUE AND CORRECT IN ALL MATERIAL RESPECTS ON AND
AS OF SUCH DATE AS IF MADE ON AND AS OF SUCH DATE (UNLESS SUCH REPRESENTATION OR
WARRANTY IS STATED TO BE TRUE AS OF AN EARLIER DATE, IN WHICH CASE IT SHALL HAVE
BEEN TRUE AS OF SUCH DATE);


 


(B)           NO DEFAULT.  NO EVENT OF DEFAULT OR DEFAULT SHALL HAVE OCCURRED
AND BE CONTINUING ON SUCH DATE, OR WOULD EXIST AFTER GIVING EFFECT TO THE
ADVANCES REQUESTED TO BE MADE, ON SUCH DATE; PROVIDED, HOWEVER THAT LENDERS IN
THEIR SOLE DISCRETION, MAY CONTINUE TO MAKE ADVANCES NOTWITHSTANDING THE
EXISTENCE OF AN EVENT OF DEFAULT OR DEFAULT AND THAT ANY ADVANCES SO MADE SHALL
NOT BE DEEMED A WAIVER OF ANY SUCH EVENT OF DEFAULT OR DEFAULT; AND


 


(C)           MAXIMUM AMOUNTS.  IN THE CASE OF ANY REVOLVING ADVANCES REQUESTED
TO BE MADE, AFTER GIVING EFFECT THERETO, THE AGGREGATE REVOLVING ADVANCES SHALL
NOT EXCEED THE MAXIMUM AMOUNT OF REVOLVING ADVANCES PERMITTED UNDER SECTION 2.1 
IN THE CASE OF ANY TERM LOANS REQUESTED TO BE MADE, AFTER GIVING EFFECT THERETO,
THE AGGREGATE PRINCIPAL AMOUNT OF THE TERM LOANS AT ANY TIME EXTENDED SHALL NOT
EXCEED THE SUM OF $5,000,000.

 

66

--------------------------------------------------------------------------------


 

Each request for an Advance and/or any Term Loans by Borrower hereunder shall
constitute a representation and warranty by Loan Parties as of the date of such
Advance and/or Term Loans that the conditions contained in this subsection shall
have been satisfied.

 

8.3.          Conditions to Each Term Loan.


 

The agreement or the Term Lender to make any Term Loan requested to be made on
any date is subject to the satisfaction of the condition precedent, as of the
date such Term Loan is made, that the original principal amount of such Term
Loan does not exceed the lesser of:  (i) the unused portion of the Term Loan
Commitment at such time; and (ii) the aggregate purchase price for the Senior
Secured Notes to be purchased with the proceeds of such Term Loan, plus accrued
interest payable on such Senior Secured Notes, plus the fees and expenses of
such purchase.

 


IX.           INFORMATION AS TO BORROWER.


 

Each Loan Party shall, until satisfaction in full of the Obligations and the
termination of this Agreement:

 

9.1.          Disclosure of Material Matters.


 

Immediately upon learning thereof, report to Agent all matters materially
affecting the value, enforceability or collectability of any material portion of
the Collateral including, without limitation, any Loan Party’s reclamation or
repossession of, or the return to any Loan Party of, a material amount of goods
or claims or disputes asserted by any Customer or other obligor with respect to
any material amount of Receivables.

 

9.2.          Schedules.


 


(A)           DELIVER TO AGENT, ON OR BEFORE THE TWENTIETH (20TH) DAY OF EACH
MONTH AS AND FOR THE PRIOR MONTH (OR MORE FREQUENTLY IF REQUIRED BY AGENT),
(I) A BORROWING BASE CERTIFICATE (WHICH SHALL BE CALCULATED AS OF THE LAST DAY
OF THE IMMEDIATELY PRECEDING MONTH AND WHICH SHALL NOT BE BINDING UPON AGENT OR
RESTRICTIVE OF AGENT’S RIGHTS UNDER THIS AGREEMENT), (II) ACCOUNTS RECEIVABLE
AGINGS, (III) ACCOUNTS PAYABLE AGINGS, (IV) INVENTORY REPORTS AND
(IV) MANAGEMENT REPORTS SETTING FORTH THE ORDER, SHIPPING AND PRODUCTION
POSITION OF LOAN PARTIES.  IN ADDITION, EACH LOAN PARTY SHALL DELIVER TO AGENT
AT SUCH INTERVALS AS AGENT MAY REQUIRE:  (I) CONFIRMATORY ASSIGNMENT SCHEDULES,
(II) COPIES OF CUSTOMER’S INVOICES, (III) EVIDENCE OF SHIPMENT OR DELIVERY, AND
(IV) SUCH FURTHER SCHEDULES, DOCUMENTS AND/OR INFORMATION REGARDING THE
COLLATERAL AS AGENT MAY REQUIRE INCLUDING, WITHOUT LIMITATION, TRIAL BALANCES
AND TEST VERIFICATIONS.  IN ADDITION TO THE FOREGOING, LOAN PARTIES SHALL
DELIVER A BORROWING BASE CERTIFICATE TO AGENT WITHIN FIVE (5) DAYS OF THE
CLOSING DATE. AGENT SHALL HAVE THE RIGHT TO CONFIRM AND VERIFY ALL RECEIVABLES
BY ANY MANNER AND THROUGH ANY MEDIUM IT CONSIDERS ADVISABLE AND DO WHATEVER IT
MAY DEEM REASONABLY NECESSARY TO PROTECT ITS INTERESTS HEREUNDER SO LONG AS IT
ACTS IN GOOD FAITH AND OTHERWISE ACCORDANCE WITH THE TERMS OF THIS AGREEMENT.
AGENT SHALL PROVIDE COPIES OF THE FOREGOING MATERIALS TO EACH LENDER WITH A
COMMITMENT PERCENTAGE

 

67

--------------------------------------------------------------------------------



 


WITH RESPECT TO REVOLVING ADVANCES THAT IS GREATER THAN ZERO, PROMPTLY AFTER
RECEIPT FROM BORROWER.


 


(B)           THE ITEMS TO BE PROVIDED UNDER SECTION 9.2(A) ARE TO BE IN FORM
SATISFACTORY TO AGENT AND EXECUTED BY EACH LOAN PARTY AND DELIVERED TO AGENT
FROM TIME TO TIME SOLELY FOR AGENT’S CONVENIENCE IN MAINTAINING RECORDS OF THE
COLLATERAL, AND ANY LOAN PARTY’S FAILURE TO DELIVER ANY OF SUCH ITEMS TO AGENT
SHALL NOT AFFECT, TERMINATE, MODIFY OR OTHERWISE LIMIT AGENT’S LIEN WITH RESPECT
TO THE COLLATERAL.


 

9.3.          Environmental Reports.


 

Furnish Agent, concurrently with the delivery of the financial statements
referred to in Sections 9.7 and 9.8, with a certificate signed by the President
of each Loan Party stating, to the best of his knowledge, that each Loan Party
is in compliance in all material respects with all federal, state and local laws
relating to environmental protection and control and occupational safety and
health.  To the extent any Loan Party is not in compliance in all material
respects with the foregoing laws, the certificate shall set forth with
specificity all areas of non-compliance and the proposed action Loan Parties
will implement in order to achieve full compliance.

 

9.4.          Litigation.


 

Promptly notify Agent in writing of any litigation, suit or administrative
proceeding affecting any Loan Party, whether or not the claim is covered by
insurance which in any such case could reasonably be expected to have a Material
Adverse Effect.

 

9.5.          Material Occurrences.


 

Promptly notify Agent in writing upon the occurrence of (a) any Event of Default
or Default; (b) any event of default under the Senior Note Documentation;
(c) any event which with the giving of notice or lapse of time, or both, would
constitute an event of default under the Senior Note Documentation; (d) any
event, development or circumstance whereby any financial statements or other
reports furnished to Agent fail in any material respect to present fairly, in
accordance with GAAP consistently applied, the financial condition or operating
results of any Loan Party as of the date of such statements; (e) any accumulated
retirement plan funding deficiency which, if such deficiency continued for two
plan years and was not corrected as provided in Section 4971 of the Code, could
subject any Loan Party to a tax imposed by Section 4971 of the Code; (f) each
and every default of which a Loan Party has received a default notice which
might result in the acceleration of the maturity of any Indebtedness in excess
of $1,000,000, including the names and addresses of the holders of such
Indebtedness with respect to which there is a default existing or with respect
to which the maturity has been or could be accelerated, and the amount of such
Indebtedness; and (g) any other development in the business or affairs of any
Loan Parties which could reasonably be expected to have a Material Adverse
Effect; in each case describing the nature thereof and the action Loan Parties
propose to take with respect thereto.

 

68

--------------------------------------------------------------------------------


 

9.6.          Government Receivables.

 

Notify Agent immediately if any of its Receivables in excess of $500,000 arise
out of contracts between any Loan Party and the United States, any state, or any
department, agency or instrumentality of any of them.

 

9.7.          Annual Audited Financial Statements.


 

Furnish Agent and Lenders and Term Lender within one hundred twenty (120) days
after the end of each fiscal year of Loan Parties annual information that would
be required to be contained in a filing with the SEC on Form 10-K if Borrower
was required to file such form, including a “Management’s Discussion and
Analysis of Financial Condition and Results of Operations” that describes the
financial condition and results of the Loan Parties on a Consolidated Basis
(showing in reasonable detail, either on the face of the financial statements or
in the footnotes thereto and in Management’s Discussion and Analysis of
Financial Condition and Results of Operations, the financial condition and
results of operations of Borrower and its Restricted Subsidiaries (as that term
is defined in the Senior Note Indenture) separate from the financial condition
and results of operations of the Unrestricted Subsidiaries (as that term is
defined in the Senior Note Indenture) of the Borrower, if any), audited by an
independent public accounting firm selected by Loan Parties and satisfactory to
Agent (the “Accountants”).   The report of the Accountants shall be accompanied
by a statement of the Accountants certifying that (i) they have caused the
Agreement to be reviewed, and (ii) in making the examination upon which such
report was based either no information came to their attention which to their
knowledge constituted an Event of Default or a Default under this Agreement or
any related agreement or, if such information came to their attention,
specifying any such Default or Event of Default, its nature, when it occurred
and whether it is continuing, and such report shall contain or have appended
thereto calculations which set forth Loan Parties’ compliance with the
requirements or restrictions imposed by Section 6.8.  In addition, the reports
shall be accompanied by a certificate of Borrower’s Chief Financial Officer
which shall state that, based on an examination sufficient to permit him to make
an informed statement, no Default or Event of Default exists, or, if such is not
the case, specifying such Default or Event of Default, its nature, when it
occurred, whether it is continuing and the steps being taken by Loan Parties
with respect to such event, and such certificate shall have appended thereto
calculations which set forth Loan Parties’ compliance with the requirements or
restrictions imposed by Section 6.8.

 

9.8.          Semi-Annual Reviewed Financial Statements.


 

Furnish to Agent and Lenders and Term Lender within one hundred twenty (120)
days after the end of the second fiscal quarter of Loan Parties quarterly
information that would be required to be contained in a filing with the SEC on
Form 10-Q if Borrower were required to file such forms, including a
“Management’s Discussion and Analysis of Financial Condition and Results of
Operations” that describes the financial condition and results of operations of
Loan Parties on a Consolidated Basis (showing in reasonable detail, either on
the face of the financial statements or in the footnotes thereto and in
Management’s Discussion and Analysis of Financial Condition and Results of
Operations, the financial condition and results of operations of Borrower and
its Restricted Subsidiaries (as that term is defined in the Senior Note
Indenture) separate from the financial condition and results of operations of
the Unrestricted Subsidiaries (as that term is defined in the Senior Note
Indenture) of the Borrower, if any), reviewed by the Accountants.  In addition
to the financial information provided above, Borrower will provide a

 

69

--------------------------------------------------------------------------------


 

balance sheet, statement of income and equityholders’ equity and statement of
cash flow setting forth a comparison of the figures for (x) the current
year-to-date with the figures for (y) the same year-to-date period of the
immediately preceding fiscal year, and (z) the projections for such year-to-date
period delivered pursuant to Section 9.12.  The financial statements shall be
accompanied by a certificate signed by the Chief Financial Officer of Borrower,
which shall state that, based on an examination sufficient to permit him to make
an informed statement, no Default or Event of Default exists, or, if such is not
the case, specifying such Default or Event of Default, its nature, when it
occurred, whether it is continuing and the steps being taken by Loan Parties
with respect to such default and, such certificate shall have appended thereto
calculations which set forth Loan Parties’ compliance with the requirements or
restrictions imposed by Section 6.8.

 

9.9.          Quarterly Internally Prepared Financial Statements.


 

Furnish Agent and Lenders and Term Lender within sixty (60) days after the end
of each first and third fiscal quarter of Loan Parties, an unaudited balance
sheet of Loan Parties on a Consolidated Basis and unaudited statements of income
and equityholders’ equity and cash flow of Loan Parties on a Consolidated Basis
reflecting results of operations from the beginning of the fiscal year to the
end of such fiscal quarter and for such fiscal quarter prepared on a basis
consistent with prior practices and complete and correct in all material
respects, subject to normal and recurring year end adjustments that individually
and in the aggregate are not material to the business of Loan Parties.  Each
such balance sheet, statement of income and stockholders’ equity and statement
of cash flow shall set forth a comparison of the figures for (w) the current
fiscal period and (x) the current year-to-date with the figures for (y) the same
fiscal period and year-to-date period of the immediately preceding fiscal year
and (z) the projections for such fiscal period and year-to-date period delivered
pursuant to Section or Section 9.12, as applicable.  The financial statements
shall be accompanied by a certificate of Borrower’s Chief Financial Officer,
which shall state that, based on an examination sufficient to permit him to make
an informed statement, no Default or Event of Default exists, or, if such is not
the case, specifying such Default or Event of Default, its nature, when it
occurred, whether it is continuing and the steps being taken by Loan Parties
with respect to such event and, such certificate shall have appended thereto
calculations which set forth Loan Parties’ compliance with the requirements or
restrictions imposed by Section 6.8.

 

9.10.        Other Reports.


 

Furnish Agent as soon as available, but in any event within ten (10) days after
the issuance thereof, with copies of (i) such financial statements, reports and
returns as Loan Parties shall send to their stockholders or members and (ii) all
notices sent pursuant to the Senior Note Documentation.

 

9.11.        Additional Information.


 

Furnish Agent with such additional information as Agent shall reasonably request
in order to enable Agent to determine whether the terms, covenants, provisions
and conditions of this Agreement and the Notes have been complied with by Loan
Parties including, without limitation and without the necessity of any request
by Agent, (a) copies of all environmental

 

70

--------------------------------------------------------------------------------


 

audits and reviews, (b) at least thirty (30) days prior thereto, notice of any
Loan Party’s opening of any new office or place of business or any Loan Party’s
closing of any existing office or place of business, and (c) promptly upon any
Loan Party’s learning thereof, notice of any labor dispute to which any Loan
Party may become a party, any strikes or walkouts relating to any of its plants
or other facilities, or the expiration of any labor contract to which any Loan
Party is a party or by which any Loan Party is bound, in the case of this clause
(c), which could reasonably be expected to have a Material Adverse Effect.

 

9.12.        Projected Operating Budget.


 

Furnish Agent, no later than May 31 of each year, a month by month projected
operating budget and cash flow of Loan Parties on a Consolidated Basis for the
fiscal year to commence on the succeeding July 1 (including an income statement
for each month and a balance sheet as at the end of the last month in each
fiscal quarter and proposed business plan for such fiscal year including,
without limitation, Letters of Credit anticipated to be required during each
such period), such projections to be accompanied by a certificate signed by the
President or Chief Financial Officer of each Loan Party to the effect that such
projections have been prepared on the basis of sound financial planning practice
consistent with past budgets and financial statements and that such officer has
no reason to question the reasonableness of any material assumptions on which
such projections were prepared.  In addition, Loan Parties will provide Agent
with such projections and business plans as and when requested by Agent in
connection with any request by Loan Parties to increase or permanently reduce
the amount of Advances available under this Agreement.  All such projections and
business plans are subject to the written approval of Agent in its sole
discretion before such projections and business plans shall be effective for
purposes of this Agreement.

 

9.13.        Variances From Operating Budget.


 

Furnish Agent, concurrently with the delivery of the financial statements
referred to in Section 9.7, 9.8 and 9.9, a written report summarizing all
material variances from budgets submitted by Loan Parties pursuant to
Section 9.12, and a discussion and analysis by management with respect to such
variances.

 

9.14.        Notice of Suits, Adverse Events.


 

Furnish Agent with prompt notice of (i) any lapse or other termination of any
Consent issued to any Loan Party by any Governmental Body or any other Person
that is material to the operation of any Loan Party’s business, (ii) any refusal
by any Governmental Body or any other Person to renew or extend any such
Consent; and (iii) copies of any periodic or special reports filed by any Loan
Party with any Governmental Body or Person, if such reports indicate any
material change in the business, operations, affairs or condition of any Loan
Party, or if copies thereof are requested by Agent or any Lender or Term Lender,
and (iv) copies of any material notices and other communications from any
Governmental Body or Person which specifically relate to any Loan Parties.

 

71

--------------------------------------------------------------------------------


 

9.15.        ERISA Notices and Requests.

 

Furnish Agent with immediate written notice in the event that (i) any Loan Party
or any member of the Controlled Group knows or has reason to know that a
Termination Event has occurred, together with a written statement describing
such Termination Event and the action, if any, which such Loan Party or member
of the Controlled Group has taken, is taking, or proposes to take with respect
thereto and, when known, any action taken or threatened by the Internal Revenue
Service, Department of Labor or PBGC with respect thereto, (ii) any Loan Party
or any member of the Controlled Group knows or has reason to know that a
prohibited transaction (as defined in Sections 406 of ERISA and 4975 of the
Code) has occurred together with a written statement describing such transaction
and the action which such Loan Party or any member of the Controlled Group has
taken, is taking or proposes to take with respect thereto, (iii) a funding
waiver request has been filed with respect to any Plan together with all
communications received by any Loan Party or any member of the Controlled Group
with respect to such request, (iv) any increase in the benefits of any existing
Plan or the establishment of any new Plan or the commencement of contributions
to any Plan to which any Loan Party or any member of the Controlled Group was
not previously contributing shall occur, (v) any Loan Party or any member of the
Controlled Group shall receive from the PBGC a notice of intention to terminate
a Plan or to have a trustee appointed to administer a Plan, together with copies
of each such notice, (vi) any Loan Party or any member of the Controlled Group
shall receive any favorable or unfavorable determination letter from the
Internal Revenue Service regarding the qualification of a Plan under
Section 401(a) of the Code, together with copies of each such letter; (vii) any
Loan Party or any member of the Controlled Group shall receive a notice
regarding the imposition of withdrawal liability, together with copies of each
such notice; (viii) any Loan Party or any member of the Controlled Group shall
fail to make a required installment or any other required payment under
Section 412 of the Code on or before the due date for such installment or
payment; (ix) any Loan Party or any member of the Controlled Group knows that
(a) a Multiemployer Plan has been terminated, (b) the administrator or plan
sponsor of a Multiemployer Plan intends to terminate a Multiemployer Plan, or
(c) the PBGC has instituted or will institute proceedings under Section 4042 of
ERISA to terminate a Multiemployer Plan.

 

9.16.        Additional Documents.


 

Execute and deliver to Agent, upon request, such documents and agreements as
Agent may, from time to time, reasonably request to carry out the purposes,
terms or conditions of this Agreement.

 


X.            EVENTS OF DEFAULT.


 

The occurrence of any one or more of the following events shall constitute an
“Event of Default”:

 

10.1         FAILURE BY ANY LOAN PARTY TO PAY ANY PRINCIPAL OR INTEREST ON THE
OBLIGATIONS WHEN DUE, WHETHER AT MATURITY OR BY REASON OF ACCELERATION PURSUANT
TO THE TERMS OF THIS AGREEMENT OR BY NOTICE OF INTENTION TO PREPAY, OR BY
REQUIRED PREPAYMENT OR FAILURE TO PAY ANY OTHER LIABILITIES OR MAKE ANY OTHER
PAYMENT, FEE OR CHARGE PROVIDED FOR HEREIN WHEN DUE OR IN ANY OTHER DOCUMENT;

 

72

--------------------------------------------------------------------------------


 

10.2         (I) FAILURE BY ANY LOAN PARTY TO PERFORM, KEEP OR OBSERVE ANY
PROVISION OF SECTIONS 4.2, 4.3, 4.4, 4.5, 4.6, 4.9 (EXCEPT WITH RESPECT TO THE
(X) FIRST SENTENCE THEREOF IF NON-COMPLIANCE HAS NOT, IN AGENT’S REASONABLE
CREDIT JUDGMENT, RESULTED IN A MATERIAL ADVERSE EFFECT, AND (Y) SECOND SENTENCE
THEREOF), 4.10, 4.11, 6.8, ARTICLE VII OR (II) ANY REPRESENTATION OR WARRANTY
MADE OR DEEMED MADE BY ANY LOAN PARTY IN THIS AGREEMENT OR ANY RELATED AGREEMENT
OR IN ANY CERTIFICATE, DOCUMENT OR FINANCIAL OR OTHER STATEMENT FURNISHED AT ANY
TIME IN CONNECTION HEREWITH OR THEREWITH SHALL PROVE TO HAVE BEEN MISLEADING IN
ANY MATERIAL RESPECT ON THE DATE WHEN MADE OR DEEMED TO HAVE BEEN MADE;

 

10.3         FAILURE BY ANY LOAN PARTY TO (I) FURNISH FINANCIAL INFORMATION WHEN
DUE OR WHEN REQUESTED WHICH IS UNREMEDIED FOR A PERIOD OF FIFTEEN (15) DAYS, OR
(II) PERMIT THE INSPECTION OF ITS BOOKS OR RECORDS;

 

10.4         ISSUANCE OF A NOTICE OF LIEN, LEVY, ASSESSMENT, INJUNCTION OR
ATTACHMENT (OTHER THAN PERMITTED ENCUMBRANCES) AGAINST A MATERIAL PORTION OF ANY
LOAN PARTY’S PROPERTY WHICH IS NOT STAYED OR LIFTED WITHIN THIRTY (30) DAYS;

 

10.5         FAILURE OR NEGLECT OF ANY LOAN PARTY TO PERFORM, KEEP OR OBSERVE
ANY TERM, PROVISION, CONDITION, COVENANT HEREIN CONTAINED, OR CONTAINED IN ANY
OTHER DOCUMENT, NOW OR HEREAFTER ENTERED INTO BETWEEN ANY LOAN PARTY, AGENT
AND/OR ANY LENDER OR TERM LENDER (TO THE EXTENT SUCH BREACH IS NOT OTHERWISE
EMBODIED IN ANY OTHER PROVISION OF THIS ARTICLE X FOR WHICH A DIFFERENT GRACE OR
CURE PERIOD IS SPECIFIED OR WHICH CONSTITUTE AN IMMEDIATE EVENT OF DEFAULT UNDER
THIS AGREEMENT OR THE OTHER DOCUMENTS), WHICH IS NOT CURED WITHIN TWENTY (20)
DAYS AFTER THE OCCURRENCE OF SUCH EVENT OF DEFAULT;

 

10.6         ANY JUDGMENT OR JUDGMENTS ARE RENDERED OR JUDGMENT LIENS FILED
AGAINST ONE OR MORE OF LOAN PARTIES FOR AN AGGREGATE AMOUNT IN EXCESS OF
$1,000,000 WHICH WITHIN THIRTY (30) DAYS OF SUCH RENDERING OR FILING IS NOT
EITHER SATISFIED, STAYED OR DISCHARGED OF RECORD;

 

10.7         ANY LOAN PARTY SHALL (I) APPLY FOR, CONSENT TO OR SUFFER THE
APPOINTMENT OF, OR THE TAKING OF POSSESSION BY, A RECEIVER, CUSTODIAN, TRUSTEE,
LIQUIDATOR OR SIMILAR FIDUCIARY OF ITSELF OR OF ALL OR A SUBSTANTIAL PART OF ITS
PROPERTY, (II) MAKE A GENERAL ASSIGNMENT FOR THE BENEFIT OF CREDITORS,
(III) COMMENCE A VOLUNTARY CASE UNDER ANY STATE OR FEDERAL BANKRUPTCY LAWS (AS
NOW OR HEREAFTER IN EFFECT), (IV) BE ADJUDICATED A BANKRUPT OR INSOLVENT,
(V) FILE A PETITION SEEKING TO TAKE ADVANTAGE OF ANY OTHER LAW PROVIDING FOR THE
RELIEF OF DEBTORS, (VI) ACQUIESCE TO, OR FAIL TO HAVE DISMISSED, WITHIN
FORTY-FIVE (45) DAYS, ANY PETITION FILED AGAINST IT IN ANY INVOLUNTARY CASE
UNDER SUCH BANKRUPTCY LAWS, OR (VII) TAKE ANY ACTION FOR THE PURPOSE OF
EFFECTING ANY OF THE FOREGOING;

 

10.8         ANY LOAN PARTY SHALL ADMIT IN WRITING ITS INABILITY, OR BE
GENERALLY UNABLE, TO PAY ITS DEBTS AS THEY BECOME DUE OR CEASE OPERATIONS OF ITS
PRESENT BUSINESS;

 

10.9         INTENTIONALLY OMITTED;

 

10.10       INTENTIONALLY OMITTED;

 

10.11       ANY LIEN CREATED HEREUNDER OR PROVIDED FOR HEREBY OR UNDER ANY OTHER
DOCUMENT FOR ANY REASON CEASES TO BE OR IS NOT A VALID AND PERFECTED LIEN HAVING
A FIRST PRIORITY INTEREST, EXCEPT WITH RESPECT TO LIENS ON COLLATERAL SUBJECT TO
SUCH PERMITTED ENCUMBRANCES WHICH

 

73

--------------------------------------------------------------------------------


 

PURSUANT TO PROVISIONS OF THIS AGREEMENT, MAY BE SENIOR TO THE LIENS IN FAVOR OF
AGENT FOR THE BENEFIT OF ISSUERS, LENDERS AND TERM LENDER;

 

10.12       AN EVENT OF DEFAULT HAS OCCURRED AND BEEN DECLARED UNDER THE SENIOR
NOTE DOCUMENTATION OR ANY FACTORING AGREEMENT WHICH DEFAULT SHALL NOT HAVE BEEN
CURED OR WAIVED WITHIN ANY APPLICABLE GRACE PERIOD AND FOR WHICH SENIOR NOTE
AGENT OR THE FACTOR, AS APPLICABLE, IS PERMITTED TO TAKE ACTION PURSUANT TO THE
TERMS OF THE SENIOR SECURED NOTES AS IN EFFECT ON THE CLOSING DATE OR ANY
FACTORING AGREEMENT, AS APPLICABLE;

 

10.13       A DEFAULT OF THE OBLIGATIONS OF ANY LOAN PARTY UNDER ANY OTHER
AGREEMENT TO WHICH IT IS A PARTY SHALL OCCUR WHICH COULD OR DOES RESULT IN AT
LEAST $1,000,000 OF INDEBTEDNESS BECOMING DUE AND PAYABLE PRIOR TO ITS SCHEDULED
MATURITY WHICH DEFAULT IS NOT CURED WITHIN ANY APPLICABLE GRACE PERIOD;

 

10.14       TERMINATION OR BREACH OF ANY GUARANTY, OR IF ANY GUARANTOR ATTEMPTS
TO TERMINATE, CHALLENGES THE VALIDITY OF, OR ITS LIABILITY UNDER, ANY GUARANTY;

 

10.15       ANY CHANGE OF CONTROL SHALL OCCUR;

 

10.16       ANY MATERIAL PROVISION OF THIS AGREEMENT SHALL, FOR ANY REASON,
CEASE TO BE VALID AND BINDING ON ANY LOAN PARTY, OR ANY LOAN PARTY SHALL SO
CLAIM IN WRITING TO AGENT;

 

10.17       (I) ANY GOVERNMENTAL BODY SHALL REVOKE, TERMINATE, SUSPEND OR
ADVERSELY MODIFY ANY LICENSE, PERMIT, PATENT TRADEMARK OR TRADENAME OF ANY LOAN
PARTY (THE CONTINUATION OF WHICH IS MATERIAL TO THE CONTINUATION OF ANY LOAN
PARTY’S BUSINESS), (II) ANY AGREEMENT WHICH IS NECESSARY OR MATERIAL TO THE
OPERATION OF ANY LOAN PARTY’S BUSINESS SHALL BE REVOKED OR TERMINATED AND NOT
REPLACED BY A SUBSTITUTE ACCEPTABLE TO AGENT WITHIN THIRTY (30) DAYS AFTER THE
DATE OF SUCH REVOCATION OR TERMINATION, AND SUCH REVOCATION OR TERMINATION AND
NON-REPLACEMENT WOULD REASONABLY BE EXPECTED TO HAVE A MATERIAL ADVERSE EFFECT;

 

10.18       ANY PORTION OF THE COLLATERAL HAVING A VALUE IN EXCESS OF $1,000,000
SHALL BE SEIZED OR TAKEN BY A GOVERNMENTAL BODY; OR

 

10.19       AN EVENT OR CONDITION SPECIFIED IN SECTION 7.16 OR SECTION 9.15
SHALL OCCUR OR EXIST WITH RESPECT TO ANY PLAN AND, AS A RESULT OF SUCH EVENT OR
CONDITION, TOGETHER WITH ALL OTHER SUCH EVENTS OR CONDITIONS, LOAN PARTIES OR
ANY MEMBER OF THE CONTROLLED GROUP SHALL INCUR, OR IN THE OPINION OF AGENT BE
REASONABLY LIKELY TO INCUR, A LIABILITY TO A PLAN OR THE PBGC (OR BOTH) WHICH,
IN THE REASONABLE JUDGMENT OF AGENT, WOULD HAVE A MATERIAL ADVERSE EFFECT.

 


XI.           LENDERS’ RIGHTS AND REMEDIES AFTER DEFAULT.


 

11.1.        Rights and Remedies.


 

Upon the occurrence of (i) an Event of Default pursuant to Section X.10.7, all
Obligations shall be immediately due and payable and this Agreement and the
obligation of Lenders to make Advances and the Term Lender to make any Term
Loans shall be deemed terminated, (ii) any of the other Events of Default and at
any time thereafter (such default not having previously been cured), at the
option of Required Lenders all Obligations shall be

 

74

--------------------------------------------------------------------------------


 

immediately due and payable and Required Lenders shall have the right to
terminate this Agreement and to terminate the obligation of Lenders to make
Advances and the Term Lender to make any Term Loans, and (iii) a filing of a
petition against any Loan Party in any involuntary case under any state or
federal bankruptcy laws, the obligation of Lenders to make Advances and the Term
Lender to make any Term Loans hereunder shall be terminated other than as may be
required by an appropriate order of the bankruptcy court having jurisdiction
over any Loan Party.  Upon the occurrence of any Event of Default, Agent shall
have the right to exercise any and all other rights and remedies provided for
herein, under the UCC and at law or equity generally, including, without
limitation, the right to foreclose the security interests granted herein and to
realize upon any Collateral by any available judicial procedure and/or to take
possession of and sell any or all of the Collateral with or without judicial
process.  Subject to Section 4.10, following the occurrence and during the
continuance of an Event of Default, Agent may enter any Loan Party’s premises or
other premises without legal process and, subject to applicable law, without
incurring liability to any Loan Party therefor, and Agent may thereupon, or at
any time thereafter, in its discretion without notice or demand, take the
Collateral and remove the same to such place as Agent may deem advisable and
Agent may require Loan Parties to make the Collateral available to Agent at a
convenient place.  With or without having the Collateral at the time or place of
sale, Agent may following the occurrence and during the continuance of an Event
of Default sell the Collateral, or any part thereof, at public or private sale,
at any time or place, in one or more sales, at such price or prices, and upon
such terms, either for cash, credit or future delivery, as Agent may elect. 
Except as to that part of the Collateral which is perishable or threatens to
decline speedily in value or is of a type customarily sold on a recognized
market, Agent shall give Loan Parties reasonable notification of such sale or
sales, it being agreed that in all events written notice mailed to Loan Parties
at least ten (10) days prior to such sale or sales is reasonable notification. 
At any public sale Agent or any Lender or Term Lender may bid for and become the
purchaser, and Agent, any Lender, Term Lender, or any other purchaser at any
such sale thereafter shall hold the Collateral sold absolutely free from any
claim or right of whatsoever kind, including any equity of redemption and such
right and equity are hereby expressly waived and released by each Loan Party. 
Agent may specifically disclaim any warranties of title or the like at any sale
of Collateral.  In connection with the exercise of the foregoing remedies, Agent
is granted permission to use all of each Loan Party’s trademarks, trade styles,
trade names, patents, patent applications, licenses, franchises and other
proprietary rights which are used in connection with (a) Inventory for the
purpose of disposing of such Inventory and (b) Equipment for the purpose of
completing the manufacture of unfinished goods.

 

11.2.        Allocation of Payments After Event of Default.


 

Notwithstanding any other provisions of this Agreement to the contrary, after
the occurrence and during the continuance of an Event of Default, all amounts
collected or received by Agent on account of the Obligations or any other
amounts outstanding under any of the Other Documents or in respect of the
Collateral shall be paid over or delivered by Agent as follows:

 

FIRST, to the payment of all reasonable out-of-pocket costs and expenses
(including without limitation, reasonable attorneys’ fees) of Agent in
connection with enforcing the rights of Term Lender and the Lenders under this
Agreement and the Other Documents and any protective advances made by Agent with
respect to the Collateral under or pursuant to the terms of this Agreement until
paid in full;

 

75

--------------------------------------------------------------------------------


 

SECOND, to payment of any fees owed to Agent until paid in full;

 

THIRD, to the payment of all Obligations (calculated after taking into account
the application of cash collateral held by Agent pursuant to Section 3.2(b))
relating to accrued fees and interest (including without limitation all interest
accruing after the commencement of any bankruptcy or similar proceeding whether
or not a claim for post-filing or post-petition interest is allowed in such
proceeding) on Advances other than Revolving Advances and the Term Loans until
paid in full;

 

FOURTH, to the payment of the outstanding principal amount of the Obligations
(including the payment or cash collateralization of any outstanding Letters of
Credit in an amount not to exceed 105% of the undrawn amount of such Letters of
Credit and calculated after taking into account the application of cash
collateral held by Agent pursuant to Section 3.2(b)), other than Revolving
Advances and Bank Products and the Term Loans, pro rata according to the
applicable Lenders’ Commitment Percentages, until paid in full;

 

FIFTH, to the payment of the outstanding amount of the Obligations consisting of
Bank Products, until paid in full;

 

SIXTH, to the payment of all Obligations relating to accrued fees and interest
(including without limitation all interest accruing after the commencement of
any bankruptcy or similar proceeding whether or not a claim for post-filing or
post-petition interest is allowed in such proceeding) on Revolving Advances
until paid in full;

 

SEVENTH, to the payment of the outstanding principal amount of Revolving
Advances, pro rata according to the applicable Lenders’ Commitment Percentages,
until paid in full;

 

EIGHTH, to the payment of all accrued fees and interest on the Term Loans owed
to Term Lender until paid in full;

 

NINTH, to the outstanding principal amount of the Term Loans owed to Term Lender
until paid in full;

 

TENTH, to all other Obligations and other obligations which shall have become
due and payable under the Other Documents or otherwise and not repaid pursuant
to clauses “FIRST” through “NINTH” above;

 

ELEVENTH, to the payment of the surplus, if any, to Borrower or whoever else may
be lawfully entitled to receive such surplus.

 

In carrying out the foregoing, (i) amounts received shall be applied in the
numerical order provided until exhausted prior to application to the next
succeeding category; (ii) each of the Lenders shall receive (so long as it is
not a Defaulting Lender) an amount equal to its pro rata share (based on the
proportion that the then outstanding Advances (excluding the Term Loan) held by
such Lender bears to the aggregate then outstanding Advances (excluding the Term
Loan)) of amounts available to be applied pursuant to clauses “THIRD”, “FOURTH”,
“FIFTH”, “SIXTH”, “SEVENTH” and “TENTH” above; (iii) Term Lender shall receive
an

 

76

--------------------------------------------------------------------------------


 

amount equal to its pro rata share (based on the proportion that the then
outstanding Term Loans held by such Term Lender bears to the aggregate then
outstanding Term Loans) of amounts available to be applied pursuant to clauses
“EIGHTH” and “NINTH” and (iv) to the extent that any amounts available for
distribution pursuant to clause “FOURTH” above are attributable to the issued
but undrawn amount of outstanding Letters of Credit in an amount greater than
the Cash Collateral previously received pursuant to Section 3.2(b), such amounts
shall be held by Agent in a cash collateral account and applied (A) first, to
reimburse the Issuer from time to time for any drawings under such Letters of
Credit and (B) then, following the expiration of all Letters of Credit, to all
other obligations of the types described in clauses “FIFTH” through “TENTH”
above in the manner provided in this Section 11.2.

 

For purposes of the foregoing, (other than clause “TENTH”), “paid in full” means
payment in cash of all amounts owing under this Agreement and the Other
Documents according to the terms thereof, including loan fees, service fees,
professional fees, interest (and specifically including interest accrued after
the commencement of any bankruptcy or similar proceeding), default interest,
interest on interest, and expense reimbursements, whether or not same would be
or is allowed or disallowed in whole or in part in any bankruptcy or similar
proceeding, except to the extent that default or overdue interest (but not any
other interest) and loan fees, each arising from or related to a default, are
disallowed in any bankruptcy or similar proceeding; provided, however, that for
the purposes of clause “ELEVENTH”, “paid in full” means payment in cash of all
amounts owing under this Agreement and the Other Documents according to the
terms thereof which are not covered by clauses “FIRST” through “TENTH”,
including, without duplication, loan fees, service fees, professional fees,
interest (and specifically including interest accrued after the commencement of
any bankruptcy or similar proceeding), default interest, interest on interest,
and expense reimbursements, whether or not the same would be or is allowed or
disallowed in whole or in part in any bankruptcy or similar proceeding.

 

Proceeds arising from the sale or other disposition of any Collateral at a time
when no Event of Default exists shall only be applied to Obligations relating to
Advances and not to Obligations relating to the Term Loans unless Agent and
Required Lenders, in their sole and absolute discretion, otherwise consent to
such application of proceeds to Obligations relating to the Term Loans.

 

11.3.        Agent’s Discretion.


 

Agent shall have the right in its sole discretion to determine which rights,
Liens, security interests or remedies Agent may at any time pursue, relinquish,
subordinate, or modify or to take any other action with respect thereto and such
determination will not in any way modify or affect any of Agent’s or Lenders’ or
Term Lender’s rights hereunder.

 

11.4.        Setoff.


 

In addition to any other rights which Agent, any Lender, Term Lender or any
Issuer may have under applicable law, upon the occurrence of an Event of Default
hereunder, Agent, such Lender, such Term Lender  and such Issuer shall have a
right to apply any Loan Party’s property held by Agent, such Lender, such Term
Lender, or such Issuer to reduce the Obligations, in the order and manner
provided in this Agreement.  Anything in this Agreement to

 

77

--------------------------------------------------------------------------------


 

the contrary notwithstanding, each of the Lenders and Term Lender agrees that
(a) it shall not, without the express consent of Agent, and that it shall, to
the extent it is lawfully entitled to do so, upon the request of Agent, set off
against the Obligations, any amounts owing by such Lender or Term Lender to any
Loan Party or any deposit accounts of any Loan Party now or hereafter maintained
with such Lender or Term Lender and (b) it shall not, unless specifically
requested to do so by Agent, take any action to protect or enforce its rights
arising out of this Agreement or the Other Documents, it being the intent of
Lenders and Term Lender that any such action to protect or enforce rights under
this Agreement and the Other Documents shall be taken in concert and at the
direction or with the consent of Agent or Required Lenders.

 

11.5.        Rights and Remedies not Exclusive.


 

The enumeration of the foregoing rights and remedies is not intended to be
exhaustive and the exercise of any right or remedy shall not preclude the
exercise of any other right or remedies provided for herein or otherwise
provided by law, all of which shall be cumulative and not alternative.

 


XII.         WAIVERS AND JUDICIAL PROCEEDINGS.


 

12.1.        Waiver of Notice.


 

Each Loan Party hereby waives notice of non-payment of any of the Receivables,
demand, presentment, protest and notice thereof with respect to any and all
instruments, notice of acceptance hereof, notice of loans or advances made,
credit extended, Collateral received or delivered, or any other action taken in
reliance hereon, and all other demands and notices of any description, except
such as are expressly provided for herein or which cannot be waived under
applicable law.

 

12.2.        Delay.


 

No delay or omission on Agent’s or any Lender’s part in exercising any right,
remedy or option shall operate as a waiver of such or any other right, remedy or
option or of any default.

 

12.3.        Jury Waiver.


 

EACH PARTY TO THIS AGREEMENT HEREBY EXPRESSLY WAIVES ANY RIGHT TO TRIAL BY JURY
OF ANY CLAIM, DEMAND, ACTION OR CAUSE OF ACTION (A) ARISING UNDER THIS AGREEMENT
OR ANY OTHER INSTRUMENT, DOCUMENT OR AGREEMENT EXECUTED OR DELIVERED IN
CONNECTION HEREWITH, OR (B) IN ANY WAY CONNECTED WITH OR RELATED OR INCIDENTAL
TO THE DEALINGS OF THE PARTIES HERETO OR ANY OF THEM WITH RESPECT TO THIS
AGREEMENT OR ANY OTHER INSTRUMENT, DOCUMENT OR AGREEMENT EXECUTED OR DELIVERED
IN CONNECTION HEREWITH, OR THE TRANSACTIONS RELATED HERETO OR THERETO IN EACH
CASE WHETHER NOW EXISTING OR HEREAFTER ARISING, AND WHETHER SOUNDING IN CONTRACT
OR TORT OR OTHERWISE AND EACH PARTY HEREBY CONSENTS THAT ANY SUCH CLAIM, DEMAND,
ACTION OR CAUSE OF ACTION SHALL BE DECIDED BY COURT TRIAL

 

78

--------------------------------------------------------------------------------


 

WITHOUT A JURY, AND THAT ANY PARTY TO THIS AGREEMENT MAY FILE AN ORIGINAL
COUNTERPART OR A COPY OF THIS SECTION WITH ANY COURT AS WRITTEN EVIDENCE OF THE
CONSENTS OF THE PARTIES HERETO TO THE WAIVER OF THEIR RIGHT TO TRIAL BY JURY.

 


XIII.        EFFECTIVE DATE AND TERMINATION.


 

13.1.        Term.


 

This Agreement, which shall inure to the benefit of and shall be binding upon
the respective successors and permitted assigns of Loan Parties, Agent and each
Lender and Term Lender, shall become effective on the date hereof and shall
continue in full force and effect until the earliest of (x) June 10, 2011 (the
“Original Term”), (y) the acceleration of all Obligations pursuant to the terms
of this Agreement or (z) the date on which this Agreement shall be terminated in
accordance with the provisions hereof or by operation of law (the “Termination
Date”).  Loan Parties may terminate this Agreement at any time upon ninety (90)
days’ prior written notice upon payment in full of the Obligations.

 

13.2.        Termination.


 

The termination of the Agreement shall not affect any Loan Party’s, Agent’s or
any Issuer’s or any Lender’s or Term Lender’s rights, or any of the Obligations
having their inception prior to the effective date of such termination, and the
provisions hereof shall continue to be fully operative until all transactions
entered into, rights or interests created or Obligations have been fully
disposed of, concluded or liquidated.  The security interests, Liens and rights
granted to Agent, Issuers, Lenders and Term Lender hereunder and the financing
statements filed hereunder shall continue in full force and effect,
notwithstanding the termination of this Agreement or the fact that Borrower’s
Account may from time to time be temporarily in a zero or credit position, until
all of the Obligations of each Loan Party have been paid or performed in full
after the termination of this Agreement or each Loan Party has furnished Agent,
Issuers, Lenders and Term Lender with an indemnification satisfactory to Agent,
Term Lender, Issuers, and Lenders with respect thereto.  Accordingly, each Loan
Party waives any rights which it may have under Section 9-513(c) of the UCC to
demand the filing of termination statements with respect to the Collateral, and
Agent shall not be required to send such termination statements to each Loan
Parties, or to file them with any filing office, unless and until this Agreement
shall have been terminated in accordance with its terms and all Obligations paid
in full in immediately available funds.  All representations, warranties,
covenants, waivers and agreements contained herein shall survive termination
hereof until all Obligations are paid or performed in full.

 


XIV.        REGARDING AGENT.


 

14.1.        Appointment.


 

Each Lender and Term Lender hereby designates HSBC to act as Agent for such
Lender or Term Lender under this Agreement and the Other Documents.  Each Lender
and Term Lender hereby irrevocably authorizes Agent to take such action on its
behalf under the provisions of this Agreement and the Other Documents and to
exercise such powers and to perform such duties hereunder and thereunder as are
specifically delegated to or required of Agent by the

 

79

--------------------------------------------------------------------------------


 

terms hereof and thereof and such other powers as are reasonably incidental
thereto and Agent shall hold all Collateral, payments of principal and interest,
fees, charges and collections received pursuant to this Agreement, for the
ratable benefit of Lenders, or for the benefit of Term Lender, as applicable. 
Agent may perform any of its duties hereunder by or through its agents or
employees.  As to any matters not expressly provided for by this Agreement
(including without limitation, collection of the Notes) Agent shall not be
required to exercise any discretion or take any action, but shall be required to
act or to refrain from acting (and shall be fully protected in so acting or
refraining from acting) upon the instructions of the Required Lenders, and such
instructions shall be binding; provided, however, that Agent shall not be
required to take any action which exposes Agent to liability or which is
contrary to this Agreement or the Other Documents or applicable law unless Agent
is furnished with an indemnification reasonably satisfactory to Agent with
respect thereto.

 

14.2.        Nature of Duties.


 

Agent shall have no duties or responsibilities except those expressly set forth
in this Agreement and the Other Documents.  None of Agent, any Lender, Term
Lender or any Issuer nor any of their respective officers, directors, employees
or agents shall be (i) liable for any action taken or omitted by them as such
hereunder or in connection herewith, unless caused by their gross (not mere)
negligence or willful misconduct, or (ii) responsible in any manner for any
recitals, statements, representations or warranties made by any Loan Party or
any officer thereof contained in this Agreement, or in any of the Other
Documents or in any certificate, report, statement or other document referred to
or provided for in, or received by Agent under or in connection with, this
Agreement or any of the Other Documents or for the value, validity,
effectiveness, genuineness, enforceability or sufficiency of this Agreement, or
any of the Other Documents or for any failure of Loan Parties to perform their
respective obligations hereunder.  Agent shall not be under any obligation to
any Lender or Term Lender to ascertain or to inquire as to the observance or
performance of any of the agreements contained in, or conditions of, this
Agreement or any of the Other Documents, or to inspect the properties, books or
records of any Loan Party.  The duties of Agent as respects the Advances and the
Term Loans shall be mechanical and administrative in nature; Agent shall not
have by reason of this Agreement a fiduciary relationship in respect of any
Lender or Term Lender; and nothing in this Agreement, expressed or implied, is
intended to or shall be so construed as to impose upon Agent any obligations in
respect of this Agreement except as expressly set forth herein.

 

14.3.        Lack of Reliance on Agent and Resignation.


 


(A)           INDEPENDENTLY AND WITHOUT RELIANCE UPON AGENT, ANY ISSUER OR ANY
OTHER LENDER OR TERM LENDER, EACH LENDER AND TERM LENDER HAS MADE AND SHALL
CONTINUE TO MAKE (I) ITS OWN INDEPENDENT INVESTIGATION OF THE FINANCIAL
CONDITION AND AFFAIRS OF EACH LOAN PARTY IN CONNECTION WITH THE MAKING AND THE
CONTINUANCE OF THE ADVANCES AND TERM LOANS HEREUNDER AND THE TAKING OR NOT
TAKING OF ANY ACTION IN CONNECTION HEREWITH, AND (II) ITS OWN APPRAISAL OF THE
CREDITWORTHINESS OF EACH LOAN PARTY.  AGENT SHALL HAVE NO DUTY OR
RESPONSIBILITY, EITHER INITIALLY OR ON A CONTINUING BASIS, TO PROVIDE ANY LENDER
OR TERM LENDER WITH ANY CREDIT OR OTHER INFORMATION WITH RESPECT THERETO,
WHETHER COMING INTO ITS POSSESSION BEFORE MAKING OF THE ADVANCES OR THE TERM
LOANS OR AT ANY TIME OR TIMES THEREAFTER EXCEPT AS SHALL BE PROVIDED BY ANY LOAN
PARTY PURSUANT TO THE TERMS HEREOF.  AGENT SHALL NOT BE RESPONSIBLE TO ANY
LENDER OR TERM

 

80

--------------------------------------------------------------------------------



 


LENDER FOR ANY RECITALS, STATEMENTS, INFORMATION, REPRESENTATIONS OR WARRANTIES
HEREIN OR IN ANY AGREEMENT, DOCUMENT, CERTIFICATE OR A STATEMENT DELIVERED IN
CONNECTION WITH OR FOR THE EXECUTION, EFFECTIVENESS, GENUINENESS, VALIDITY,
ENFORCEABILITY, COLLECTABILITY OR SUFFICIENCY OF THIS AGREEMENT OR ANY OTHER
DOCUMENT, OR OF THE FINANCIAL CONDITION OF ANY LOAN PARTY, OR BE REQUIRED TO
MAKE ANY INQUIRY CONCERNING EITHER THE PERFORMANCE OR OBSERVANCE OF ANY OF THE
TERMS, PROVISIONS OR CONDITIONS OF THIS AGREEMENT, THE NOTES, THE OTHER
DOCUMENTS OR THE FINANCIAL CONDITION OF ANY LOAN PARTY, OR THE EXISTENCE OF ANY
EVENT OF DEFAULT OR ANY DEFAULT.


 


(B)                                 AGENT MAY RESIGN ON SIXTY (60) DAYS’ WRITTEN
NOTICE TO EACH OF THE LENDERS, TERM LENDER AND BORROWER AND UPON SUCH
RESIGNATION, THE REQUIRED LENDERS WILL PROMPTLY DESIGNATE A SUCCESSOR AGENT
REASONABLY SATISFACTORY TO LOAN PARTIES.  IF NO SUCH SUCCESSOR AGENT IS
APPOINTED AT THE END OF SUCH SIXTY (60) DAY PERIOD, AGENT MAY DESIGNATE ONE OF
THE LENDERS AS A SUCCESSOR AGENT.


 


(C)                                  ANY SUCH SUCCESSOR AGENT SHALL SUCCEED TO
THE RIGHTS, POWERS AND DUTIES OF AGENT, AND THE TERM “AGENT” SHALL MEAN SUCH
SUCCESSOR AGENT EFFECTIVE UPON ITS APPOINTMENT, AND THE FORMER AGENT’S RIGHTS,
POWERS AND DUTIES AS AGENT SHALL BE TERMINATED, WITHOUT ANY OTHER OR FURTHER ACT
OR DEED ON THE PART OF SUCH FORMER AGENT.  AFTER ANY AGENT’S RESIGNATION AS
AGENT, THE PROVISIONS OF THIS ARTICLE XIV SHALL INURE TO ITS BENEFIT AS TO ANY
ACTIONS TAKEN OR OMITTED TO BE TAKEN BY IT WHILE IT WAS AGENT UNDER THIS
AGREEMENT.


 

14.4.                        Certain Rights of Agent.

 

If Agent shall request instructions from Lenders and/or Term Lender with respect
to any act or action (including failure to act) in connection with this
Agreement or any Other Document, Agent shall be entitled to refrain from such
act or taking such action unless and until Agent shall have received
instructions from the Required Lenders; and Agent shall not incur liability to
any Person by reason of so refraining.  Without limiting the foregoing, neither
any of the Lenders nor Term Lender shall have any right of action whatsoever
against Agent as a result of its acting or refraining from acting hereunder in
accordance with the instructions of the Required Lenders given in good faith.

 

14.5.                        Reliance.

 

Agent shall be entitled to rely, and shall be fully protected in relying, upon
any note, writing, resolution, notice, statement, certificate, telex, teletype
or telecopier message, cablegram, order or other document or telephone message
believed by it to be genuine and correct and to have been signed, sent or made
by the proper person or entity, and, with respect to all legal matters
pertaining to this Agreement and the Other Documents and its duties hereunder,
upon advice of counsel selected by it.  Agent may employ agents and
attorneys-in-fact and shall not be liable for the default or misconduct of any
such agents or attorneys-in-fact selected by Agent with reasonable care.

 

14.6.                        Notice of Default.

 

Agent shall not be deemed to have knowledge or notice of the occurrence of any
Default or Event of Default hereunder or under the Other Documents, unless Agent
has received notice from a Lender, Term Lender or a Loan Party referring to this
Agreement or the Other

 

81

--------------------------------------------------------------------------------


 

Documents, describing such Default or Event of Default and stating that such
notice is a “notice of default”.  In the event that Agent receives such a
notice, Agent shall give notice thereof to Lenders and Term Lender.  Agent shall
take such action with respect to such Default or Event of Default (including,
without limitation, the institution of the Default Rate pursuant to Section 3.1
hereof) as shall be reasonably directed by the Required Lenders; provided, that,
unless and until Agent shall have received such directions, Agent may (but shall
not be obligated to) take such action, or refrain from taking such action, with
respect to such Default or Event of Default (including, without limitation, the
institution of the Default Rate pursuant to Section 3.1 hereof) as it shall deem
advisable in the best interests of Lenders and Term Lender.

 

14.7.                        Indemnification.

 

To the extent Agent is not reimbursed and indemnified by Loan Parties, each
Lender and Term Lender will reimburse and indemnify Agent and each Issuer in
proportion to its Commitments as a percentage of the Maximum Loan Amount, from
and against any and all liabilities, obligations, losses, damages, penalties,
actions, judgments, suits, costs, expenses or disbursements of any kind or
nature whatsoever which may be imposed on, incurred by or asserted against Agent
and such Issuer in performing its duties hereunder, or in any way relating to or
arising out of this Agreement or any Other Document; provided that, neither
Lenders nor Term Lender shall be liable for any portion of such liabilities,
obligations, losses, damages, penalties, actions, judgments, suits, costs,
expenses or disbursements resulting from the indemnified party’s gross (not
mere) negligence or willful misconduct.

 

14.8.                        Agent in its Individual Capacity.

 

With respect to the obligation of Agent to lend under this Agreement, the
Advances made by it shall have the same rights and powers hereunder as any other
Lender and as if it were not performing the duties as Agent specified herein;
and the term “Lender” or any similar term shall, unless the context clearly
otherwise indicates, include Agent in its individual capacity as a Lender. 
Agent may engage in business with any Loan Party as if it were not performing
the duties specified herein, and may accept fees and other consideration from
Borrower for services in connection with this Agreement or otherwise without
having to account for the same to Lenders or Term Lender.

 

14.9.                        Delivery of Documents.

 

To the extent Agent receives documents and information from Loan Parties
pursuant to Sections 9.7, 9.8 and 9.9 and any Lender or Term Lender does not
receive such items, Agent will promptly upon request furnish such documents and
information to any Lender or Term Lender requesting same.

 

14.10.                  Intentionally Deleted.

 

14.11.                  Agent under Collateral Documents and Guaranty.

 

Subject to Section 16.2, without further written consent or authorization from
Lenders or Term Lender, Agent may execute any documents or instruments necessary
to (i) release any Lien encumbering any item of Collateral that is the subject
of a sale or other

 

82

--------------------------------------------------------------------------------


 

disposition of assets permitted hereby or to which Required Lenders (or such
other Lenders as may be required to give such consent under Section 16.2) have
otherwise consented or (ii) release any Guarantor from the Guaranty pursuant to
Section 15.14 or with respect to which Required Lenders (or such other Lenders
as may be required to give such consent under Section 16.2) have otherwise
consented.  Without limiting the generality of the foregoing, upon the
termination of the Commitments and the Term Loan Commitment and the payment of
all Obligations then due and payable and the cancellation, expiration or cash
collateralization (in a manner reasonably acceptable to Agent, but in no event
to exceed 105% of the face amount thereof) of all Letters of Credit, (i) the
Liens created by the Collateral Documents shall terminate and all rights to the
Collateral shall revert to the applicable Loan Party, and (ii) Agent will, upon
a Loan Party’s request and at such Loan Party’s expense, (x) return to such Loan
Party such of the Collateral as shall not have been sold or otherwise disposed
of or applied pursuant to the terms of this Agreement and the Other Documents
and (y) at such Loan Party’s expense, execute and deliver to such Loan Party
such UCC termination statements, releases, mortgage releases, discharges of
security interests, reassignments of Intellectual Property, terminations of
control agreements and other similar discharge or release documents (and, if
applicable, in recordable form) as are necessary to release, of record, the
Liens and security interests granted pursuant to this Agreement and any Other
Documents as such Loan Party shall reasonably request to evidence such
termination, all without any representation, warranty or recourse whatsoever.

 


XV.                            GUARANTEE.


 

15.1.                        Guaranty.

 

Each Guarantor hereby unconditionally guarantees, as a primary obligor and not
merely as a surety, jointly and severally with each other Guarantor when and as
due, whether at maturity, by acceleration, by notice of prepayment or otherwise,
the due and punctual performance of all Obligations.  Each payment made by any
Guarantor pursuant to this Guarantee shall be made in lawful money of the United
States in immediately available funds.

 

15.2.                        Waivers.

 

Each Guarantor hereby absolutely, unconditionally and irrevocably waives
(i) promptness, diligence, notice of acceptance, notice of presentment of
payment and any other notice hereunder, (ii) demand of payment, protest, notice
of dishonor or nonpayment, notice of the present and future amount of the
Obligations and any other notice with respect to the Obligations, (iii) any
requirement that Agent, any Lender or Term Lender protect, secure, perfect or
insure any security interest or Lien or any property subject thereto or exhaust
any right or take any action against any other Loan Party, or any Person or any
Collateral, (iv) any other action, event or precondition to the enforcement
hereof or the performance by each such Guarantor of the Obligations, and (v) any
defense arising by any lack of capacity or authority or any other defense of any
Loan Party or any notice, demand or defense by reason of cessation from any
cause of Obligations other than payment and performance in full of the
Obligations by the Loan Parties and any defense that any other guarantee or
security was or was to be obtained by Agent.

 

83

--------------------------------------------------------------------------------


 

15.3.                        No Defense.

 

No invalidity, irregularity, voidableness, voidness or unenforceability of this
Agreement or any Other Document or any other agreement or instrument relating
thereto, or of all or any part of the Obligations or of any collateral security
therefor shall affect, impair or be a defense hereunder.

 

15.4.                        Guaranty of Payment.

 

The Guaranty hereunder is one of payment and performance, not collection, and
the obligations of each Guarantor hereunder are independent of the Obligations
of the other Loan Parties, and a separate action or actions may be brought and
prosecuted against any Guarantor to enforce the terms and conditions of this
Article XV, irrespective of whether any action is brought against any other Loan
Party or other Persons or whether any other Loan Party or other Persons are
joined in any such action or actions.  Each Guarantor waives any right to
require that any resort be had by Agent, any Lender or Term Lender to any
security held for payment of the Obligations or to any balance of any deposit
account or credit on the books of Agent, any Lender or Term Lender in favor of
any Loan Party or any other Person.  No election to proceed in one form of
action or proceedings, or against any Person, or on any Obligations, shall
constitute a waiver of Agent’s right to proceed in any other form of action or
proceeding or against any other Person unless Agent has expressed any such right
in writing.  Without limiting the generality of the foregoing, no action or
proceeding by Agent against any Loan Party under any document evidencing or
securing indebtedness of any Loan Party to Agent shall diminish the liability of
any Guarantor hereunder, except to the extent Agent receives actual payment on
account of Obligations by such action or proceeding, notwithstanding the effect
of any such election, action or proceeding upon the right of subrogation of any
Guarantor in respect of any Loan Party.

 

15.5.                        Liabilities Absolute.

 

The liability of each Guarantor hereunder shall be absolute, unlimited and
unconditional and shall not be subject to any reduction, limitation, impairment,
discharge or termination for any reason, including, without limitation, any
claim of waiver, release, surrender, alteration or compromise, and shall not be
subject to any claim, defense or setoff, counterclaim, recoupment or termination
whatsoever by reason of the invalidity, illegality or unenforceability of any
other Obligation or otherwise.  Without limiting the generality of the
foregoing, the obligations of each Guarantor shall not be discharged or
impaired, released, limited or otherwise affected by:

 

(I)                                     ANY CHANGE IN THE MANNER, PLACE OR TERMS
OF PAYMENT OR PERFORMANCE, AND/OR ANY CHANGE OR EXTENSION OF THE TIME OF PAYMENT
OR PERFORMANCE OF, RELEASE, RENEWAL OR ALTERATION OF, OR ANY NEW AGREEMENTS
RELATING TO ANY OBLIGATION, ANY SECURITY THEREFOR, OR ANY LIABILITY INCURRED
DIRECTLY OR INDIRECTLY IN RESPECT THEREOF, OR ANY RESCISSION OF, OR AMENDMENT,
WAIVER OR OTHER MODIFICATION OF, OR ANY CONSENT TO DEPARTURE FROM, THIS
AGREEMENT OR ANY OTHER DOCUMENT, INCLUDING ANY INCREASE IN THE OBLIGATIONS
RESULTING FROM THE EXTENSION OF ADDITIONAL CREDIT TO THE BORROWER OR OTHERWISE;

 

(II)                                  ANY SALE, EXCHANGE, RELEASE, SURRENDER,
LOSS, ABANDONMENT, REALIZATION UPON ANY PROPERTY BY WHOMSOEVER AT ANY TIME
PLEDGED OR MORTGAGED TO SECURE, OR HOWSOEVER SECURING, ALL OR ANY OF THE
OBLIGATIONS, AND/OR ANY OFFSET THERE AGAINST, OR FAILURE TO

 

84

--------------------------------------------------------------------------------


 

PERFECT, OR CONTINUE THE PERFECTION OF, ANY LIEN IN ANY SUCH PROPERTY, OR DELAY
IN THE PERFECTION OF ANY SUCH LIEN, OR ANY AMENDMENT OR WAIVER OF OR CONSENT TO
DEPARTURE FROM ANY OTHER GUARANTY FOR ALL OR ANY OF THE OBLIGATIONS;

 

(III)                               THE FAILURE OF AGENT, ANY LENDER OR TERM
LENDER TO ASSERT ANY CLAIM OR DEMAND OR TO ENFORCE ANY RIGHT OR REMEDY AGAINST
THE BORROWER OR ANY OTHER LOAN PARTY OR ANY OTHER PERSON UNDER THE PROVISIONS OF
THIS AGREEMENT OR ANY OTHER DOCUMENT OR ANY OTHER DOCUMENT OR INSTRUMENT
EXECUTED AND DELIVERED IN CONNECTION HEREWITH OR THEREWITH;

 

(IV)                              ANY SETTLEMENT OR COMPROMISE OF ANY
OBLIGATION, ANY SECURITY THEREFOR OR ANY LIABILITY (INCLUDING ANY OF THOSE
HEREUNDER) INCURRED DIRECTLY OR INDIRECTLY IN RESPECT THEREOF OR HEREOF, AND ANY
SUBORDINATION OF THE PAYMENT OF ALL OR ANY PART THEREOF TO THE PAYMENT OF ANY
OBLIGATION (WHETHER DUE OR NOT) OF ANY LOAN PARTY TO CREDITORS OF ANY LOAN PARTY
OTHER THAN ANY OTHER LOAN PARTY;

 

(V)                                 ANY MANNER OF APPLICATION OF COLLATERAL, OR
PROCEEDS THEREOF, TO ALL OR ANY OF THE OBLIGATIONS, OR ANY MANNER OF SALE OR
OTHER DISPOSITION OF ANY COLLATERAL FOR ALL OR ANY OF THE OBLIGATIONS OR ANY
OTHER ASSETS OF ANY LOAN PARTY; AND

 

(VI)                              ANY OTHER AGREEMENTS OR CIRCUMSTANCE OF ANY
NATURE WHATSOEVER THAT MAY OR MIGHT IN ANY MANNER OR TO ANY EXTENT VARY THE RISK
OF ANY GUARANTOR, OR THAT MIGHT OTHERWISE AT LAW OR IN EQUITY CONSTITUTE A
DEFENSE AVAILABLE TO, OR A DISCHARGE OF, THE GUARANTY HEREUNDER AND/OR THE
OBLIGATIONS OF ANY GUARANTOR, OR A DEFENSE TO, OR DISCHARGE OF, ANY LOAN PARTY
OR ANY OTHER PERSON OR PARTY HERETO OR THE OBLIGATIONS OR OTHERWISE WITH RESPECT
TO THE ADVANCES OR OTHER FINANCIAL ACCOMMODATIONS TO THE BORROWER PURSUANT TO
THIS AGREEMENT AND/OR THE OTHER DOCUMENTS.

 

15.6.                        Waiver of Notice.

 

Agent shall have the right to do any of the above without notice to or the
consent of any Guarantor and each Guarantor expressly waives any right to notice
of, consent to, knowledge of and participation in any agreements relating to any
of the above or any other present or future event relating to Obligations
whether under this Agreement or otherwise or any right to challenge or question
any of the above and waives any defenses of such Guarantor which might arise as
a result of such actions.

 

15.7.                        Agent’s Discretion.

 

Agent may at any time and from time to time (whether prior to or after the
revocation or termination of this Agreement) without the consent of, or notice
to, any Guarantor, and without incurring responsibility to any Guarantor or
impairing or releasing the Obligations, apply any sums by whomsoever paid or
howsoever realized to any Obligations regardless of what Obligations remain
unpaid.

 

15.8.                        Reinstatement.

 


(A)                                  THE GUARANTY PROVISIONS HEREIN CONTAINED
SHALL CONTINUE TO BE EFFECTIVE OR BE REINSTATED, AS THE CASE MAY BE, IF CLAIM IS
EVER MADE UPON AGENT OR ANY LENDER OR TERM

 

85

--------------------------------------------------------------------------------


 


LENDER FOR REPAYMENT OR RECOVERY OF ANY AMOUNT OR AMOUNTS RECEIVED BY SUCH
PERSON IN PAYMENT OR ON ACCOUNT OF ANY OF THE OBLIGATIONS AND SUCH PERSON REPAYS
ALL OR PART OF SAID AMOUNT FOR ANY REASON WHATSOEVER, INCLUDING, WITHOUT
LIMITATION, BY REASON OF ANY JUDGMENT, DECREE OR ORDER OF ANY COURT OR
ADMINISTRATIVE BODY HAVING JURISDICTION OVER SUCH PERSON OR THE RESPECTIVE
PROPERTY OF EACH, OR ANY SETTLEMENT OR COMPROMISE OF ANY CLAIM EFFECTED BY SUCH
PERSON WITH ANY SUCH CLAIMANT (INCLUDING ANY LOAN PARTY); AND IN SUCH EVENT EACH
GUARANTOR HEREBY AGREES THAT ANY SUCH JUDGMENT, DECREE, ORDER, SETTLEMENT OR
COMPROMISE OR OTHER CIRCUMSTANCES SHALL BE BINDING UPON SUCH GUARANTOR,
NOTWITHSTANDING ANY REVOCATION HEREOF OR THE CANCELLATION OF ANY NOTE OR OTHER
INSTRUMENT EVIDENCING ANY OBLIGATION, AND EACH GUARANTOR SHALL BE AND REMAIN
LIABLE TO AGENT AND/OR LENDERS AND TERM LENDER FOR THE AMOUNT SO REPAID OR
RECOVERED TO THE SAME EXTENT AS IF SUCH AMOUNT HAD NEVER ORIGINALLY BEEN
RECEIVED BY SUCH PERSON(S).


 


(B)                                 AGENT SHALL NOT BE REQUIRED TO MARSHAL ANY
ASSETS IN FAVOR OF ANY GUARANTOR, OR AGAINST OR IN PAYMENT OF OBLIGATIONS.


 


(C)                                  NO GUARANTOR SHALL BE ENTITLED TO CLAIM
AGAINST ANY PRESENT OR FUTURE SECURITY HELD BY AGENT FROM ANY PERSON FOR
OBLIGATIONS IN PRIORITY TO OR EQUALLY WITH ANY CLAIM OF AGENT, OR ASSERT ANY
CLAIM FOR ANY LIABILITY OF ANY LOAN PARTY TO ANY GUARANTOR IN PRIORITY TO OR
EQUALLY WITH CLAIMS OF AGENT FOR OBLIGATIONS, AND NO GUARANTOR SHALL BE ENTITLED
TO COMPETE WITH AGENT WITH RESPECT TO, OR TO ADVANCE ANY EQUAL OR PRIOR CLAIM TO
ANY SECURITY HELD BY AGENT FOR OBLIGATIONS.


 


(D)                                 IF ANY LOAN PARTY MAKES ANY PAYMENT TO
AGENT, WHICH PAYMENT IS WHOLLY OR PARTLY SUBSEQUENTLY INVALIDATED, DECLARED TO
BE FRAUDULENT OR PREFERENTIAL, SET ASIDE OR REQUIRED TO BE REPAID TO ANY PERSON
UNDER ANY FEDERAL OR PROVINCIAL STATUTE OR AT COMMON LAW OR UNDER EQUITABLE
PRINCIPLES, THEN TO THE EXTENT OF SUCH PAYMENT, THE OBLIGATION INTENDED TO BE
PAID SHALL BE REVIVED AND CONTINUED IN FULL FORCE AND EFFECT AS IF THE PAYMENT
HAD NOT BEEN MADE, AND THE RESULTING REVIVED OBLIGATION SHALL CONTINUE TO BE
GUARANTEED, UNINTERRUPTED, BY EACH GUARANTOR HEREUNDER.


 


(E)                                  EXCLUDING ALL INTERCOMPANY TRANSFERS
PERMITTED UNDER THIS AGREEMENT (EXCEPT FOLLOWING THE OCCURRENCE AND DURING THE
CONTINUANCE OF AN EVENT OF DEFAULT), ALL PRESENT AND FUTURE MONIES PAYABLE BY
ANY LOAN PARTY TO ANY GUARANTOR, WHETHER ARISING OUT OF A RIGHT OF SUBROGATION
OR OTHERWISE, ARE ASSIGNED TO AGENT FOR ITS BENEFIT AND FOR THE RATABLE BENEFIT
OF ISSUERS, LENDERS AND TERM LENDER AS SECURITY FOR SUCH GUARANTOR’S LIABILITY
TO AGENT, ISSUERS, LENDERS AND TERM LENDER HEREUNDER AND ARE POSTPONED AND
SUBORDINATED TO AGENT’S PRIOR RIGHT TO PAYMENT IN FULL OF OBLIGATIONS.  EXCEPT
TO THE EXTENT PROHIBITED OTHERWISE BY THIS AGREEMENT, ALL MONIES (BUT IF NO
EVENT OF DEFAULT HAS OCCURRED AND IS CONTINUING, EXCLUDING THOSE INTERCOMPANY
TRANSFERS PERMITTED UNDER THIS AGREEMENT) RECEIVED BY ANY GUARANTOR FROM ANY
LOAN PARTY SHALL BE HELD BY SUCH GUARANTOR AS AGENT AND TRUSTEE FOR AGENT.  THIS
ASSIGNMENT, POSTPONEMENT AND SUBORDINATION SHALL ONLY TERMINATE WHEN THE
OBLIGATIONS ARE PAID IN FULL IN CASH AND THIS AGREEMENT IS IRREVOCABLY
TERMINATED.


 


(F)                                    EACH LOAN PARTY ACKNOWLEDGES THIS
ASSIGNMENT, POSTPONEMENT AND SUBORDINATION AND, EXCEPT AS OTHERWISE SET FORTH
HEREIN, AGREES TO MAKE NO PAYMENTS TO ANY GUARANTOR WITHOUT THE PRIOR WRITTEN
CONSENT OF AGENT.  EACH LOAN PARTY AGREES TO GIVE FULL EFFECT TO THE PROVISIONS
HEREOF.

 

86

--------------------------------------------------------------------------------


 

15.9.                        Action Upon Event of Default.

 

Upon the occurrence and during the continuance of any Event of Default, Agent
may and upon written request of the Required Lenders shall, without notice to or
demand upon any Loan Party or any other Person, declare any obligations of such
Guarantor hereunder immediately due and payable, and shall be entitled to
enforce the obligations of each Guarantor.  Upon such declaration by Agent,
Agent and Lenders are hereby authorized at any time and from time to time to set
off and apply any and all deposits (general or special, time or demand,
provisions or final) at any time held and other indebtedness at any time owing
by Agent or Lenders to or for the credit or the account of any Guarantor against
any and all of the obligations of each Guarantor now or hereafter existing
hereunder, whether or not Agent or Lenders shall have made any demand hereunder
against any other Loan Party and although such obligations may be contingent and
unmatured.  The rights of Agent and Lenders hereunder are in addition to other
rights and remedies (including other rights of set-off) which Agent and Lenders
may have.  Upon such declaration by Agent, with respect to any claims (other
than those claims referred to in the immediately preceding paragraph) of any
Guarantor against any Loan Party (the “Claims”), Agent shall have the full right
on the part of Agent in its own name or in the name of such Guarantor to collect
and enforce such Claims by legal action, proof of debt in bankruptcy or other
liquidation proceedings, vote in any proceeding for the arrangement of debts at
any time proposed, or otherwise, Agent and each of its officers being hereby
irrevocably constituted attorneys-in-fact for each Guarantor for the purpose of
such enforcement and for the purpose of endorsing in the name of each Guarantor
any instrument for the payment of money.  Each Guarantor will receive as trustee
for Agent and will pay to Agent forthwith upon receipt thereof any amounts which
such Guarantor may receive from any Loan Party on account of the Claims.  Each
Guarantor agrees that at no time hereafter will any of the Claims be represented
by any notes, other negotiable instruments or writings, except and in such event
they shall either be made payable to Agent, or if payable to any Guarantor,
shall forthwith be endorsed by such Guarantor to Agent.  Each Guarantor agrees
that no payment on account of the Claims or any security interest therein shall
be created, received, accepted or retained during the continuance of any Event
of Default nor shall any financing statement be filed with respect thereto by
any Guarantor.

 

15.10.                  Statute of Limitations.

 

Any acknowledgment or new promise, whether by payment of principal or interest
or otherwise and whether by any Loan Party or others (including any Lenders or
Term Lender) with respect to any of the Obligations shall, if the statute of
limitations in favor of any Guarantor against Agent, Lenders or Term Lender
shall have commenced to run, toll the running of such statute of limitations
and, if the period of such statute of limitations shall have expired, prevent
the operation of such statute of limitations.

 

15.11.                  Interest.

 

All amounts due, owing and unpaid from time to time by any Guarantor hereunder
shall bear interest at the interest rate per annum then chargeable with respect
to Domestic Rate Loans constituting Revolving Advances.

 

87

--------------------------------------------------------------------------------


 

15.12.                  Guarantor’s Investigation.

 

Each Guarantor acknowledges receipt of a copy of each of this Agreement and the
Other Documents.  Each Guarantor has made an independent investigation of the
Loan Parties and of the financial condition of the Loan Parties.  Neither Agent
nor any Lender nor Term Lender has made and neither Agent nor any Lender nor
Term Lender does make any representations or warranties as to the income,
expense, operation, finances or any other matter or thing affecting any Loan
Party nor has Agent or any Lender or Term Lender made any representations or
warranties as to the amount or nature of the Obligations of any Loan Party to
which this Article XV applies as specifically herein set forth, nor has Agent,
any Lender or Term Lender, or any officer, agent or employee of Agent, any
Lender or Term Lender, or any representative thereof, made any other oral
representations, agreements or commitments of any kind or nature, and each
Guarantor hereby expressly acknowledges that no such representations or
warranties have been made and such Guarantor expressly disclaims reliance on any
such representations or warranties.

 

15.13.                  Termination.

 

The provisions of this Article XV shall remain in effect until the indefeasible
payment in full in cash of all Obligations and irrevocable termination of this
Agreement.

 

15.14.                  Discharge of Guaranty Upon Sale of Guarantor.

 

If all of the stock (or other ownership interest) of any Guarantor or any of its
successors in interest hereunder shall be sold or otherwise disposed of
(including by merger or consolidation) in accordance with the terms and
conditions hereof, the Guaranty of such Guarantor or such successor in interest,
as the case may be, hereunder shall automatically be discharged and released
without any further action by any beneficiary or any other Person effective as
of the time of such sale.

 


XVI.                        MISCELLANEOUS.


 

16.1.                        Governing Law.

 

This Agreement shall be governed by and construed in accordance with the laws of
the State of New York applied to contracts to be performed wholly within the
State of New York.  Any judicial proceeding brought by or against any Loan Party
with respect to any of the Obligations, this Agreement or any related agreement
may be brought in any court of competent jurisdiction in New York County, State
of New York, United States of America, and, by execution and delivery of this
Agreement, each Loan Party accepts for itself and in connection with its
properties, generally and unconditionally, the non-exclusive jurisdiction of the
aforesaid courts, and irrevocably agrees to be bound by any judgment rendered
thereby in connection with this Agreement.  Each Loan Party hereby waives
personal service of any and all process upon it and consents that all such
service of process may be made by registered mail (return receipt requested)
directed to each Loan Party at its address set forth in Section 16.6 and service
so made shall be deemed completed five (5) days after the same shall have been
so deposited in the mails of the United States of America.  Nothing herein shall
affect the right to serve process in any manner permitted by law or shall limit
the right of Agent or any Lender or Term Lender to bring

 

88

--------------------------------------------------------------------------------


 

proceedings against any Loan Party in the courts of any other jurisdiction. 
Each Loan Party waives any objection to jurisdiction and venue of any action
instituted hereunder and shall not assert any defense based on lack of
jurisdiction or venue or based upon forum non conveniens.  Any judicial
proceeding by any Loan Party against Agent or any Lender or Term Lender
involving, directly or indirectly, any matter or claim in any way arising out
of, related to or connected with this Agreement or any related agreement, shall
be brought only in a federal or state court located in the City of New York,
State of New York.

 

16.2.                        Entire Understanding; Amendments.

 


(A)                                  THIS AGREEMENT AND THE DOCUMENTS EXECUTED
CONCURRENTLY HEREWITH CONTAIN THE ENTIRE UNDERSTANDING BETWEEN EACH LOAN PARTY,
AGENT AND EACH LENDER AND TERM LENDER AND SUPERSEDES ALL PRIOR AGREEMENTS AND
UNDERSTANDINGS, IF ANY, RELATING TO THE SUBJECT MATTER HEREOF.  ANY PROMISES,
REPRESENTATIONS, WARRANTIES OR GUARANTEES NOT HEREIN CONTAINED AND HEREINAFTER
MADE SHALL HAVE NO FORCE AND EFFECT UNLESS IN WRITING, SIGNED BY LOAN PARTIES’,
AGENT’S, EACH LENDER’S AND TERM LENDER’S RESPECTIVE OFFICERS.  NEITHER THIS
AGREEMENT NOR ANY PORTION OR PROVISIONS HEREOF MAY BE CHANGED, MODIFIED,
AMENDED, WAIVED, SUPPLEMENTED, DISCHARGED, CANCELLED OR TERMINATED ORALLY OR BY
ANY COURSE OF DEALING, OR IN ANY MANNER OTHER THAN BY AN AGREEMENT IN WRITING,
SIGNED BY THE PARTY TO BE CHARGED.  EACH LOAN PARTY ACKNOWLEDGES THAT IT HAS
BEEN ADVISED BY COUNSEL IN CONNECTION WITH THE EXECUTION OF THIS AGREEMENT AND
OTHER DOCUMENTS AND IS NOT RELYING UPON ORAL REPRESENTATIONS OR STATEMENTS
INCONSISTENT WITH THE TERMS AND PROVISIONS OF THIS AGREEMENT.


 


(B)                                 THE REQUIRED LENDERS, AGENT WITH THE CONSENT
IN WRITING OF THE REQUIRED LENDERS, AND LOAN PARTIES MAY, SUBJECT TO THE
PROVISIONS OF THIS SECTION 16.2(B), FROM TIME TO TIME ENTER INTO WRITTEN
SUPPLEMENTAL AGREEMENTS TO THIS AGREEMENT OR THE OTHER DOCUMENTS EXECUTED BY
LOAN PARTIES, FOR THE PURPOSE OF ADDING OR DELETING ANY PROVISIONS OR OTHERWISE
CHANGING, VARYING OR WAIVING IN ANY MANNER THE RIGHTS OF LENDERS, AGENT OR LOAN
PARTIES THEREUNDER OR THE CONDITIONS, PROVISIONS OR TERMS THEREOF OR WAIVING ANY
EVENT OF DEFAULT THEREUNDER, BUT ONLY TO THE EXTENT SPECIFIED IN SUCH WRITTEN
AGREEMENTS; PROVIDED, HOWEVER, THAT NO SUCH SUPPLEMENTAL AGREEMENT SHALL,
WITHOUT THE CONSENT OF ALL LENDERS:


 

(I)                                     INCREASE THE COMMITMENT PERCENTAGE OF
ANY LENDER;

 

(II)                                  INCREASE THE INVENTORY ADVANCE CAP OR THE
MAXIMUM LOAN AMOUNT;

 

(III)                               EXTEND THE TERM OR THE DUE DATE FOR ANY
AMOUNT PAYABLE HEREUNDER, OR DECREASE THE RATE OF INTEREST OR REDUCE ANY
SCHEDULED PRINCIPAL PAYMENT OR FEE PAYABLE BY LOAN PARTIES TO LENDERS PURSUANT
TO THIS AGREEMENT;

 

(IV)                              ALTER THE DEFINITION OF THE TERM REQUIRED
LENDERS OR ALTER, AMEND OR MODIFY THIS SECTION 16.2(B);

 

(V)                                 RELEASE ANY COLLATERAL DURING ANY CALENDAR
YEAR (OTHER THAN IN ACCORDANCE WITH THE PROVISIONS OF THIS AGREEMENT) HAVING AN
AGGREGATE VALUE IN EXCESS OF $1,000,000;

 

89

--------------------------------------------------------------------------------


 

(VI)                              CHANGE THE RIGHTS AND DUTIES OF AGENT;

 

(VII)                           PERMIT ANY REVOLVING ADVANCE TO BE MADE IF AFTER
GIVING EFFECT THERETO THE TOTAL OF REVOLVING ADVANCES OUTSTANDING HEREUNDER
WOULD EXCEED THE REVOLVING FORMULA AMOUNT FOR MORE THAN SIXTY (60) CONSECUTIVE
BUSINESS DAYS OR EXCEED ONE HUNDRED AND TEN PERCENT (110%) OF THE REVOLVING
FORMULA AMOUNT; OR

 

(VIII)                        INCREASE THE ADVANCE RATES ABOVE THE ADVANCE RATES
IN EFFECT ON THE CLOSING DATE.

 

and provided, further, that without the consent of Term Lender, neither the Term
nor the due date for any amount payable hereunder with respect to the Term Loans
may be extended, nor the rate of interest applicable to the Term Loans or the
principal amount of the Term Loans may be reduced.

 

Any such supplemental agreement shall apply equally to each Lender and Term
Lender and shall be binding upon Loan Parties, Lenders, Term Lender and Agent
and all future holders of the Obligations.  In the case of any waiver, Loan
Parties, Agent and Lenders and Term Lender shall be restored to their former
positions and rights, and any Event of Default waived shall be deemed to be
cured and not continuing, but no waiver of a specific Event of Default shall
extend to any subsequent Event of Default (whether or not the subsequent Event
of Default is the same as the Event of Default which was waived), or impair any
right consequent thereon.

 


(C)                                  IN THE EVENT THAT AGENT REQUESTS THE
CONSENT OF A LENDER PURSUANT TO THIS SECTION 16.2 AND SUCH LENDER SHALL NOT
RESPOND OR REPLY TO AGENT IN WRITING WITHIN TEN (10) DAYS OF DELIVERY OF SUCH
REPORT, SUCH LENDER SHALL BE DEEMED TO HAVE CONSENTED TO THE MATTER THAT WAS THE
SUBJECT OF THE REQUEST.  IN THE EVENT THAT AGENT REQUESTS THE CONSENT OF A
LENDER PURSUANT TO THIS SECTION 16.2 AND SUCH CONSENT IS DENIED, THEN HSBC MAY,
AT ITS OPTION, REQUIRE SUCH LENDER TO ASSIGN ITS INTEREST IN THE ADVANCES TO
HSBC OR TO ANOTHER LENDER OR TO ANY OTHER PERSON DESIGNATED BY AGENT (THE
“DESIGNATED LENDER”), FOR A PRICE EQUAL TO THE THEN OUTSTANDING PRINCIPAL AMOUNT
THEREOF PLUS ACCRUED AND UNPAID INTEREST AND FEES DUE SUCH LENDER, WHICH
INTEREST AND FEES SHALL BE PAID WHEN COLLECTED FROM LOAN PARTIES.  IN THE EVENT
HSBC ELECTS TO REQUIRE ANY LENDER TO ASSIGN ITS INTEREST TO HSBC OR TO THE
DESIGNATED LENDER, HSBC WILL SO NOTIFY SUCH LENDER IN WRITING WITHIN FORTY FIVE
(45) DAYS FOLLOWING SUCH LENDER’S DENIAL, AND SUCH LENDER WILL ASSIGN ITS
INTEREST TO HSBC OR THE DESIGNATED LENDER NO LATER THAN FIVE (5) DAYS FOLLOWING
RECEIPT OF SUCH NOTICE PURSUANT TO A COMMITMENT TRANSFER SUPPLEMENT EXECUTED BY
SUCH LENDER, HSBC OR THE DESIGNATED LENDER, AS APPROPRIATE, AND AGENT.


 


(D)                                 INTENTIONALLY OMITTED.


 


(E)                                  ANYTHING CONTAINED HEREIN TO THE CONTRARY
NOTWITHSTANDING, IN CONNECTION WITH ANY PROPOSED AMENDMENT, MODIFICATION,
TERMINATION, WAIVER OR CONSENT WITH RESPECT TO ANY OF THE PROVISIONS HEREOF AS
CONTEMPLATED BY SECTION 16.2, THE CONSENT OF REQUIRED LENDERS SHALL HAVE BEEN
OBTAINED BUT THE CONSENT OF ONE OR MORE OF SUCH OTHER LENDERS (EACH A
“NON-CONSENTING LENDER”) WHOSE CONSENT IS REQUIRED SHALL NOT HAVE BEEN OBTAINED;
THEN, WITH RESPECT TO EACH SUCH NON-CONSENTING LENDER, BORROWER MAY, BY GIVING
WRITTEN NOTICE TO AGENT AND ANY NON-CONSENTING LENDER OF ITS ELECTION TO DO SO,
ELECT TO CAUSE SUCH NON-CONSENTING LENDER (AND

 

90

--------------------------------------------------------------------------------



 


SUCH NON-CONSENTING LENDER IRREVOCABLY AGREES) TO ASSIGN ITS OUTSTANDING
ADVANCES AND ITS COMMITMENTS TO A TRANSFEREE (EACH A “REPLACEMENT LENDER”) IN
ACCORDANCE WITH THE PROVISIONS OF SECTION 16.3; PROVIDED, (1) ON THE DATE OF
SUCH ASSIGNMENT, THE REPLACEMENT LENDER SHALL PAY TO NON-CONSENTING LENDER AN
AMOUNT EQUAL TO THE SUM OF (A) AN AMOUNT EQUAL TO THE PRINCIPAL OF, AND ALL
ACCRUED INTEREST ON, ALL OUTSTANDING ADVANCES OF THE NON-CONSENTING LENDER,
(B) AN AMOUNT EQUAL TO ALL UNREIMBURSED DRAWINGS THAT HAVE BEEN FUNDED BY SUCH
NON-CONSENTING LENDER, TOGETHER WITH ALL THEN UNPAID INTEREST WITH RESPECT
THERETO AT SUCH TIME AND (C) AN AMOUNT EQUAL TO ALL ACCRUED, BUT THERETOFORE
UNPAID FEES OWING TO SUCH NON-CONSENTING LENDER PURSUANT TO SECTION 3.3; (2) ON
THE DATE OF SUCH ASSIGNMENT, BORROWER SHALL PAY ANY AMOUNTS PAYABLE TO SUCH
NON-CONSENTING LENDER PURSUANT TO SECTION 2.2(G), 3.6, 3.8 OR 3.9.  UPON THE
PREPAYMENT OF ALL AMOUNTS OWING TO ANY NON-CONSENTING LENDER AND THE TERMINATION
OF SUCH NON-CONSENTING LENDER’S COMMITMENTS, IF ANY, SUCH NON-CONSENTING LENDER
SHALL NO LONGER CONSTITUTE A “LENDER” FOR PURPOSES HEREOF; PROVIDED, ANY RIGHTS
OF SUCH NON-CONSENTING LENDER TO INDEMNIFICATION HEREUNDER SHALL SURVIVE AS TO
SUCH NON-CONSENTING LENDER.


 

16.3.                        Successors and Assigns; Participations; New
Lenders.

 


(A)                                  THIS AGREEMENT SHALL BE BINDING UPON AND
INURE TO THE BENEFIT OF LOAN PARTIES, AGENT, EACH LENDER, TERM LENDER, ALL
FUTURE HOLDERS OF THE OBLIGATIONS AND THEIR RESPECTIVE SUCCESSORS AND ASSIGNS,
EXCEPT THAT NO LOAN PARTY MAY ASSIGN OR TRANSFER ANY OF ITS RIGHTS OR
OBLIGATIONS UNDER THIS AGREEMENT WITHOUT THE PRIOR WRITTEN CONSENT OF AGENT AND
EACH LENDER.


 


(B)                                 EACH LOAN PARTY ACKNOWLEDGES THAT IN THE
REGULAR COURSE OF COMMERCIAL BANKING BUSINESS ONE OR MORE LENDERS OR TERM LENDER
MAY AT ANY TIME AND FROM TIME TO TIME SELL PARTICIPATING INTERESTS IN THE
ADVANCES OR THE TERM LOANS TO OTHER FINANCIAL INSTITUTIONS OR ENTITIES REGULARLY
ENGAGED IN MAKING OR INVESTING IN LOANS OR DEBT SECURITIES (EACH SUCH TRANSFEREE
OR PURCHASER OF A PARTICIPATING INTEREST, A “TRANSFEREE”).  EACH TRANSFEREE MAY
EXERCISE ALL RIGHTS OF PAYMENT (INCLUDING WITHOUT LIMITATION RIGHTS OF SET-OFF)
WITH RESPECT TO THE PORTION OF SUCH ADVANCES OR THE TERM LOANS HELD BY IT OR
OTHER OBLIGATIONS PAYABLE HEREUNDER AS FULLY AS IF SUCH TRANSFEREE WERE THE
DIRECT HOLDER THEREOF PROVIDED THAT LOAN PARTIES SHALL NOT BE REQUIRED TO PAY TO
ANY TRANSFEREE MORE THAN THE AMOUNT WHICH IT WOULD HAVE BEEN REQUIRED TO PAY TO
LENDER OR TERM LENDER WHICH GRANTED AN INTEREST IN ITS ADVANCES OR TERM LOANS OR
OTHER OBLIGATIONS PAYABLE HEREUNDER TO SUCH TRANSFEREE HAD SUCH LENDER OR TERM
LENDER RETAINED SUCH INTEREST IN THE ADVANCES OR TERM LOANS HEREUNDER OR OTHER
OBLIGATIONS PAYABLE HEREUNDER AND IN NO EVENT SHALL LOAN PARTIES BE REQUIRED TO
PAY ANY SUCH AMOUNT ARISING FROM THE SAME CIRCUMSTANCES AND WITH RESPECT TO THE
SAME ADVANCES, TERM LOANS OR OTHER OBLIGATIONS PAYABLE HEREUNDER TO BOTH SUCH
LENDER OR TERM LENDER AND SUCH TRANSFEREE.  LOAN PARTIES HEREBY GRANT TO ANY
TRANSFEREE A CONTINUING SECURITY INTEREST IN ANY DEPOSITS, MONEYS OR OTHER
PROPERTY ACTUALLY OR CONSTRUCTIVELY HELD BY SUCH TRANSFEREE AS SECURITY FOR THE
TRANSFEREE’S INTEREST IN THE ADVANCES.


 


(C)                                  ANY LENDER OR TERM LENDER MAY, WITH THE
CONSENT OF AGENT AND LOAN PARTIES, WHICH CONSENT SHALL NOT BE UNREASONABLY
WITHHELD OR DELAYED, SELL, ASSIGN OR TRANSFER ALL OR ANY PART OF ITS RIGHTS
UNDER THIS AGREEMENT AND THE OTHER DOCUMENTS TO ONE OR MORE ADDITIONAL BANKS OR
FINANCIAL INSTITUTIONS OR OTHER ENTITIES REGULARLY ENGAGED IN MAKING OR
INVESTING IN LOANS OR DEBT SECURITIES, AND ONE OR MORE ADDITIONAL BANKS OR
FINANCIAL INSTITUTIONS MAY COMMIT TO MAKE ADVANCES HEREUNDER, IN MINIMUM AMOUNTS
OF NOT LESS THAN $5,000,000, AND PRIOR TO THE MAKING

 

91

--------------------------------------------------------------------------------


 


THE TERM LOANS, THE TERM LENDER MAY TRANSFER ITS TERM LOAN COMMITMENT TO ONE OR
MORE OF ITS AFFILIATES (EACH OF THE FOREGOING ASSIGNEES AND TRANSFEREES, A
“PURCHASING LENDER”), IN EACH CASE PURSUANT TO A COMMITMENT TRANSFER SUPPLEMENT,
EXECUTED BY A PURCHASING LENDER, THE TRANSFEROR LENDER OR TERM LENDER, AND AGENT
AND DELIVERED TO AGENT FOR RECORDING.  NOTWITHSTANDING THE FOREGOING, THE
CONSENT OF AGENT AND LOAN PARTIES SHALL NOT BE REQUIRED IN THE CASE OF AN
ASSIGNMENT BY A LENDER OR TERM LENDER TO ANOTHER LENDER OR TO AN AFFILIATE OF A
LENDER, OR TERM LENDER, AND THE CONSENT OF LOAN PARTIES SHALL NOT BE REQUIRED AT
ANY TIME THAT AN EVENT OF DEFAULT OR A DEFAULT HAS OCCURRED AND IS CONTINUING
HEREUNDER.   UPON SUCH EXECUTION, DELIVERY, ACCEPTANCE AND RECORDING, FROM AND
AFTER THE TRANSFER EFFECTIVE DATE DETERMINED PURSUANT TO SUCH COMMITMENT
TRANSFER SUPPLEMENT, (I) PURCHASING LENDER THEREUNDER SHALL BE A PARTY HERETO
AND, TO THE EXTENT PROVIDED IN SUCH COMMITMENT TRANSFER SUPPLEMENT, HAVE THE
RIGHTS AND OBLIGATIONS OF A LENDER OR TERM LENDER THEREUNDER WITH (IF
APPLICABLE) A COMMITMENT PERCENTAGE AS SET FORTH THEREIN, AND (II) THE
TRANSFEROR LENDER OR TERM LENDER THEREUNDER SHALL, TO THE EXTENT PROVIDED IN
SUCH COMMITMENT TRANSFER SUPPLEMENT, BE RELEASED FROM ITS OBLIGATIONS UNDER THIS
AGREEMENT, THE COMMITMENT TRANSFER SUPPLEMENT CREATING A NOVATION FOR THAT
PURPOSE.  SUCH COMMITMENT TRANSFER SUPPLEMENT SHALL BE DEEMED TO AMEND THIS
AGREEMENT TO THE EXTENT, AND ONLY TO THE EXTENT, NECESSARY TO REFLECT THE
ADDITION OF SUCH PURCHASING LENDER AND THE RESULTING ADJUSTMENT OF THE
COMMITMENT PERCENTAGES (IF APPLICABLE) ARISING FROM THE PURCHASE BY SUCH
PURCHASING LENDER OF ALL OR A PORTION OF THE RIGHTS AND OBLIGATIONS OF SUCH
TRANSFEROR LENDER UNDER THIS AGREEMENT AND THE OTHER DOCUMENTS.  LOAN PARTIES
HEREBY CONSENT TO THE ADDITION OF SUCH PURCHASING LENDER AND THE RESULTING
ADJUSTMENT OF THE COMMITMENT PERCENTAGES ARISING FROM THE PURCHASE BY SUCH
PURCHASING LENDER OF ALL OR A PORTION OF THE RIGHTS AND OBLIGATIONS OF SUCH
TRANSFEROR LENDER OR TERM LENDER UNDER THIS AGREEMENT AND THE OTHER DOCUMENTS IN
ACCORDANCE WITH THIS SUBSECTION.  LOAN PARTIES SHALL EXECUTE AND DELIVER SUCH
FURTHER DOCUMENTS AND DO SUCH FURTHER ACTS AND THINGS IN ORDER TO EFFECTUATE THE
FOREGOING.


 


(D)                                 AGENT SHALL MAINTAIN AT ITS ADDRESS A COPY
OF EACH COMMITMENT TRANSFER SUPPLEMENT DELIVERED TO IT AND A REGISTER (THE
“REGISTER”) FOR THE RECORDATION OF THE NAMES AND ADDRESSES OF THE ADVANCES
AND/OR THE TERM LOANS OWING TO EACH LENDER AND TERM LENDER FROM TIME TO TIME. 
THE ENTRIES IN THE REGISTER SHALL BE CONCLUSIVE, IN THE ABSENCE OF MANIFEST
ERROR, AND LOAN PARTIES, AGENT AND LENDERS AND TERM LENDER MAY TREAT EACH PERSON
WHOSE NAME IS RECORDED IN THE REGISTER AS THE OWNER OF THE ADVANCE OR TERM LOANS
RECORDED THEREIN FOR THE PURPOSES OF THIS AGREEMENT.  THE REGISTER SHALL BE
AVAILABLE FOR INSPECTION BY LOAN PARTIES OR ANY LENDER OR TERM LENDER AT ANY
REASONABLE TIME AND FROM TIME TO TIME UPON REASONABLE PRIOR NOTICE.  AGENT SHALL
RECEIVE A FEE IN THE AMOUNT OF $3,500 PAYABLE BY THE APPLICABLE PURCHASING
LENDER UPON THE EFFECTIVE DATE OF EACH TRANSFER OR ASSIGNMENT TO SUCH PURCHASING
LENDER.


 


(E)                                  SUBJECT TO SECTION 16.15, LOAN PARTIES
AUTHORIZE EACH LENDER AND TERM LENDER TO DISCLOSE TO ANY TRANSFEREE OR
PURCHASING LENDER AND ANY PROSPECTIVE TRANSFEREE OR PURCHASING LENDER ANY AND
ALL FINANCIAL INFORMATION IN SUCH LENDER’S OR TERM LENDER’S POSSESSION
CONCERNING LOAN PARTIES WHICH HAS BEEN DELIVERED TO SUCH LENDER OR TERM LENDER
BY OR ON BEHALF OF LOAN PARTIES PURSUANT TO THIS AGREEMENT OR IN CONNECTION WITH
SUCH LENDER’S OR TERM LENDER’S CREDIT EVALUATION OF LOAN PARTIES.


 


(F)                                    (I)                                    
EACH LENDER AND TERM LENDER OR PARTICIPANT AGREES THAT IT WILL DELIVER TO
BORROWER AND AGENT TWO (2) DULY COMPLETED APPROPRIATE VALID WITHHOLDING
CERTIFICATES (AS DEFINED UNDER §1.1441-1(C)(16) OF THE INCOME TAX REGULATIONS
(“REGULATIONS”))

 

92

--------------------------------------------------------------------------------


 


CERTIFYING ITS STATUS (I.E., U.S. OR FOREIGN PERSON) AND, IF A FOREIGN PERSON,
MAKING A CLAIM OF EXEMPTION FROM, U.S. WITHHOLDING TAX ON THE BASIS OF AN INCOME
TAX TREATY OR AN EXEMPTION PROVIDED BY THE CODE.  SUCH DELIVERY MAY BE MADE BY
ELECTRONIC TRANSMISSION AS DESCRIBED IN §1.1441-1(E)(4)(IV) OF THE REGULATIONS
IF AGENT ESTABLISHES AN ELECTRONIC DELIVERY SYSTEM.  THE TERM “WITHHOLDING
CERTIFICATE” MEANS A FORM W-9; A FORM W-8BEN; A FORM W-8ECI; A FORM W-8IMY AND
THE RELATED STATEMENTS AND CERTIFICATIONS AS REQUIRED UNDER §1.1441-1(E)(3) OF
THE REGULATIONS; A STATEMENT DESCRIBED IN §1.871-14(C)(2)(V) OF THE REGULATIONS;
OR ANY OTHER CERTIFICATES UNDER THE CODE OR REGULATIONS THAT CERTIFY OR
ESTABLISH THE STATUS OF A PAYEE OR BENEFICIAL OWNER AS A U.S. OR FOREIGN PERSON.


 

(II)                                  EACH LENDER AND TERM LENDER OR PARTICIPANT
REQUIRED TO DELIVER TO BORROWER AND AGENT A VALID WITHHOLDING CERTIFICATE
PURSUANT TO SECTION 16.3(F)(I) HEREOF SHALL DELIVER SUCH VALID WITHHOLDING
CERTIFICATE AS FOLLOWS:  (A) EACH LENDER AND TERM LENDER WHICH IS A PARTY HERETO
ON THE CLOSING DATE SHALL DELIVER SUCH VALID WITHHOLDING CERTIFICATE AT LEAST
FIVE (5) BUSINESS DAYS PRIOR TO THE FIRST DATE ON WHICH ANY INTEREST OR FEES ARE
PAYABLE BY LOAN PARTIES HEREUNDER FOR THE ACCOUNT OF SUCH LENDER OR TERM LENDER
; (B) EACH PURCHASING LENDER OR PARTICIPANT SHALL DELIVER SUCH VALID WITHHOLDING
CERTIFICATE AT LEAST FIVE (5) BUSINESS DAYS BEFORE THE EFFECTIVE DATE OF ANY
APPLICABLE ASSIGNMENT OR PARTICIPATION.  EACH LENDER AND TERM LENDER OR
PARTICIPANT WHICH SO DELIVERS A VALID WITHHOLDING CERTIFICATE FURTHER UNDERTAKES
TO DELIVER TO LOAN PARTIES AND AGENT TWO (2) ADDITIONAL COPIES OF SUCH
WITHHOLDING CERTIFICATE (OR A SUCCESSOR FORM) ON OR BEFORE THE DATE THAT SUCH
WITHHOLDING CERTIFICATE EXPIRES OR BECOMES OBSOLETE OR AFTER THE OCCURRENCE OF
ANY EVENT REQUIRING A CHANGE IN THE MOST RECENT WITHHOLDING CERTIFICATE SO
DELIVERED BY IT, AND SUCH AMENDMENTS THERETO OR EXTENSIONS OR RENEWALS THEREOF
AS MAY BE REASONABLY REQUESTED BY LOAN PARTIES OR AGENT.

 

(III)                               NOTWITHSTANDING THE SUBMISSION OF A
WITHHOLDING CERTIFICATE CLAIMING ANY EXEMPTION FROM U.S. WITHHOLDING TAX
REQUIRED UNDER SECTION 16.3(F)(II) HEREOF, AGENT SHALL BE ENTITLED TO WITHHOLD
UNITED STATES FEDERAL INCOME TAXES AT THE FULL 30% WITHHOLDING RATE IF IN ITS
REASONABLE JUDGMENT IT IS REQUIRED TO DO SO UNDER THE DUE DILIGENCE REQUIREMENTS
IMPOSED UPON A WITHHOLDING AGENT UNDER §1.1441-7(B) OF THE REGULATIONS. 
FURTHER, AGENT IS INDEMNIFIED UNDER §1.1461-1(E) OF THE REGULATIONS AGAINST ANY
CLAIMS AND DEMANDS OF ANY LENDER OR TERM LENDER OR PARTICIPANT FOR THE AMOUNT OF
ANY TAX IT DEDUCTS AND WITHHOLDS IN ACCORDANCE WITH REGULATIONS UNDER §1441 OF
THE CODE.

 

(IV)                              NO PURCHASING LENDER, PARTICIPANT OR
TRANSFEREE SHALL BE ENTITLED TO RECEIVE ANY GREATER AMOUNT PURSUANT TO
SECTION 3.9 THAN THE TRANSFEROR LENDER OR TERM LENDER WOULD HAVE BEEN ENTITLED
TO RECEIVE IN RESPECT OF THE AMOUNT ASSIGNED OR TRANSFERRED BY SUCH TRANSFEROR
LENDER OR TERM LENDER TO SUCH PURCHASING LENDER, PARTICIPANT OR TRANSFEREE HAD
NO SUCH ASSIGNMENT OR TRANSFER OCCURRED.

 

16.4.                        Application of Payments.

 

Agent shall have the continuing and exclusive right to apply or reverse and
re-apply any payment and any and all proceeds of Collateral to any portion of
the Obligations.  To the extent that any Loan Party makes a payment or Agent,
any Lender or Term Lender receives any payment or proceeds of the Collateral for
any Loan Party’s benefit, which are subsequently invalidated, declared to be
fraudulent or preferential, set aside or required to be repaid to a

 

93

--------------------------------------------------------------------------------


 

trustee, debtor in possession, receiver, custodian or any other party under any
bankruptcy law, common law or equitable cause, then, to such extent, the
Obligations or part thereof intended to be satisfied shall be revived and
continue as if such payment or proceeds had not been received by Agent or such
Lender or Term Lender .

 

16.5.                        Indemnity.

 


(A)                                  EACH LOAN PARTY SHALL INDEMNIFY AGENT, EACH
ISSUER, EACH LENDER, TERM LENDER AND EACH OF THEIR RESPECTIVE OFFICERS,
DIRECTORS, AFFILIATES, EMPLOYEES AND AGENTS FROM AND AGAINST ANY AND ALL
LIABILITIES, OBLIGATIONS, LOSSES, DAMAGES, PENALTIES, ACTIONS, JUDGMENTS, SUITS,
AND REASONABLE COSTS, EXPENSES AND DISBURSEMENTS OF ANY KIND OR NATURE
WHATSOEVER (INCLUDING, WITHOUT LIMITATION, REASONABLE FEES AND DISBURSEMENTS OF
COUNSEL) WHICH MAY BE IMPOSED ON, INCURRED BY, OR ASSERTED AGAINST AGENT, SUCH
ISSUER OR ANY LENDER OR TERM LENDER IN ANY LITIGATION, PROCEEDING OR
INVESTIGATION INSTITUTED OR CONDUCTED BY ANY GOVERNMENTAL AGENCY OR
INSTRUMENTALITY OR ANY OTHER PERSON WITH RESPECT TO ANY ASPECT OF, OR ANY
TRANSACTION CONTEMPLATED BY, OR REFERRED TO IN, OR ANY MATTER RELATED TO, THIS
AGREEMENT OR THE OTHER DOCUMENTS, WHETHER OR NOT AGENT, ANY ISSUER, ANY LENDER
OR TERM LENDER IS A PARTY THERETO, EXCEPT TO THE EXTENT THAT ANY OF THE
FOREGOING ARISES OUT OF THE GROSS NEGLIGENCE OR WILLFUL MISCONDUCT OF THE PARTY
BEING INDEMNIFIED.


 


(B)                                 IN CONNECTION WITH THE ISSUANCE OF ANY
LETTER OF CREDIT OR AIR RELEASE/STEAMSHIP GUARANTEE, EACH LOAN PARTY SHALL
INDEMNIFY, SAVE AND HOLD AGENT, EACH LENDER AND EACH ISSUER HARMLESS FROM ANY
LOSS, REASONABLE COST, EXPENSE OR LIABILITY, INCLUDING, WITHOUT LIMITATION, ANY
CLAIMS, DAMAGES, COSTS AND EXPENSES, AND REIMBURSEMENT OBLIGATIONS WITH RESPECT
TO CARGO VALUE, INCURRED BY THE ISSUER OF ANY AIR RELEASE/STEAMSHIP GUARANTEE TO
THE STEAMSHIP LINE OR AIRWAY CARRIER TO WHICH SUCH AIR RELEASE/STEAMSHIP
GUARANTEE IS ISSUED, AND OTHER PAYMENTS MADE BY AGENT, ANY LENDER OR ANY ISSUER
AND EXPENSES AND REASONABLE ATTORNEYS’ FEES INCURRED BY AGENT, ANY LENDER OR ANY
ISSUER ARISING OUT OF, OR IN CONNECTION WITH, ANY LETTER OF CREDIT OR AIR
RELEASE/STEAMSHIP GUARANTEE TO BE ISSUED OR CREATED FOR THE BORROWER


 


(C)                                  EACH LOAN PARTY SHALL DEFEND AND INDEMNIFY
AGENT, LENDERS AND TERM LENDER, AND HOLD AGENT, LENDERS, TERM LENDER AND THEIR
RESPECTIVE EMPLOYEES, AGENTS, DIRECTORS AND OFFICERS HARMLESS FROM AND AGAINST
ALL LOSS, LIABILITY, DAMAGE AND EXPENSE, CLAIMS, COSTS, FINES AND PENALTIES,
INCLUDING REASONABLE ATTORNEY’S FEES, SUFFERED OR INCURRED BY AGENT, LENDERS OR
TERM LENDER (I) UNDER OR ON ACCOUNT OF SUCH LOAN PARTY’S VIOLATION OF ANY
APPLICABLE ENVIRONMENTAL LAWS, INCLUDING, WITHOUT LIMITATION, THE ASSERTION OF
ANY LIEN THEREUNDER, AND/OR (II) WITH RESPECT TO ANY HAZARDOUS DISCHARGE, THE
PRESENCE OF ANY HAZARDOUS SUBSTANCES AFFECTING THE REAL PROPERTY, WHETHER OR NOT
THE SAME ORIGINATES OR EMERGES FROM THE REAL PROPERTY OR ANY CONTIGUOUS REAL
ESTATE, INCLUDING ANY LOSS OF VALUE OF THE REAL PROPERTY AS A RESULT OF THE
FOREGOING EXCEPT TO THE EXTENT SUCH LOSS, LIABILITY, DAMAGE AND EXPENSE IS
ATTRIBUTABLE TO ANY HAZARDOUS DISCHARGE OR PRESENCE OF HAZARDOUS SUBSTANCES
RESULTING FROM ACTIONS ON THE PART OF AGENT OR ANY LENDER OR TERM LENDER.


 

16.6.                        Notice.

 

Any notice or request hereunder may be given to any Loan Party or to Agent, any
Lender or Term Lender at their respective addresses set forth below or at such
other address as

 

94

--------------------------------------------------------------------------------


 

may hereafter be specified in a notice designated as a notice of change of
address under this Section 16.6.  Any notice or request hereunder shall be given
by (a) hand delivery, (b) overnight courier, (c) registered or certified mail,
return receipt requested, or (d) telecopy to the number set out below (or such
other number as may hereafter be specified in a notice designated as a notice of
change of address) with electronic confirmation of its receipt.  Any notice or
other communication required or permitted pursuant to this Agreement shall be
deemed given (a) when personally delivered to any officer of the party to whom
it is addressed, (b) on the earlier of actual receipt thereof or three (3) days
following posting thereof by certified or registered mail, postage prepaid, or
(c) upon actual receipt thereof when sent by a recognized overnight delivery
service or (d) upon actual receipt thereof when sent by telecopier to the number
set forth below with electronic confirmation of its receipt, in each case
addressed to each party at its address set forth below or at such other address
as has been furnished in writing by a party to the other by like notice:

 

(A)

 

If to Agent or HSBC:

 

HSBC Bank USA

 

 

 

 

452 Fifth Avenue

 

 

 

 

New York, New York 10018

 

 

 

 

Attention:

Lisa H. Augustus

 

 

 

 

Telephone:

212-525-5147

 

 

 

 

Facsimile:

212-525-5257

 

 

 

 

 

 

 

with a copy to:

 

Hahn & Hessen LLP

 

 

 

 

488 Madison Avenue

 

 

 

 

New York, New York 10022

 

 

 

 

Attention:

Steven Seif, Esq.

 

 

 

 

Telephone:

212-478-7200

 

 

 

 

Telecopier:

212-478-7400

 

 

 

 

 

(B)

 

If to any other Lender or Term Lender, as specified on the signature
pages hereof.

 

 

 

 

 

(C)

 

If to Borrower

 

Rafaella Apparel Group, Inc.

 

 

or any Loan Party:

 

1411 Broadway

 

 

 

 

New York, NY 10018

 

 

 

 

Attention:

Lance Arneson

 

 

 

 

Telephone:

212-403-0300

 

 

 

 

Facsimile:

212-764-9275

 

 

 

 

 

 

 

with a copy to:

 

Zukerman Gore Brandeis &Crossman LLP

 

 

 

 

875 Third Avenue

 

 

 

 

New York, New York 10022

 

 

 

 

Attention:

Clifford A. Brandeis, Esq.

 

 

 

 

Telephone:

212-223-6700

 

 

 

 

Facsimile:

212-223-6433

 

95

--------------------------------------------------------------------------------


 

16.7.                        Survival.

 

The obligations of Loan Parties under Sections 2.2(g), 3.6, 3.8, 4.19(h) and
16.5 and the obligations of Lenders and Term Lender under Section 14.7 shall
survive termination of this Agreement and the Other Documents and payment in
full of the Obligations.

 

16.8.                        Severability.

 

If any part of this Agreement is contrary to, prohibited by, or deemed invalid
under applicable laws or regulations, such provision shall be inapplicable and
deemed omitted to the extent so contrary, prohibited or invalid, but the
remainder hereof shall not be invalidated thereby and shall be given effect so
far as possible.

 

16.9.                        Expenses.

 

All costs and expenses including, without limitation:

 


(A)                                  REASONABLE ATTORNEYS’ FEES AND
DISBURSEMENTS INCURRED BY AGENT AND, WITH RESPECT TO CLAUSE (IV) BELOW, THE
APPLICABLE LENDERS OR TERM LENDER, (I) IN ALL EFFORTS MADE TO ENFORCE PAYMENT OF
ANY OBLIGATION OR EFFECT COLLECTION OF ANY COLLATERAL, OR (II) IN CONNECTION
WITH THE ENTERING INTO, MODIFICATION, AMENDMENT, ADMINISTRATION AND ENFORCEMENT
OF THIS AGREEMENT OR ANY CONSENTS OR WAIVERS HEREUNDER AND ALL RELATED
AGREEMENTS, DOCUMENTS AND INSTRUMENTS, OR (III) IN INSTITUTING, MAINTAINING,
PRESERVING, ENFORCING AND FORECLOSING ON AGENT’S SECURITY INTEREST IN OR LIEN ON
ANY OF THE COLLATERAL, WHETHER THROUGH JUDICIAL PROCEEDINGS OR OTHERWISE, OR
(IV) IN DEFENDING OR PROSECUTING ANY ACTIONS OR PROCEEDINGS ARISING OUT OF OR
RELATING TO AGENT’S, ANY LENDER’S OR TERM LENDER’S TRANSACTIONS WITH LOAN
PARTIES UNDER THIS AGREEMENT OR THE OTHER DOCUMENTS, OR (V) IN CONNECTION WITH
ANY ADVICE GIVEN TO AGENT WITH RESPECT TO ITS RIGHTS AND OBLIGATIONS UNDER THIS
AGREEMENT AND ALL RELATED AGREEMENTS; AND


 


(B)                                 REASONABLE FEES AND DISBURSEMENTS INCURRED
BY AGENT OR AGENT ON BEHALF OF LENDERS AND OF TERM LENDER IN CONNECTION WITH ANY
APPRAISALS OF INVENTORY OR OTHER COLLATERAL, FIELD EXAMINATIONS, COLLATERAL
ANALYSIS OR MONITORING OR OTHER BUSINESS ANALYSIS CONDUCTED BY OUTSIDE PERSONS
IN CONNECTION WITH THIS AGREEMENT AND ALL RELATED AGREEMENTS, PROVIDED THAT SO
LONG AS NO DEFAULT OR EVENT OF DEFAULT HAS OCCURRED AND IS CONTINUING, THE LOAN
PARTIES’ OBLIGATION WITH RESPECT TO SUCH FEES AND DISBURSEMENTS FOR FIELD
EXAMINATIONS SHALL BE LIMITED TO TWO (2) SUCH FIELD EXAMINATIONS IN ANY CALENDAR
YEAR;


 

may be charged to Borrower’s Account and shall be part of the Obligations.

 

16.10.                  Injunctive Relief.

 

Each Loan Party recognizes that, in the event any Loan Party fails to perform,
observe or discharge any of its obligations or liabilities under this Agreement,
any remedy at law may prove to be inadequate relief to Lenders and Term Lender;
therefore, Agent, if Agent so requests, shall be entitled to temporary and
permanent injunctive relief in any such case without the necessity of proving
that actual damages are not an adequate remedy.

 

96

--------------------------------------------------------------------------------


 

16.11.                  Consequential Damages.

 

None of Agent, any Issuer, any Lender, Term Lender, nor any agent or attorney
for any of them, shall be liable to any Loan Parties for consequential damages
arising from any breach of contract, tort or other wrong relating to the
establishment, administration or collection of the Obligations.

 

16.12.                  Captions.

 

The captions at various places in this Agreement are intended for convenience
only and do not constitute and shall not be interpreted as part of this
Agreement.

 

16.13.                  Counterparts; Telecopied Signatures.

 

This Agreement may be executed in any number of and by different parties hereto
on separate counterparts, all of which, when so executed, shall be deemed an
original, but all such counterparts shall constitute one and the same
agreement.  Any signature delivered by a party by facsimile transmission or
other electronic transmission (including via “pdf” or similar format) shall be
deemed to be an original signature hereto.

 

16.14.                  Construction.

 

The parties acknowledge that each party and its counsel have reviewed this
Agreement and that the normal rule of construction to the effect that any
ambiguities are to be resolved against the drafting party shall not be employed
in the interpretation of this Agreement or any amendments, schedules or exhibits
thereto.

 

16.15.                  Confidentiality; Sharing Information.

 


(A)                                  AGENT, EACH LENDER, TERM LENDER AND EACH
TRANSFEREE SHALL HOLD ALL NON-PUBLIC INFORMATION OBTAINED BY AGENT, SUCH LENDER,
TERM LENDER OR SUCH TRANSFEREE PURSUANT TO THE REQUIREMENTS OF THIS AGREEMENT IN
ACCORDANCE WITH AGENT’S, SUCH LENDER’S OR TERM LENDER’S AND SUCH TRANSFEREE’S
CUSTOMARY PROCEDURES FOR HANDLING CONFIDENTIAL INFORMATION OF THIS NATURE;
PROVIDED, HOWEVER, AGENT, EACH LENDER, TERM LENDER AND EACH TRANSFEREE MAY
DISCLOSE SUCH CONFIDENTIAL INFORMATION (I) TO ITS EXAMINERS, AFFILIATES, OUTSIDE
AUDITORS, COUNSEL AND OTHER PROFESSIONAL ADVISORS, (II) TO AGENT, ANY LENDER,
TERM LENDER, OR TO ANY PROSPECTIVE TRANSFEREES AND PURCHASING LENDERS WHICH
AGREE TO HOLD SUCH NON-PUBLIC INFORMATION CONFIDENTIAL IN A MANNER SIMILAR TO
THE PROVISIONS OF THIS SECTION 16.15, AND (III) AS REQUIRED OR REQUESTED BY ANY
GOVERNMENTAL BODY OR REPRESENTATIVE THEREOF OR PURSUANT TO LEGAL PROCESS;
PROVIDED, FURTHER THAT (X) UNLESS SPECIFICALLY PROHIBITED BY APPLICABLE LAW OR
COURT ORDER, AGENT, EACH LENDER, TERM LENDER AND EACH TRANSFEREE SHALL USE
REASONABLE EFFORTS PRIOR TO DISCLOSURE THEREOF, TO NOTIFY LOAN PARTIES OF THE
APPLICABLE REQUEST FOR DISCLOSURE OF SUCH NON-PUBLIC INFORMATION (A) BY A
GOVERNMENTAL BODY OR REPRESENTATIVE THEREOF (OTHER THAN ANY SUCH REQUEST IN
CONNECTION WITH AN EXAMINATION OF THE FINANCIAL CONDITION OF A LENDER, TERM
LENDER OR A TRANSFEREE BY SUCH GOVERNMENTAL BODY) OR (B) PURSUANT TO LEGAL
PROCESS AND (Y) IN NO EVENT SHALL AGENT, ANY LENDER, TERM LENDER OR ANY
TRANSFEREE BE OBLIGATED TO RETURN ANY MATERIALS FURNISHED BY ANY LOAN PARTY
OTHER THAN THOSE DOCUMENTS AND INSTRUMENTS IN POSSESSION OF AGENT OR ANY LENDER
OR TERM LENDER IN ORDER TO PERFECT ITS LIEN ON THE COLLATERAL ONCE THE
OBLIGATIONS HAVE BEEN PAID IN FULL AND THIS AGREEMENT HAS BEEN TERMINATED.

 

97

--------------------------------------------------------------------------------


 


(B)                                 EACH LOAN PARTY ACKNOWLEDGES THAT FROM TIME
TO TIME FINANCIAL ADVISORY, INVESTMENT BANKING AND OTHER SERVICES MAY BE OFFERED
OR PROVIDED TO SUCH LOAN PARTY OR ONE OR MORE OF ITS AFFILIATES (IN CONNECTION
WITH THIS AGREEMENT OR OTHERWISE) BY ANY LENDER, OR BY ONE OR MORE SUBSIDIARIES
OR AFFILIATES OF SUCH LENDER, AND EACH LOAN PARTY HEREBY AUTHORIZES EACH LENDER
TO SHARE ANY INFORMATION DELIVERED TO SUCH LENDER BY SUCH LOAN PARTY AND ITS
SUBSIDIARIES PURSUANT TO THIS AGREEMENT, OR IN CONNECTION WITH THE DECISION OF
SUCH LENDER TO ENTER INTO THIS AGREEMENT, TO ANY SUCH SUBSIDIARY OR AFFILIATE OF
SUCH LENDER, IT BEING UNDERSTOOD THAT ANY SUCH SUBSIDIARY OR AFFILIATE OF ANY
LENDER RECEIVING SUCH INFORMATION SHALL BE BOUND BY THE PROVISION OF THIS
SECTION 16.15 AS IF IT WERE A LENDER HEREUNDER.  SUCH AUTHORIZATION SHALL
SURVIVE THE REPAYMENT OF THE OBLIGATIONS AND THE TERMINATION OF THIS AGREEMENT.


 

16.16.                  Publicity.

 

Each Loan Party hereby authorizes Agent, in consultation with the Borrower, to
make appropriate announcements of the financial arrangement entered into among
Loan Parties, Agent and Lenders, including, without limitation, announcements
which are commonly known as tombstones, in such publications and to such
selected parties as Agent shall in its sole and absolute discretion deem
appropriate.  In addition, each Loan Party authorizes Agent to include such Loan
Party’s name and logo in select transaction profiles and client testimonials
prepared by Agent for use in publications, company brochures and other marketing
materials of Agent.

 

98

--------------------------------------------------------------------------------


 

Each of the parties has signed this Financing Agreement as of the day and year
first above written.

 

 

RAFAELLA APPAREL GROUP, INC.,

 

as Borrower

 

 

 

 

 

By:

/s/ Lance D. Arneson

 

Name:

Lance D. Arneson

 

Title:

Chief Financial Officer

 

 

 

 

 

VERRAZANO, INC.,

 

as Guarantor

 

 

 

 

 

By:

/s/ Lance D. Arneson

 

Name:

Lance D. Arneson

 

Title:

Vice President

 

Signature page to Amended and Restated Financing Agreement

 

--------------------------------------------------------------------------------


 

 

HSBC BANK USA, NATIONAL ASSOCIATION,

 

as Agent and as a Lender

 

 

 

 

 

By:

/s/ Lisa H. Augustus

 

Name:

Lisa H. Augustus

 

Title:

Vice President

 

 

 

Commitment with respect to Letters of Credit and/or Air Releases/Steamship
Guarantees: $20,000,000

 

Signature page to Amended and Restated Financing Agreement

 

--------------------------------------------------------------------------------


 

 

CERBERUS CAPITAL MANAGEMENT, L.P.,

 

as a Lender and as Term Lender

 

 

 

 

 

By:

/s/ Jeff Lomasky

 

Name:

Jeff Lomasky

 

Title:

Senior Managing Director

 

 

 

Commitment with respect to Revolving Advances: $5,000,000

 

Term Loan Commitment: $5,000,000

 

 

 

Address for Notices:

 

 

 

Cerberus Capital Management, L.P.

 

299 Park Avenue

 

New York, New York 10178

 

Attention:

Mark Neporent

 

Telephone:

(212) 891-2153

 

Facsimile:

(212) 891-1540

 

Signature page to Amended and Restated Financing Agreement

 

--------------------------------------------------------------------------------